EXHIBIT 10.1

 

EXECUTION VERSION



 



 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

March 6, 2020

among

SMART WORLDWIDE HOLDINGS, INC.
as Holdings,

 

SMART MODULAR TECHNOLOGIES (GLOBAL), INC.,
as the Parent Borrower,

 

SMART MODULAR TECHNOLOGIES, INC.,
as Co-Borrower,

The Lenders Party Hereto

and

BARCLAYS BANK PLC,
as Administrative Agent and as Collateral Agent
___________________________

Barclays Bank PLC, DEUTSCHE BANK AG NEW YORK BRANCH and MORGAN STANLEY SENIOR
FUNDING, INC.
as Joint Lead Arrangers and Joint Bookrunners,

 


 

 



 



 





 TABLE OF CONTENTS

 

Page

 

Article I

 

Definitions

SECTION 1.01.   Defined Terms 1 SECTION 1.02.   Classification of Loans and
Borrowings 60 SECTION 1.03.   Terms Generally 60 SECTION 1.04.   Accounting
Terms; GAAP 60 SECTION 1.05.   Certain Calculations and Tests. 62 SECTION
1.06.   Currency Translation 62 SECTION 1.07.   Change of Currency 63 SECTION
1.10.   Effect of this Agreement on the Original Credit Agreement 64

Article II

 

The Credits

SECTION 2.01.   Commitments 64 SECTION 2.02.   Loans and Borrowings 65 SECTION
2.03.   Requests for Borrowings 65 SECTION 2.04.   Swingline Loans 66 SECTION
2.05.   Letters of Credit 68 SECTION 2.06.   Funding of Borrowings 73 SECTION
2.07.   Interest Elections 73 SECTION 2.08.   Termination and Reduction of
Commitments 74 SECTION 2.09.   Repayment of Loans; Evidence of Debt 75 SECTION
2.10.   [Reserved] 76 SECTION 2.11.   Prepayment of Loans 76 SECTION
2.12.   Fees 83 SECTION 2.13.   Interest 84 SECTION 2.14.   Alternate Rate of
Interest 85 SECTION 2.15.   Increased Costs 86 SECTION 2.16.   Break Funding
Payments 88 SECTION 2.17.   Taxes 88 SECTION 2.18.   Payments Generally; Pro
Rata Treatment; Sharing of Setoffs 91 SECTION 2.19.   Mitigation Obligations;
Replacement of Lenders 93 SECTION 2.20.   Incremental Credit Extensions 94
SECTION 2.21.   Refinancing Amendments 96 SECTION 2.22.   Defaulting Lenders 97
SECTION 2.23.   Illegality 99 SECTION 2.24.   Loan Modification Offers 99

Article III

 

Representations and Warranties

SECTION 3.01.   Organization; Powers 100

 



-i-



Page

 

SECTION 3.02.   Authorization; Enforceability 100 SECTION 3.03.   Approvals; No
Conflicts 101 SECTION 3.04.   Financial Condition; No Material Adverse Effect
101 SECTION 3.05.   Properties 101 SECTION 3.06.   Litigation and Environmental
Matters 101 SECTION 3.07.   Compliance with Laws and Agreements 102 SECTION
3.08.   Investment Company Status 102 SECTION 3.09.   Taxes 102 SECTION
3.10.   ERISA 102 SECTION 3.11.   Disclosure 103 SECTION 3.12.   Subsidiaries
103 SECTION 3.13.   Intellectual Property; Licenses, Etc. 103 SECTION
3.14.   Solvency 103 SECTION 3.15.   Senior Indebtedness 103 SECTION
3.16.   Federal Reserve Regulations 103 SECTION 3.17.   Use of Proceeds 104
SECTION 3.18.   PATRIOT Act, Sanctions and Anti-Corruption 104

Article IV

 

Conditions

SECTION 4.01.   Effective Date 104 SECTION 4.02.   Each Credit Event After the
Effective Date 106

Article V

 

Affirmative Covenants

SECTION 5.01.   Financial Statements and Other Information 107 SECTION
5.02.   Notices of Material Events 109 SECTION 5.03.   Information Regarding
Collateral 110 SECTION 5.04.   Existence; Conduct of Business 110 SECTION
5.05.   Payment of Taxes, etc. 110 SECTION 5.06.   Maintenance of Properties 111
SECTION 5.07.   Insurance 111 SECTION 5.08.   Books and Records; Inspection and
Audit Rights 111 SECTION 5.09.   Compliance with Laws 112 SECTION 5.10.   Use of
Proceeds and Letters of Credit 112 SECTION 5.11.   Additional Subsidiaries 112
SECTION 5.12.   Further Assurances 112 SECTION 5.13.   [Reserved] 113 SECTION
5.14.   Designation of Subsidiaries 113 SECTION 5.15.   Changes in Fiscal Period
113 SECTION 5.16.   Certain Post-Closing Obligations 113 SECTION
5.17.   Anti-Money Laundering Laws; Anti-Corruption Laws; Sanctions 113 SECTION
5.18.   People with Significant Control Regime 114

 



-ii-



Page

 

Article VI

 

Negative Covenants

SECTION 6.01.   Indebtedness; Certain Equity Securities 114 SECTION
6.02.   Liens 121 SECTION 6.03.   Fundamental Changes; Holdings Covenant 124
SECTION 6.04.   Investments, Loans, Advances, Guarantees and Acquisitions 126
SECTION 6.05.   Asset Sales 129 SECTION 6.06.   [Reserved] 131 SECTION
6.07.   Negative Pledge 131 SECTION 6.08.   Restricted Payments; Certain
Payments of Indebtedness 133 SECTION 6.09.   Transactions with Affiliates 139
SECTION 6.10.   Financial Covenant 140

Article VII

 

Events of Default

SECTION 7.01.   Events of Default 140 SECTION 7.02.   Right to Cure 143 SECTION
7.03.   Application of Proceeds 144

Article VIII

 

Administrative Agent

SECTION 8.01.   Appointment and Authority 145 SECTION 8.02.   Rights as a Lender
145 SECTION 8.03.   Exculpatory Provisions 145 SECTION 8.04.   Reliance by
Administrative Agent 146 SECTION 8.05.   Delegation of Duties 147 SECTION
8.06.   Non-Reliance on Administrative Agent and Other Lenders 148 SECTION
8.07.   No Other Duties, Etc. 148 SECTION 8.08.   Administrative Agent May File
Proofs of Claim 148 SECTION 8.09.   No Waiver; Cumulative Remedies; Enforcement
149 SECTION 8.10.   Withholding Taxes 150

Article IX

 

Miscellaneous

SECTION 9.01.   Notices 150 SECTION 9.02.   Waivers; Amendments 152 SECTION
9.03.   Expenses; Indemnity; Damage Waiver 155 SECTION 9.04.   Successors and
Assigns 157 SECTION 9.05.   Survival 163 SECTION 9.06.   Counterparts;
Integration; Effectiveness 164 SECTION 9.07.   Severability 164 SECTION
9.08.   Right of Setoff 164 SECTION 9.09.   Governing Law; Jurisdiction; Consent
to Service of Process 165

 



-iii-



Page

 

SECTION 9.10.   WAIVER OF JURY TRIAL 165 SECTION 9.11.   Headings 166 SECTION
9.12.   Confidentiality 166 SECTION 9.13.   USA Patriot Act 167 SECTION
9.14.   Judgment Currency 167 SECTION 9.15.   Release of Liens and Guarantees
167 SECTION 9.16.   [Reserved] 168 SECTION 9.17.   No Advisory or Fiduciary
Responsibility 168 SECTION 9.18.   Interest Rate Limitation 169 SECTION
9.19.   No Fiduciary Relationship 169 SECTION 9.20.   Obligation Joint and
Several 169 SECTION 9.21.   Acknowledgment and Consent to Bail-In of Affected
Financial Institutions 170

-iv-





SCHEDULES:           Schedule 1.01(a) — Excluded Subsidiaries Schedule 2.01 —
Commitments Schedule 3.12 — Subsidiaries Schedule 5.16 — Certain Post-Closing
Obligations Schedule 6.01 — Existing Indebtedness Schedule 6.02 — Existing Liens
Schedule 6.04(e) — Existing Investments Schedule 6.07 — Existing Restrictions
Schedule 6.09 — Existing Affiliate Transactions Schedule 9.01 — Notices      
EXHIBITS:           Exhibit A — Form of Assignment and Assumption Exhibit B —
[Reserved] Exhibit C — Form of Perfection Certificate Exhibit D -1 — Form of
Borrowing Request Exhibit D -2 — Form of Conversion/Continuation Exhibit D -3 —
Form of Repayment Notice Exhibit E — Form of Collateral Agreement Exhibit F —
[Reserved] Exhibit G — Form of First Lien Intercreditor Agreement Exhibit H —
Form of Second Lien Intercreditor Agreement Exhibit I — [Reserved] Exhibit J —
Form of Intercompany Note Exhibit K — [Reserved] Exhibit L — Form of Specified
Discount Prepayment Notice Exhibit M — Form of Specified Discount Prepayment
Response Exhibit N — Form of Discount Range Prepayment Notice Exhibit O — Form
of Discount Range Prepayment Offer Exhibit P — Form of Solicited Discounted
Prepayment Notice Exhibit Q — Form of Solicited Discounted Prepayment Offer
Exhibit R — Form of Acceptance and Prepayment Notice Exhibit S-1 — Form of U.S.
Tax Compliance Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit S-2 — Form of U.S. Tax Compliance
Certificate (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes) Exhibit S-3 — Form of U.S. Tax Compliance Certificate (For
Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit S-4 — Form of U.S. Tax Compliance Certificate (For Non-U.S.
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)



 



-v-





THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 6, 2020 (this
“Agreement”), among SMART WORLDWIDE HOLDINGS, INC., a Cayman Islands exempted
company (“Holdings”), SMART MODULAR TECHNOLOGIES (GLOBAL), INC., a Cayman
Islands exempted company (the “Parent Borrower”), SMART MODULAR TECHNOLOGIES,
INC., a California corporation (the “Co-Borrower” and, together with the Parent
Borrower, the “Borrowers” and each a “Borrower”), the LENDERS party hereto and
BARCLAYS BANK PLC, as Administrative Agent and as Collateral Agent.

 

WHEREAS, the Borrowers, certain of the Lenders and the Administrative Agent are
party to an Second Amended and Restated Credit Agreement dated as of August 9,
2017 (the “Original Closing Date”) (as amended by that certain First Incremental
Facility Amendment, dated as of June 8, 2018, that certain Second Amendment,
dated as of October 12, 2018, and as further amended, amended and restated,
modified or otherwise supplemented prior to the date hereof, the “Original
Credit Agreement”) and have agreed to amend and restate in its entirety the
Original Credit Agreement and replace it in its entirety with this Agreement;

 

The parties hereto agree as follows:

 

Article I

 

Definitions

 

SECTION 1.01.             Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 

“ABL Financings” means customary “asset based financings” entered into by
Holdings, Parent Borrower, a Restricted Subsidiary or Intermediate Parent
providing for Liens on the Collateral or other assets of and property of the
Parent Borrower and its Subsidiaries on a customary “crossing-lien” priority
basis (or any other priority more favorable to the Lenders than customary
“crossing-lien” priority) to be set forth in a customary intercreditor agreement
reasonably acceptable to the Parent Borrower and the Administrative Agent.

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit R.

 

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

 

“Accepting Lenders” has the meaning specified in Section 2.24(a).

 

“Accounting Changes” has the meaning assigned to such term in Section 1.04(d).

 

 



“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period,
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to the Parent Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Pro Forma Entity and its Subsidiaries which will become Restricted
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity.

 

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

 

“Acquisition Transaction” means any Investment by Holdings, any Borrower or any
Restricted Subsidiary in a Person if (a) as a result of such Investment, (i)
such Person becomes a Restricted Subsidiary or (ii) such Person, in one
transaction or a series of related transactions, is merged, consolidated, or
amalgamated with or into, or transfers or conveys substantially all of its
assets (or all or substantially all the assets constituting a business unit,
division, product line or line of business) to, or is liquidated into, Holdings,
the Parent Borrower or a Restricted Subsidiary and (b) after giving effect to
such Investment, the Parent Borrower is in compliance with Section 5.16, and, in
each case, any Investment held by such Person.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Revolving
Commitment Increase or Additional/Replacement Revolving Commitments pursuant to
an Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Revolving Lender
shall be subject to the approval of (i) the Administrative Agent and, if such
Additional Revolving Lender will provide an Incremental Revolving Commitment
Increase or any Additional/Replacement Revolving Commitment, each Issuing Bank
and the Swingline Lender (such approval in each case not to be unreasonably
withheld or delayed) and (ii) the Parent Borrower.

 

“Additional Term Lender” means, at any time, any bank or other financial
institution (including any such bank or financial institution that is a Lender
at such time) that agrees to provide any portion of any (a) Term Facility
pursuant to an Incremental Facility Amendment in accordance with Section 2.20 or
(b) Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with Section 2.21; provided that each Additional Term
Lender (other than any Person that is a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender at such time or an Affiliated Lender or Affiliated
Debt Fund) shall be subject to the approval of (i) the Administrative Agent
(such approval not to be unreasonably withheld or delayed) and (ii) the Parent
Borrower.

 

“Additional/Replacement Revolving Commitment” has the meaning assigned to such
term in Section 2.20(a).

 

“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing
denominated in dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII. The Administrative
Agent may from time to time designate one or more of its Affiliates or

 

2



branches to perform the functions of the Administrative Agent in connection with
Loans denominated in any currency other than dollars, in which case references
to the “Administrative Agent” shall, in connection with Loans denominated in any
such currency, mean any Affiliate or branch so designated.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” has the meaning specified in Section 2.24(a).

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and/or similar extensions of credit or securities in the ordinary
course and the investment decisions of which are not controlled by the private
equity business of Silver Lake Partners.

 

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Holdings, the Parent Borrower or any of
their respective Subsidiaries or any natural person) at such time.

 

“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.04(f)(iv).

 

“Agent” means the Administrative Agent, the Collateral Agent, each Lead
Arranger, each Joint Bookrunner and any successors and assigns in such capacity,
and “Agents” means two or more of them.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning provided in the preamble hereto.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

 

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate in effect for such day plus
0.50%, (b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate
for a one-month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00%; provided, that for the
avoidance of doubt, the LIBO Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Administration Interest Settlement Rates (or the successor
thereto if the ICE Benchmark Administration is no longer making a LIBO Rate
available) for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the ICE Benchmark Administration
(or the successor thereto if the ICE Benchmark Administration is no longer
making a LIBO Rate available) as an authorized vendor for the purpose of
displaying such rates). Any change in such rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

 

3



“Anti-Corruption Laws” means applicable laws and regulations from time to time
concerning or relating to bribery or corruption.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

 

“Applicable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of all Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the applicable Borrower at such time and (c) the aggregate
principal amount of all Swingline Loans made by such Person in its capacity as a
Swingline Lender (if applicable) outstanding at such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments pursuant to this Agreement and to any Lender’s status
as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day, with respect to the Revolving Commitments,
the applicable rate per annum set forth below under the caption “ABR Spread” or
“Eurocurrency Spread”, as the case may be, based upon the First Lien Leverage
Ratio as of the end of the fiscal quarter of the Parent Borrower for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided that until the date of the
delivery of the consolidated financial statements pursuant to Section 5.01(a) or
(b) as of and for the fiscal quarter ended February 28, 2020, the Applicable
Rate shall be based on the rates per annum set forth in Category 2:

 

Category First Lien Leverage Ratio: ABR
Spread Eurocurrency Spread 1 Greater than 2.25 to 1.00 2.75% 3.75% 2 Less than
or equal to 2.25 to 1.00 2.50% 3.50%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the First Lien Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements and related Compliance Certificate indicating
such change and ending on the date immediately preceding the effective date of
the next such change. Notwithstanding the foregoing, the Applicable Rate, at the
option of the Administrative Agent or the Required Revolving Lenders, shall be
based on the rates per annum set forth in Category 1 (i) at any time that an
Event of Default under Section 7.01(a) has occurred and is continuing and shall
continue to so

 

4



apply to but excluding the date on which such Event of Default shall cease to be
continuing (and thereafter, the Category otherwise determined in accordance with
this definition shall apply) or (ii) if Holdings and the Parent Borrower fail to
deliver the consolidated financial statements required to be delivered pursuant
to Section 5.01(a) or 5.01(b) or any Compliance Certificate required to be
delivered pursuant hereto, in each case within the time periods specified herein
for such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.

 

If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), or any ratio or compliance information in a
Compliance Certificate or other certification was incorrectly calculated, relied
on incorrect information or was otherwise not accurate, true or correct, upon
demand by the Administrative Agent, the Borrower shall be required to
retroactively pay any additional amount that the Borrower would have been
required to pay if such financial statements, Compliance Certificate or other
information had been accurate and/or computed correctly at the time they were
delivered.

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by a Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
such Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent as of August 30, 2019 and the related audited consolidated statements of
income and cash flow for the fiscal year ended August 30, 2019, including the
notes thereto.

 

“Available Amount” means a cumulative amount equal to (without duplication):

 

(a)       the greater of (i) $51,000,000 and (ii) 50% of Consolidated EBITDA for
the Test Period then last ended (such greater amount, the “Starter Basket”),
plus

 

(b)       (i) 50% multiplied by (ii) Consolidated Net Income less cash charges
included in clauses (a) through (p) of the definition of Consolidated Net Income
for the period (treated as one

 

5



accounting period) from the first day of the first fiscal quarter of the Parent
Borrower commencing after the Original Closing Date to the end of the most
recent Test Period, plus

 

(c)       returns, profits, distributions and similar amounts received in cash
or Permitted Investments and the Fair Market Value of any in-kind amounts
received by Holdings, any Intermediate Parent, the Parent Borrower and the
Restricted Subsidiaries on Investments made using the Available Amount (not to
exceed the amount of such Investments), plus

 

(d)       the Fair Market Value of Investments of Holdings, the Parent Borrower
or any of the Restricted Subsidiaries in any Unrestricted Subsidiary made using
the Available Amount that has been re-designated as a Restricted Subsidiary or
that has been merged or consolidated with or into Holdings, the Parent Borrower
or any of the Restricted Subsidiaries, plus

 

(e)       the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary (including the issuance of stock of an Unrestricted Subsidiary)
received by Holdings, the Parent Borrower or any Restricted Subsidiary, plus

 

(f)       to the extent not included in Consolidated Net Income or used to make
Restricted Payments pursuant to Section 6.08(a)(xvi)(B), dividends or other
distributions or returns on capital received by Holdings, the Parent Borrower or
any Restricted Subsidiary from an Unrestricted Subsidiary, plus

 

(g)       the aggregate amount of any Retained Declined Proceeds since the
Original Closing Date;

 

provided that use of the Available Amount shall be subject to in the case of use
of the Available Amount pursuant to 6.08(a)(viii) or 6.08(b)(iv), there being no
Significant Event of Default that shall have occurred and be continuing or would
result therefrom.

 

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

 

(a)       the Net Proceeds of new public or private issuances of Qualified
Equity Interests in Holdings or any parent of Holdings (including Parent) which
are contributed to Holdings or the Parent Borrower, plus

 

(b)       capital contributions received by Holdings or the Parent Borrower
after the Original Closing Date in cash or Permitted Investments (other than in
respect of any Disqualified Equity Interest) and the Fair Market Value of any
in-kind contributions, plus

 

(c)       the net cash proceeds received by Holdings or the Parent Borrower from
Indebtedness and Disqualified Equity Interest issuances issued after the
Original Closing Date and which have been exchanged or converted into Qualified
Equity Interests, plus

 

(d)       returns, profits, distributions and similar amounts received in cash
or Permitted Investments and the Fair Market Value of any in-kind amounts
received by Holdings, the Borrowers and the Restricted Subsidiaries on
Investments made using the Available Equity Amount (not to exceed the amount of
such Investments).

 

“Available RP Capacity Amount” means the amount of Restricted Payments that may
be made at the time of determination pursuant to Sections 6.08(a)(v), (xii) and
(xvi)(A), minus the sum of the amount of the Available RP Capacity Amount
utilized by Holdings or any Restricted Subsidiary to (a)

 

6



make Restricted Payments in reliance on Section 6.08(a)(v), (xii) and/or
(xvi)(A), (b) make Investments pursuant to Section 6.04(m)(iv), (c) make
Restricted Debt Payments pursuant to Section 6.08(b)(iv)(D) and (d) incur
Indebtedness pursuant to Section 6.01(a)(xxxv)(A).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary banking regulatory authority.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of the Borrower as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors, board of managers,
manager or managing member of a general partner of such Person or the functional
equivalent of the foregoing and (d) in any other case, the functional equivalent
of the foregoing. In addition, the term “director” means a director or
functional equivalent thereof with respect to the relevant Board of Directors.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” or “Borrowers” have the meaning provided in the preamble hereto.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by a Borrower
to make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Section 2.11(a)(ii)(B).

 

7



“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by a Borrower of offers for, and the corresponding acceptance by a
Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by a Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Minimum” means (a) in the case of a Eurocurrency Revolving Borrowing,
$5,000,000, (b) in the case of an ABR Revolving Borrowing, $1,000,000 and (c) in
the case of a Swingline Loan, $1,000,000.

 

“Borrowing Multiple” means (a) in the case of a Eurocurrency Revolving
Borrowing, $1,000,000, (b) in the case of an ABR Revolving Borrowing, $500,000
and (c) in the case of a Swingline Loan, $100,000.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

 

“Brazil Facility” means reference to certain Financing Agreement, dated as of
December 30, 2014, without giving effect to any amendments thereof, among Banco
Nacional de Desenvolvimento Economico e Social – BNDES, SMART Modular
Technologies Industria de Componentes Eletronicos LTDA. and SMART Modular
Technologies Industria e Comercio de Componentes LTDA.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in London or New York City are authorized or required by
law to remain closed; provided that when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of Holdings, the Parent Borrower
and the Restricted Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Parent Borrower for such period
prepared in accordance with GAAP.

 

“Capital Lease Obligation” means an obligation that is a Capitalized Lease; and
the amount of Indebtedness represented thereby at any time shall be the amount
of the liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on the
Original Closing Date.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Original Closing Date, recorded as capitalized
leases.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Parent
Borrower and its Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and

 

8



software enhancements that, in conformity with GAAP, are or are required to be
reflected as capitalized costs on the consolidated balance sheet of the Parent
Borrower and its Restricted Subsidiaries.

 

“Cash Management Obligations” means (a) obligations of Holdings, any
Intermediate Parent, the Parent Borrower or any Subsidiary in respect of (a) any
overdraft and related liabilities arising from treasury, depository, cash
pooling arrangements and cash management or treasury services or any automated
clearing house transfers of funds, (b) other obligations in respect of netting
services, employee credit or purchase card programs and similar arrangements,
(c) letters of credit and (d) other services related, ancillary or complementary
to the foregoing (including Cash Management Services).

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, any
Intermediate Parent, the Parent Borrower or any Restricted Subsidiary of any
insurance proceeds or condemnation awards in respect of any equipment, fixed
assets or real property (including any improvements thereon) to replace or
repair such equipment, fixed assets or real property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Control” means (a) the failure of Parent, directly or indirectly
through wholly owned subsidiaries, to beneficially own all of the voting and
economic Equity Interests of the Parent Borrower or (b) the acquisition of
beneficial ownership by any Person or group, other than the Permitted Holders
(or any holding company parent of Holdings owned directly or indirectly by the
Permitted Holders), of Equity Interests representing 40% or more of the
aggregate votes entitled to vote for the election of directors of Holdings
having a majority of the aggregate votes on the Board of Directors of Holdings
and the aggregate number of votes for the election of such directors of the
Equity Interests beneficially owned by such Person or group is greater than the
aggregate number of votes for the election of such directors represented by the
Equity Interests beneficially owned by the Permitted Holders, unless the
Permitted Holders otherwise have the right (pursuant to contract, proxy or
otherwise), directly or indirectly, to designate, nominate or appoint (and do so
designate, nominate or appoint) directors of Holdings having a majority of the
aggregate votes on the Board of Directors of Holdings.

 

For purposes of this definition, including other defined terms used herein in
connection with this definition and notwithstanding anything to the contrary in
this definition or any provision of Section 13d-3 of the Exchange Act, (i)
“beneficial ownership” shall be as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act as in effect on the date hereof, (ii) the phrase Person or
group is within the meaning of Section 13(d) or 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person or group or its subsidiaries
and any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, (iii) if any group includes one or more
Permitted Holders, the issued and outstanding Equity Interests of Holdings,
directly or indirectly owned by the Permitted Holders that are part of such
group shall not be treated as being beneficially owned by such group or any
other member of such group for purposes of clause (b) of this definition, (iv) a
Person or group shall not be deemed to beneficially own Equity Interests to be
acquired by such Person or group pursuant to a stock or asset purchase
agreement, merger agreement, option agreement, warrant agreement or similar
agreement (or voting or option or similar agreement related thereto) until the
consummation of the acquisition of the Equity Interests in connection with the
transactions contemplated by such agreement and (v) a Person or group will not
be deemed to beneficially own the Equity Interests of another Person as a result
of its ownership of Equity Interests or other securities of such other Person’s
parent (or related contractual rights) unless it owns 50% or more of the total
voting power of the Equity Interests entitled to vote for the election of
directors of such Person’s parent having a majority of the aggregate votes on
the Board of Directors of such Person’s parent.

 

9



“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement provided that, notwithstanding anything herein to the
contrary, (i) any requests, rules, guidelines or directives under the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or issued in connection
therewith and (ii) any requests, rules, guidelines or directives promulgated by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case shall be deemed to be a “Change in Law,” to the extent enacted,
adopted, promulgated or issued after the date of this Agreement, but only to the
extent such rules, regulations, or published interpretations or directives are
applied to Holdings and its Subsidiaries by the Administrative Agent or any
Lender in substantially the same manner as applied to other similarly situated
borrowers under comparable syndicated credit facilities, including, without
limitation, for purposes of Section 2.15.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Other Revolving Loans, Term Loans, Incremental Term
Loans, Other Term Loans or Swingline Loans, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment, Other Revolving Commitment,
Term Commitment or Other Term Commitment and (c) any Lender, refers to whether
such Lender has a Loan or Commitment with respect to a particular Class of Loans
or Commitments. Other Term Commitments, Other Term Loans, Other Revolving
Commitments (and the Other Revolving Loans made pursuant thereto) and
Incremental Term Loans that have different terms and conditions shall be
construed to be in different Classes.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

 

“Collateral Agent” means Barclays Bank PLC, in its capacity as collateral agent
hereunder and under the other Loan Documents, and shall include any duly
appointed successor in that capacity.

 

“Collateral Agreement” means the Collateral Agreement, dated as of August 26,
2011, among the Co-Borrower, each other Domestic Subsidiary that is a Loan Party
and the Administrative Agent.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)       the Administrative Agent shall have received from (i) Holdings, any
Intermediate Parent, each Borrower and each Subsidiary Loan Party either (x) a
counterpart of the Guarantee Agreement duly executed and delivered on behalf of
such Person or (y) in the case of any Person that becomes a Loan Party after the
Effective Date (including by ceasing to be an Excluded Subsidiary), a supplement
to the Guarantee Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, (ii) Holdings, any Intermediate Parent and
each Domestic Subsidiary Loan Party either (x) a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes a Subsidiary Loan Party after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Collateral Agreement, in the form specified

 

10



therein, duly executed and delivered on behalf of such Person and (iii) each
Foreign Loan Party either (x) counterparts to one or more Foreign Collateral
Agreements or Foreign Pledge Agreements or (y) in the case of a Foreign
Subsidiary Loan Party that becomes such after the Effective Date, either
counterparts to a new supplements to existing Foreign Collateral Agreements or
Foreign Pledge Agreements, in each case that the Administrative Agent
determines, based on advice of counsel, to be reasonably necessary in order for
the Secured Obligations to be secured by all or substantially all tangible and
intangible assets of such Foreign Subsidiary (including Mortgaged Properties,
accounts receivable, moveable assets (including inventory and equipment),
contract rights, intellectual property and other general intangibles and
proceeds of the foregoing, but excluding Equity Interests other than Equity
Interests required to be pledged pursuant to clause (b) below) in which a
security interest may be obtained under the laws of the jurisdiction of
organization of such Foreign Subsidiary, duly executed and delivered on behalf
of such Person, in each case under this clause (a) together with, in the case of
any such Loan Documents executed and delivered after the Effective Date,
documents and, to the extent reasonably requested by the Administrative Agent,
opinions of the type referred to in Sections 4.01(b));

 

(b)       all outstanding Equity Interests of each Borrower and each Restricted
Subsidiary (other than any Equity Interests constituting Excluded Assets) owned
by or on behalf of any Loan Party, shall have been pledged pursuant to the
Collateral Agreement, a Foreign Collateral Agreement or a Foreign Pledge
Agreement, and the Administrative Agent shall have received certificates or
other instruments representing all such Equity Interests (if any), together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

 

(c)       if any Indebtedness for borrowed money of Holdings, the Parent
Borrower or any Subsidiary in a principal amount of $10,000,000 or more is owing
by such obligor to any Loan Party, such Indebtedness shall be evidenced by a
promissory note that shall have been pledged pursuant to the Collateral
Agreement, or a Foreign Collateral Agreement, as applicable, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

 

(d)       all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements, required by the Security
Documents, Requirements of Law and reasonably requested by the Administrative
Agent to be filed, delivered, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement”,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and

 

(e)       the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) to the extent applicable in
the relevant jurisdiction (w) a policy or policies of title insurance (or marked
unconditional commitment to issue such policy or policies) in the amount equal
to not less than 100% (or such lesser amount as reasonably agreed to by the
Administrative Agent in consultation with the Required Lenders) of the Fair
Market Value of such Mortgaged Property and fixtures, as reasonably determined
by the Parent Borrower and agreed to by the Administrative Agent (in
consultation with the Required Lenders), issued by a nationally recognized title
insurance company reasonably acceptable to the Administrative Agent insuring the
Lien of each such Mortgage as a first priority Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements (other than a creditor’s rights
endorsement), coinsurance and reinsurance as the Administrative Agent (in
consultation with the Required Lenders) may reasonably request to the extent
available in the applicable jurisdiction at commercially reasonable rates, (iii)
a completed “Life-of-Loan” Federal Emergency Management Agency (“FEMA”) Standard
Flood Hazard

 

11



Determination with respect to each Mortgaged Property subject to the applicable
FEMA rules and regulations (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Parent Borrower
and each Loan Party relating thereto), (iv) if any Mortgaged Property is located
in an area determined by FEMA to have special flood hazards, evidence of such
flood insurance as may be required under applicable law, including Regulation H
of the Board of Governors and the other Flood Insurance Laws and as required
under Section 5.07, and (v) such legal opinions as the Administrative Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as and to the extent that the Administrative Agent (in consultation with the
Required Lenders) and the Parent Borrower reasonably agree in writing that the
cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
material adverse tax consequences to Holdings and its Subsidiaries (including
the imposition of withholding or other material Taxes)), shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (b) Liens required
to be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents as in effect on the Effective Date, (c) in no event shall
control agreements or other control or similar arrangements be required with
respect to deposit accounts, securities accounts, letter of credit rights or
other assets requiring perfection by control (but not, for the avoidance of
doubt, possession), (d) no perfection actions shall be required with respect to
assets subject to certificates of title, (e) no perfection actions shall be
required with respect to commercial tort claims reasonably expected to result in
a recovery of less than $10,000,000 and, other than the filing of UCC financing
statements, no perfection shall be required with respect to promissory notes
evidencing debt for borrowed money in a principal amount of less than
$10,000,000 individually, (f) no landlord lien waivers, estoppels or collateral
access letters shall be required, (g) in no event shall the Collateral include
any Excluded Assets and (h) with respect to Loan Parties that exist as of the
Effective Date, Collateral and Guarantee requirements shall be limited to those
required by Section 4.01(f) and Section 5.16 with respect to existing assets and
Section 5.12 (b) with respect to any assets acquired after the Effective Date
that are not otherwise Excluded Assets. The Administrative Agent (with the
approval, or at the direction, of the Required Lenders) may grant extensions of
time or waivers for the creation and perfection of security interests in or the
obtaining of title insurance, legal opinions or other deliverables with respect
to particular assets or the provision of any Guarantee by any Subsidiary
(including extensions beyond the Effective Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

 

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment of any Class, Term Commitment, Other Term Commitment
of any Class or any combination thereof (as the context requires) and (b) with
respect to any Swingline Lender, its Swingline Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01.

 

12



“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

 

(a)           without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i)                 total interest expense and, to the extent not reflected in
such total interest expense, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such hedging obligations or such
derivative instruments, and bank and letter of credit fees and costs of surety
bonds in connection with financing activities;

 

(ii)               provision for taxes based on income, profits, revenue or
capital, including federal, foreign and state income, franchise, excise, value
added and similar taxes based on income, profits, revenue or capital and foreign
withholding taxes paid or accrued during such period (including in respect of
repatriated funds) including penalties and interest related to such taxes or
arising from any tax examinations;

 

(iii)             depreciation and amortization (including amortization of
Capitalized Software Expenditures and amortization of deferred financing fees or
costs);

 

(iv)              other non-cash charges (other than any accrual in respect of
bonuses) (provided, in each case, that if any non-cash charges represent an
accrual or reserve for potential cash items in any future period, (A) such
Person may elect not to add back such non-cash charge in the current period and
(B) to the extent such Person elects to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period);

 

(v)                the amount of any non-controlling interest consisting of
income attributable to non-controlling interests of third parties in any
Non-Wholly Owned Subsidiary deducted (and not added back in such period to
Consolidated Net Income) excluding cash distributions in respect thereof;

 

(vi)              (A) the amount of expenses relating to payments made to option
holders of Holdings or any of its direct or indirect parent companies in
connection with, or as a result of, any distribution being made to shareholders
of such Person or its direct or indirect parent companies, which payments are
being made to compensate such option holders as though they were shareholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted in the Loan Documents and (B) the amount of fees, expenses and
indemnities paid or accrued in such period to directors, including of Holdings
and any direct or indirect parent company thereof;

 

(vii)            any losses on the sale or receivables and related assets
pursuant to a Permitted Receivables Financing;

 

(viii)          any costs or expenses incurred by Holdings, the Parent Borrower
or any Restricted Subsidiary pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement, any
severance agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are non-cash or otherwise funded with cash
proceeds contributed to the capital

 

13



of Holdings or Net Proceeds of an issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests);

 

(ix)              any net pension or other post-employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization of such amounts arising in prior periods, amortization of
the unrecognized net obligation (and loss or cost) existing at the date of
initial application of FASB Accounting Standards Codification 715, and any other
items of a similar nature;

 

(x)                earnout and contingent consideration obligations (including
to the extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments;

 

(xi)              expenses consisting of internal software development costs
that are expensed but could have been capitalized under alternative accounting
policies in accordance with GAAP;

 

(xii)            Public Company Costs;

 

(xiii)          other add backs and adjustments reflected in a quality of
earnings report provided by a “big four” accounting firm with respect to any
Permitted Acquisition or other Investment (including, for the avoidance of
doubt, add backs and adjustments of the same type in future periods);

 

(xiv)          any expenses reimbursed in cash during such period by
non-Affiliate third parties (other than Holdings, the Parent Borrower or any of
its Subsidiaries); and

 

(xv)       revenue of the Parent Borrower and its Subsidiaries arising from the
operation of the Work Opportunity Tax Credit legislation (as if such legislation
was approved on January 1 of the fiscal year to which such revenue relates);
provided that the aggregate amount added to Consolidated EBITDA for such period
pursuant to this clause (xv) shall not exceed 2.0% of consolidated revenue for
the Parent Borrower and its Subsidiaries for such period

 

plus

 

(b)            without duplication, the amount of “run rate” cost savings,
operating expense reductions and synergies (collectively, “Run Rate Benefits”)
related to the Transactions or any Specified Transaction, any restructuring,
cost saving initiative, new contract or other initiative projected by the Parent
Borrower in good faith to be realized as a result of actions that have been
taken or initiated or are expected to be taken or initiated on or prior to the
date that is 24 months after the end of the relevant Test Period (including
actions initiated prior to the Effective Date) (in the good faith determination
of the Parent Borrower), including any Run Rate Benefits, expenses and charges
(including restructuring and integration charges) in connection with, or
incurred by or on behalf of, any joint venture of Holdings, the Parent Borrower
or any of the Restricted Subsidiaries (whether accounted for on the financial
statements of any such joint venture or the Parent Borrower) with respect to any
Specified Transaction, and any restructuring, cost saving initiative or other
initiative (which Run Rate Benefits shall be added to Consolidated EBITDA until
fully realized and calculated on a Pro Forma Basis as though such Run Rate
Benefits had been realized on the first day of the relevant period), net of the
amount of actual benefits realized from such actions; provided that (A) such Run
Rate Benefits are reasonably quantifiable, (B) no

 

14



cost savings, operating expense reductions or synergies shall be added pursuant
to this clause (b) to the extent duplicative of any expenses or charges relating
to such Run Rate Benefits, operating expense reductions or synergies that are
included in clause (a) above (it being understood and agreed that “run rate”
shall mean the full recurring benefit that is associated with any action taken)
(C) the share of any such Run Rate Benefits, expenses and charges with respect
to a joint venture that are to be allocated to Holdings, the Parent Borrower or
any of the Restricted Subsidiaries shall not exceed the total amount thereof for
any such joint venture multiplied by the percentage of income of such venture
expected to be included in Consolidated EBITDA for the relevant Test Period and
(D) the amount added back pursuant to this clause (b) in any Test Period, when
taken together with amounts added back to Consolidated Net Income pursuant to
clause (a)(i) thereof, shall not exceed 35% of Consolidated EBITDA for such Test
Period (calculated after giving effect to amounts added back pursuant to this
clause (b));

 

plus

 

(c)            without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the amount of
discretionary research and development costs incurred by the Parent Borrower and
its Restricted Subsidiaries which are identified in good faith by the Parent
Borrower to have been incurred specifically for the purposes of qualifying for a
reduced tax rate or other tax incentive in Brazil and that were not required to
support the Parent Borrower’s ongoing research and development activities;
provided that (i) the aggregate amount of such costs added pursuant to this
clause shall not exceed $5,000,000 in any Test Period and (ii) if the aggregate
amount of such costs added pursuant to this clause with respect to any fiscal
year of the Parent Borrower exceeds the tax benefit actually derived therefrom
calculated by the Parent Borrower in good faith based on its annual tax returns,
the amount of any such excess shall reduce Consolidated EBITDA in the fiscal
quarter in which such annual tax returns are filed or, if earlier, in the fiscal
quarter in which such excess is determined;

 

plus

 

(d)            cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not included in the calculation of Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (d) below for any
previous period and not added back

 

less

 

(e)            without duplication and to the extent included in arriving at
such Consolidated Net Income, the sum of the following amounts for such period:

 

(i)                 non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period);

 

(ii)               the amount of any non-controlling interest consisting of loss
attributable to non-controlling interests of third parties in any Non-Wholly
Owned Subsidiary added (and not deducted in such period from Consolidated Net
Income);

 

in each case, as determined on a consolidated basis for the Parent Borrower and
its Restricted Subsidiaries in accordance with GAAP; provided that,

 

15



(I)       there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by Holdings, the Parent Borrower or any Restricted
Subsidiary during such period (other than any Unrestricted Subsidiary) whether
such acquisition occurred before or after the Effective Date to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to a transaction consummated prior to the Effective Date, and
not subsequently so disposed of, an “Acquired Entity or Business”), and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis; and

 

(II)       there shall be (A) excluded in determining Consolidated EBITDA for
any period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Parent Borrower or any
Restricted Subsidiary during such period (but if such operations are classified
as discontinued due to the fact that they are subject to an agreement to dispose
of such operations, at Parent Borrower’s election, only when and to the extent
such operations are actually disposed of) (each such Person, property, business
or asset so sold, transferred or otherwise disposed of, closed or classified, a
“Sold Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the Disposed EBITDA
of such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis and (B) included in determining Consolidated EBITDA for any
period in which a Sold Entity or Business is disposed, an adjustment equal to
the Pro Forma Disposal Adjustment with respect to such Sold Entity or Business
(including the portion thereof occurring prior to such disposal) as specified in
the Pro Forma Disposal Adjustment certificate delivered to the Administrative
Agent (for further deliver to the Lenders).

 

“Consolidated First Lien Debt” means the amount of Consolidated Net Debt under
the Loans and under any Incremental Facilities and the amount of Consolidated
Net Debt that is secured by a Lien on a material portion of the Collateral that
has the same or senior priority (but without regard to the control of remedies)
with Liens securing the Secured Obligations or on a first priority basis.

 

“Consolidated Interest Expense” means the sum of (a) the amount of cash interest
expense (including that attributable to Capitalized Leases), net of cash
interest income of the Parent Borrower and the Restricted Subsidiaries with
respect to all outstanding Indebtedness for borrowed money of the Parent
Borrower and the Restricted Subsidiaries, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under hedging agreements, plus (b) the
aggregate amount of actual cash payments made with respect to any increase in
the principal amount of Indebtedness as a result of pay-in-kind interest that
are required to be made in connection with any repayment of such Indebtedness,
and excluding, for the avoidance of doubt, (i) amortization of deferred
financing costs, debt issuance costs, commissions, fees and expenses and any
other amounts of non-cash interest (including as a result of the effects of
acquisition method accounting or pushdown accounting), (ii) non-cash interest
expense attributable to the movement of the mark-to-market valuation of
obligations under hedging agreements or other derivative instruments pursuant to
FASB Accounting Standards Codification No. 815-Derivatives and Hedging, (iii)

 

16



any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates, (iv) commissions, discounts, yield and other fees
and charges (including any interest expense) incurred in connection with any
Permitted Receivables Financing, (v) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations, (vi) any interest expense attributable to the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto and with respect to any Permitted
Acquisition or other Investment, all as calculated on a consolidated basis in
accordance with GAAP, (vii) costs and expenses in connection with any amendment
or modification of Indebtedness (whether or not consummated), (viii) penalties
and interest relating to taxes, (ix) accretion or accrual of discounted
liabilities not constituting Indebtedness and (x) any expense resulting from the
discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting.

 

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate outstanding principal amount of all third party Indebtedness of the
Parent Borrower and its Restricted Subsidiaries outstanding on such date,
determined on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
acquisition method accounting in connection with the Transactions, any Permitted
Acquisition (or other Investment permitted hereunder) or any push-down
accounting) consisting only of Indebtedness for borrowed money, unreimbursed
obligations under letters of credit, any Permitted Receivables Financing,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Permitted Investments (in each case, free and clear of all liens, other than
Liens permitted pursuant to Section 6.02), excluding cash and Permitted
Investments which are listed as “restricted” on the consolidated balance sheet
of the Parent Borrower and its Restricted Subsidiaries as of such date.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Parent Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication:

 

(a)                (i) restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions after the Effective
Date and adjustments to existing reserves), whether or not classified as
restructuring expense on the consolidated financial statements and (ii) any
unusual or non-recurring operating expenses directly attributable to the
implementation of cost savings initiatives and any severance, relocation costs,
integration and facilities’ opening costs and other business optimization
expenses (including related to new product introductions and other strategic or
costs savings initiatives), signing costs, retention or completion bonuses,
other executive recruiting and retention costs, transition costs, costs related
to closure/consolidation of facilities, internal costs in respect of strategic
initiatives and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities and
charges resulting from changes in estimates, valuations and judgements thereof)
and extraordinary, non-recurring or unusual gains or losses or expenses (less
all fees and expenses relating thereto but including any accruals or reserves in
respect thereof),

 

(b)                the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income,

 

(c)                Transaction Costs,

 

(d)                the net income for such period of any Person that is an
Unrestricted Subsidiary and any Person that is not a Subsidiary or that is
accounted for by the equity method of

 

17



accounting; provided that Consolidated Net Income shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) by such Person to the Parent
Borrower or a Restricted Subsidiary thereof during such period to the extent
such dividends or distributions or other payments are attributable to the net
income for such period of such Person,

 

(e)                any fees and expenses (including any transaction or retention
bonus or similar payment) incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Effective Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful
(including, for the avoidance of doubt, the effects of expensing all
transaction-related expenses in accordance with FASB Accounting Standards
Codification 805 and gains or losses associated with FASB Accounting Standards
Codification 460),

 

(f)                 any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments,

 

(g)                accruals and reserves that are established or adjusted as a
result of the Transactions in accordance with GAAP (including any adjustment of
estimated payouts on existing earn-outs) or changes as a result of the adoption
or modification of accounting policies during such period,

 

(h)                all Non-Cash Compensation Expenses,

 

(i)                 any income (loss) attributable to deferred compensation
plans or trusts,

 

(j)                 any income (loss) from investments recorded using the equity
method of accounting (but including any cash dividends or distributions actually
received by the Parent Borrower or any Restricted Subsidiary in respect of such
investment),

 

(k)                any gain (loss) on asset sales, disposals or abandonments
(other than asset sales, disposals or abandonments in the ordinary course of
business) or income (loss) from discontinued operations (but if such operations
are classified as discontinued due to the fact that they are subject to an
agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of),

 

(l)                 any non-cash gain (loss) attributable to the mark to market
movement in the valuation of hedging obligations or other derivative instruments
pursuant to FASB Accounting Standards Codification 815-Derivatives and Hedging
or mark to market movement of other financial instruments pursuant to FASB
Accounting Standards Codification 825-Financial Instruments; provided that any
cash payments or receipts relating to transactions realized in a given period
shall be taken into account in such period,

 

(m)              any non-cash gain (loss) related to currency remeasurements of
Indebtedness, net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances or other balance sheet
items (including Indebtedness and gain or loss relating to translation of assets
and liabilities),

 

18



(n)                any non-cash expenses, accruals or reserves related to
adjustments to historical tax exposures (provided, in each case, that the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated Net Income for the period in which such cash payment was made),

 

(o)                any impairment charge or asset write-off or write-down
(including related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities),

 

(p)                solely for the purpose of calculating the Available Amount,
the net income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination wholly permitted without any prior
Governmental Approval (which has not been obtained) or, directly or indirectly,
is otherwise restricted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that Consolidated Net Income of
the Parent Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Permitted Investments to Holdings, the Parent Borrower
or a Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein,

 

(q)                any accruals or obligations accrued related to workers’
compensation programs to the extent that expenses deducted in the calculation of
net income exceed the net amounts paid in cash related to workers’ compensation
programs in that period, and

 

(r)                 any reserves, accruals or obligations accrued by the Parent
Borrower or any of its Subsidiaries for any federal and state employment tax
liabilities, including social security, federal unemployment, state unemployment
and state disability taxes deducted in the calculation of net income during such
period, less the amount of such obligations paid in cash with respect to such
period.

 

There shall be excluded from Consolidated Net Income for any period the effects
from applying acquisition method accounting, including applying acquisition
method accounting to inventory, property and equipment, loans and leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Parent Borrower and its Restricted Subsidiaries), as a result
of the Transactions, any acquisition or Investment consummated prior to the
Effective Date and any Permitted Acquisitions or other Investment or the
amortization or write-off of any amounts thereof.

 

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include (i) the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with the Transactions, any acquisition or other Investment or any
disposition of any asset permitted hereunder and (ii) the amount of any cash tax
benefits related to the tax amortization of intangible assets in such period.

 

“Consolidated Secured Debt” means Consolidated Net Debt that is secured by a
Lien on the Collateral.

 

19



“Consolidated Total Assets” means, as at any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of the Parent Borrower
and the Restricted Subsidiaries in accordance with GAAP.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings, the Parent
Borrower and the Restricted Subsidiaries at such date, excluding the current
portion of current and deferred income taxes over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
Holdings, the Parent Borrower and the Restricted Subsidiaries on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of Loans and
obligations under letters of credit to the extent otherwise included therein,
(iii) the current portion of interest and (iv) the current portion of current
and deferred income taxes; provided that, for purposes of calculating Excess
Cash Flow, increases or decreases in working capital (A) arising from
acquisitions, dispositions or Unrestricted Subsidiary designations by Holdings,
the Borrowers and the Restricted Subsidiaries shall be measured from the date on
which such acquisition, disposition or Unrestricted Subsidiary designation
occurred and not over the period in which Excess Cash Flow is calculated until
the first anniversary of such acquisition, disposition or designation and (B)
shall exclude (I) the impact of non-cash adjustments contemplated in the Excess
Cash Flow calculation, (II) the impact of adjusting items in the definition of
“Consolidated Net Income”, (III) any changes in current assets or current
liabilities as a result of (x) the effect of fluctuations in the amount of
accrued or contingent obligations, assets or liabilities under hedging
agreements or other derivative obligations, (y) any reclassification, other than
as a result of the passage of time, in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent or (z) the effects of
acquisition method accounting and (IV) the impact of any Permitted Receivables
Financing to the extent the cash proceeds of such Permitted Receivables
Financing do not result in an equivalent decrease in Excess Cash Flow.

 

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Convertible Instrument Payments” means (i) payments by Holdings in respect of
those certain 2.25% Convertible Senior Notes due 2026 of Parent, issued pursuant
to that certain Indenture, dated as of February 11, 2020, among Parent and U.S.
Bank National Association, as Trustee (as defined therein) in an aggregate
principal amount not exceeding $5,625,000 for each calendar year and (ii)
payments in connection with any exercise of the early conversion thereof by
Parent.

 

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) by a Loan Party in exchange for, or to extend, renew,
replace or refinance, in whole or part, any Class of existing

 

20



Term Loans or Revolving Loans (or unused Revolving Commitments), (“Refinanced
Debt”); provided that such exchanging, extending, renewing, replacing or
refinancing Indebtedness (a) is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt (including
unused Commitments) (plus any premium, accrued interest and fees and expenses
incurred in connection with such exchange, extension, renewal, replacement or
refinancing ), (b) does not mature earlier than or, except in the case of
Revolving Commitments, have a Weighted Average Life to Maturity shorter than the
Refinanced Debt (other than Customary Bridge Loans and except with respect to an
amount equal to the Maturity Carveout Amount at such time), (c) shall not be
guaranteed by any entity that is not a Loan Party, (d) in the case of any
secured Indebtedness (i) is not secured by any assets not securing the Secured
Obligations and (ii) is subject to the relevant Intercreditor Agreement(s) and
(e) has covenants, events of default and guarantees (excluding pricing, interest
rate margins, rate floors, discounts, fees, premiums and prepayment or
redemption provisions and other than with respect to Customary Bridge Loans)
that are not materially more favorable (when taken as a whole) to the lenders or
investors providing such Indebtedness than the terms and conditions of this
Agreement (when taken as a whole) are to the Lenders (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of such refinancing) (it being understood that, to the extent that any
financial maintenance covenant and any related equity cure are added for the
benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant and any related equity cure are either (i) also added for the benefit
of any corresponding Loans remaining outstanding after the issuance or
incurrence of such Indebtedness or (ii) only applicable after the Latest
Maturity Date at the time of such refinancing).

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Right” has the meaning specified in Section 7.02(a).

 

“Customary Bridge Loans” means customary bridge loans with a maturity date of no
longer than one year; provided that (a) the Weighted Average Life to Maturity of
any loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans is not shorter than the Weighted Average
Life to Maturity of any Term Loans outstanding at the time such bridge loans are
incurred and (b) the final maturity date of any loans, notes, securities or
other Indebtedness which are exchanged for or otherwise replace such bridge
loans is no earlier than the Latest Maturity Date at the time such bridge loans
are incurred.

 

“Customary Escrow Provisions” means customary redemption terms in connection
with escrow arrangements.

 

“Customary Exceptions” means (a) customary asset sale, insurance and
condemnation proceeds events, excess cash flow sweeps, change-of-control offers
or events of default and/or (b) Customary Escrow Provisions.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in

 

21



respect of Letters of Credit or Swingline Loans, within one Business Day of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Parent Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Parent Borrower, the Administrative Agent, any
Issuing Bank, any Swingline Lender or any Lender that it does not intend to
comply with its funding obligations or has made a public statement or provided
any written notification to any Person to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit (unless such public statement or written notification relates to
such Lender’s funding obligations hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable Default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
Administrative Agent (whether acting on its own behalf or at the reasonable
request of the Parent Borrower (it being understood that the Administrative
Agent shall comply with any such reasonable request)), to confirm in a manner
satisfactory to the Administrative Agent and the Parent Borrower that it will
comply with its funding obligations (provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (c) upon receipt of such
confirmation by the Administrative Agent and the Parent Borrower), or (d) has,
or has a direct or indirect parent company that has (i) become or is insolvent,
(ii) become the subject of a proceeding under any Debtor Relief Law, (iii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iv) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (v) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.

 

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings, any Intermediate Parent, a Borrower or a
Subsidiary in connection with a Disposition pursuant to Section 6.05(k) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of Holdings, setting forth the basis of such valuation
(which amount will be reduced by the Fair Market Value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition). A particular item of Designated Non
Cash Consideration will no longer be considered to be outstanding when and to
the extent it has been paid, redeemed, sold or otherwise disposed of or returned
in exchange for consideration in the form of cash or Permitted Investments in
compliance with Section 6.05.

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

“Discount Range” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

22



“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit N.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit O, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

 

“Discount Range Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five (5) Business Days following the receipt by each relevant
Term Lender of notice from the Auction Agent in accordance with Section
2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable
unless a shorter period is agreed to between a Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Parent Borrower and its
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” (and
in the component financial definitions used therein) were references to such
Sold Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)                matures or is mandatorily redeemable (other than solely for
Equity Interests in such Person or in Parent that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)                is convertible or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or Equity Interests (other than
solely for Equity Interests in such Person

 

23



or in Parent that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests); or

 

(c)                is redeemable (other than solely for Equity Interests in such
Person or in Parent that do not constitute Disqualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests) or is required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date; provided, however, that (i) an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
or similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after the Termination Date and (ii) if an
Equity Interest in any Person is issued pursuant to any plan for the benefit of
employees of Holdings (or any direct or indirect parent thereof) or any of its
subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute a Disqualified Equity Interest solely because it may be required
to be repurchased by Holdings (or any direct or indirect parent company thereof)
or any of its subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.

 

“Disqualified Lenders” means (i) those Persons identified by the Sponsor,
Holdings or the Parent Borrower to the Joint Bookrunners and the Administrative
Agent in writing prior to the Effective Date, (ii) those Persons who are
competitors of Holdings and its Subsidiaries identified by a Sponsor, the Parent
Borrower or Holdings to the Administrative Agent from time to time in writing
(including by email) which designation shall become effective two days after
delivery of each such written supplement to the Administrative Agent, but which
shall not apply retroactively to disqualify any persons that have previously
acquired an assignment or participation interest in the Loan, and (iii) in the
case of each Persons identified pursuant to clauses (i) and (ii) above, any of
their Affiliates that are (x) identified in writing by a Sponsor, the Parent
Borrower or Holdings from time to time or (y) clearly identifiable as Affiliates
on the basis of such Affiliate’s name (other than, in the case of this clause
(y), Affiliates that are bona fide debt funds).

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of

 

24



this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent and the
Parent Borrower and consistent with generally accepted financial practices,
taking into account the applicable interest rate margins, any interest rate
floors (the effect of which floors shall be determined in a manner set forth in
the proviso below) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (a) the remaining
Weighted Average Life to Maturity of such Indebtedness and (b) the four years
following the date of incurrence thereof) payable generally to lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
structuring, ticking, commitment, underwriting or other similar fees payable in
connection therewith and, if applicable, consent fees for an amendment; (in each
case regardless of whether any such fees are paid to or shared in whole or in
part with any lender) and any other fees not paid to all relevant lenders
generally; provided that with respect to any Indebtedness that includes a “LIBOR
floor” or “Base Rate floor,” (i) to the extent that the LIBO Rate or Alternate
Base Rate (without giving effect to any floors in such definitions), as
applicable, on the date that the Effective Yield is being calculated is less
than such floor, the amount of such difference shall be deemed added to the
interest rate margin for such Indebtedness for the purpose of calculating the
Effective Yield and (ii) to the extent that the LIBO Rate or Alternate Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is greater than such floor,
then the floor shall be disregarded in calculating the Effective Yield.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (including Holdings, any Intermediate
Parent, the Parent Borrower or any of their Affiliates), other than, in each
case, (i) a natural person (or a holding company, investments vehicle,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of a natural person), (ii) a Defaulting Lender or (iii) a Disqualified
Lender.

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, and decrees of any Governmental Authority and
other applicable Requirements of Law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to the protection of the environment, to
preservation of natural resources, to the Release or threatened Release of any
Hazardous Material or to the extent relating to exposure to Hazardous Materials,
to health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation or restoration, administrative oversight
costs, consultants’ fees, fines, penalties and indemnities) directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder,
(b) Environmental Laws and the generation, use, handling,

 

25



transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares, shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 or
Section 430 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA (other than premiums due and
not delinquent under Section 4007 of ERISA) with respect to the termination of
any Plan; (f) the receipt by a Loan Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan under Section 4041 of ERISA or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by a Loan Party or any ERISA
Affiliate of any liability with respect to the withdrawal from any Plan subject
to Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA),
or a complete or partial withdrawal (within the meanings of Sections 4203 and
4205 of ERISA) from a Multiemployer Plan; or (h) the receipt by a Loan Party or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
a Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “insolvent,” within the meaning of Section 4245 of ERISA, or in
“endangered or critical status,” within the meaning of Sections 431 or 432 of
the Code or Sections 304 or 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

26



“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any amount denominated in a currency other than U.S. Dollars, the
rate at which such currency may be exchanged into U.S. Dollars as set forth at
approximately 11:00 a.m. on such day as set forth on the Reuters World Currency
Page for such currency. In the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Parent Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the spot rate
of exchange of the Administrative Agent through its principal foreign exchange
trading office, at or about 11:00 a.m., New York City time on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that if at the time of any such determination, for any reason, no
such spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

 

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $5,000,000 and all leasehold interests in real property, (b) motor
vehicles and other assets subject to certificates of title or ownership, (c)
Equity Interests of (x) Unrestricted Subsidiaries, (y) Immaterial Subsidiaries
and (z) not-for-profit Subsidiaries, captive insurance companies and other
special purpose subsidiaries (d) margin stock and Equity Interests in any Person
(other than any wholly-owned Restricted Subsidiaries) to the extent either not
permitted by, or creating an enforceable right of termination in favor of any
other party (other than a Loan Party) thereto under, the terms of such Person’s
Organizational Documents, (e) letter of credit rights with a value of less than
$10,000,000 (except to the extent a security interest therein can be perfected
by a UCC filing), (f) commercial tort claims with a value of less than
$10,000,000 (except to the extent a security interest therein can be perfected
by a UCC filing), (g) any lease, license or other agreement (including, without
limitation, any state or local franchises, charters or authorizations) with any
Person or any property subject thereto at the time of the acquisition of such
property (including pursuant to a purchase money security interest or similar
arrangement) if, to the extent and for so long as the grant of a Lien thereon to
secure the Secured Obligations constitutes a breach of or a default under, or
results in the termination of, such lease, license or other agreement or would
otherwise require consent of any party thereto (other than any Loan Party)
unless such consent has been obtained (but only to the extent any of the
foregoing is not rendered ineffective by, or is otherwise unenforceable under,
any Requirements of Law), (h) any asset subject to a Lien of the type permitted
by Section 6.02(iv) (whether or not incurred pursuant to such Section) or a Lien
permitted by Section 6.02(xi), in each case if, to the extent and for so long as
the grant of a Lien thereon to secure the Secured Obligations constitutes a
breach of or a default under any agreement pursuant to which such Lien has been
created (but only to the extent any of the foregoing is not rendered ineffective
by, or is otherwise unenforceable under, any Requirements of Law), (i) any
intent-to-use trademark applications filed in the United States Patent and
Trademark Office, (j) any asset with respect to which the Parent Borrower shall
have reasonably determined (in consultation with the Required Lenders and the
Administrative Agent) that grant of a Lien thereon to secure the Secured
Obligations would result in material adverse tax consequences to Holdings and
the Subsidiaries (other than on account of any Taxes payable in connection with
filings, recordings, registrations, stampings and any similar acts in connection
with the creation or perfection of Liens) as determined by the Parent Borrower
(in consultation with the Required Lenders and the Administrative Agent), (k)
any asset if, to the extent and for so long as the grant of a Lien thereon to
secure the Secured Obligations is prohibited by any Requirements of Law (other
than to the extent that any such prohibition would be rendered ineffective
pursuant to any other applicable Requirements of Law), (l) any asset of a type
or category that is owned by a Loan Party as of the Effective Date and is not
required to become Collateral pursuant to Section 4.01(f), Section 5.16 or any
other Loan Document in effect on the Effective Date and (m) receivables and
related assets (or interests therein) (A) sold to any Receivables Subsidiary or
(B) otherwise pledged, factored, transferred or sold in connection with any
Permitted Receivables Financing.

 

27



“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Parent Borrower on the Effective Date or, if later, the date
it first becomes a Subsidiary, (b) each Subsidiary listed on Schedule 1.01(a),
(c) each Unrestricted Subsidiary, (d) each Immaterial Subsidiary, (e) any
Subsidiary that is prohibited by (i) applicable Requirements of Law or (ii) any
contractual obligation existing on the Effective Date or on the date any such
Subsidiary is acquired (so long in respect of any such contractual prohibition
such prohibition is not incurred in contemplation of such acquisition), in each
case from guaranteeing the Secured Obligations or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a Guarantee (unless such governmental consent, approval, license or
authorization has been obtained), or for which the provision of a Guarantee
would result in a material adverse tax consequence (including as a result of the
operation of Section 956 of the Code or any similar law or regulation in any
applicable jurisdiction) to Holdings or one of its subsidiaries (as reasonably
determined by Holdings in consultation with the Required Lenders and the
Administrative Agent), (f) any FSHCO, (g) any Foreign Subsidiary of the
Co-Borrower that is a CFC within the meaning of Section 957 of the Code, (h) any
other Subsidiary excused from becoming a Loan Party pursuant to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement”,
(i) any Subsidiary that is not required to be a Loan Party as of the Effective
Date pursuant to Section 4.01(f) or Section 5.16 and (j) each Receivables
Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the U.S. Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to any applicable
keep well, support, or other agreement for the benefit of such Guarantor and any
and all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation or (b)
any other Swap Obligation designated as an “Excluded Swap Obligation” of such
Guarantor as specified in any agreement between the relevant Loan Parties and
counterparty applicable to such Swap Obligations.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) any Taxes
imposed on (or measured by) its net income or profits (however denominated),
branch profits Taxes, and franchise Taxes, in each case imposed by (i) any
jurisdiction as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction or (ii) any other jurisdiction as a
result of any other present or former connection between such recipient and the
jurisdiction imposing such Tax (other than a connection arising solely from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned of an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Document), (b) any withholding
Tax that is attributable to such Lender’s failure to comply with Section
2.17(e), (c) except in the case of an assignee pursuant to a request by a
Borrower under Section 2.19, any U.S. federal withholding Taxes imposed on
amounts payable to a Lender pursuant to a Requirement of Law in effect at the
time such Lender became a party hereto or designated a new lending office,
except to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
under Section 2.17(a) and (d) any U.S. federal withholding Tax imposed pursuant
to FATCA.

 

28



“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by Parent Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above) and any intergovernmental agreements
implementing such current Sections of the Code (or any such amended or successor
version described above).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero the Federal Funds Effective Rate
for such day will be deemed to be zero.

 

“FEMA” has the meaning assigned to such term in the definition of “Collateral
and Guarantee Requirement.”

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings.

 

“Financial Performance Covenant” means the covenant set forth in Section 6.10.

 

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit G, among the Administrative Agent
and one or more Senior Representatives for holders of Permitted First Priority
Refinancing Debt, with such modifications thereto as the Administrative Agent,
Required Lenders and the Borrowers may reasonably agree.

 

“First Lien Leverage Ratio” means, as of any date of determination, the ratio,
on a Pro Forma Basis, of (a) Consolidated First Lien Debt as of such date to
(b) Consolidated EBITDA for the Test Period as of such date.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Collateral Agreement” means one or more security documents among the
applicable Foreign Loan Parties and the Administrative Agent granting a Lien on
the assets of such Foreign Loan Parties to secure the Secured Obligations. Each
Foreign Collateral Agreement shall be in form and substance reasonably
satisfactory to the Administrative Agent (in consultation with the Required
Lenders) and the Parent Borrower.

 

29



“Foreign Intellectual Property” means any right, title or interest in or to any
Intellectual Property governed by or arising or existing under the laws of any
jurisdiction other than the United States of America or any state thereof.

 

“Foreign Loan Party” means each Loan Party which is organized under the laws of
a jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
the Collateral that constitutes Equity Interests of a Foreign Subsidiary or, if
the holder of such Collateral is a Foreign Subsidiary, constitutes Equity
Interests of a Domestic Subsidiary. Each Foreign Pledge Agreement shall be in
form and substance reasonably satisfactory to the Administrative Agent (in
consultation with the Required Lenders) and the Parent Borrower.

 

“Foreign Subsidiary” means each Loan Party which is a Subsidiary of the Parent
Borrower and is organized under the laws of a jurisdiction other than the United
States of America, any State thereof or the District of Columbia.

 

“Foreign Prepayment Event” has the meaning assigned to such term in Section
2.11(g).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“FSHCO” means any direct or indirect Subsidiary of the Co-Borrower that has no
material assets other than Equity Interests (including for this purpose, any
debt or other instrument treated as equity for U.S. federal income tax purposes)
in one or more direct or indirect Foreign Subsidiaries that are CFCs.

 

“Funded Debt” means all Indebtedness of the Parent Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if Holdings,
Intermediate Parent or the Parent Borrower notifies the Administrative Agent
that Holdings or the Parent Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Effective Date
(or, with respect to the treatment of leases in the definition of Capital Lease
Obligation and Capitalized Leases, any change occurring after the date the
Company has made the election described in the parenthetical in the definition
of Capital Lease Obligation) in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies Holdings
and the Parent Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, (a) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB Accounting Standards Codification
825-Financial Instruments, or any successor thereto (including pursuant to the
FASB Accounting Standards Codification), to value any Indebtedness of
Intermediate Parent or any

 

30



subsidiary at “fair value,” as defined therein and (b) the amount of any
Indebtedness under GAAP with respect to Capital Lease Obligations shall be
determined in accordance with the definition of Capital Lease Obligations.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantee Agreement” means the Master Guarantee Agreement, dated as of August
26, 2011, among the Loan Parties and the Administrative Agent.

 

“Guarantors” means collectively, (a) Holdings, each Intermediate Parent and the
Subsidiary Loan Parties and (b) with respect to the Secured Obligations of
Holdings, each Intermediate Parent and the Subsidiary Loan Parties, the
Borrowers.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes regulated as hazardous or toxic, or any other term of
similar meaning and regulatory effect, pursuant to any Environmental Law.

 

“Holdings” means SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company or any Successor Holdings.

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

31



“Identified Qualifying Lenders” has the meaning specified in Section
2.11(a)(ii)(D).

 

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

 

“Impacted Loans” has the meaning assigned to such term in Section 2.14(b).

 

“Incremental Cap” means, as of any date of determination, the sum of (a) the
greater of (i) $102,000,000 and (ii) 100% of Consolidated EBITDA for the Test
Period then last ended plus (b) the aggregate principal amount of all voluntary
prepayments of the Loans pursuant to Section 2.11(a) (other than in respect of
Revolving Loans unless there is an equivalent permanent reduction in Revolving
Commitments made prior to such date (other than, in each case, any such
prepayments with the proceeds of long-term Indebtedness) plus (c) the maximum
aggregate principal amount that can be incurred without causing the First Lien
Leverage Ratio, after giving effect to the incurrence or establishment, as
applicable, of any Incremental Facilities or Incremental Equivalent Debt (which
shall assume that all such Indebtedness is Consolidated First Lien Debt and the
full amounts of any Incremental Revolving Commitment Increase and
Additional/Replacement Revolving Commitments established at such time are fully
drawn) and the use of proceeds thereof, on a Pro Forma Basis (but without giving
effect to any substantially simultaneous incurrence of any Incremental Facility
or Incremental Equivalent Debt, made pursuant to the foregoing clauses (a) and
(b) or clause (d) below or under the Revolving Credit Facility in connection
therewith), to exceed either (i) 3.00 to 1.00 for the most recent Test Period
then ended or (ii) if incurred in connection with a Permitted Acquisition or
other Investment, the First Lien Leverage Ratio immediately prior to the
incurrence of such Incremental Facility or Incremental Equivalent Debt for the
Test Period then last ended plus (d) an amount equal to the amount of
Indebtedness that is permitted to be incurred in reliance on Section
6.01(a)(xiv) as of such date.

 

“Incremental Equivalent Debt” means Indebtedness incurred pursuant to
Section 6.01(a)(xxx).

 

“Incremental Facility” has the meaning assigned to such term in Section 2.20(a).

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(f).

 

“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).

 

“Incremental Revolving Loan” means Revolving Loans made pursuant to
Additional/Replacement Revolving Commitments.

 

“Incremental Term Loans” has the meaning assigned to such term in Section
2.20(a).

 

“Incurrence-Based Amounts” has the meaning assigned to such term in Section
1.04(g).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable in the ordinary

 

32



course of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after being due and payable), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided that the term “Indebtedness” shall not
include (i) deferred or prepaid revenue, (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller, (iii) any obligations attributable
to the exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto and (iv)
Indebtedness of any Parent Entity appearing on the balance sheet of Holdings or
the Parent Borrower, or solely by reason of push down accounting under GAAP. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of Indebtedness of any Person for purposes of clause (e) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the Fair Market Value of the property encumbered thereby as determined by
such Person in good faith. For all purposes hereof, the Indebtedness of
Holdings, the Parent Borrower and the Restricted Subsidiaries, their parent
companies and their subsidiaries shall exclude intercompany liabilities arising
from their cash management, tax, and accounting operations and intercompany
loans, advances or Indebtedness having a term not exceeding 364 days (inclusive
of any rollover or extensions of terms) and made in the ordinary course of
business.

 

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Intercreditor Agreements” means any First Lien Intercreditor Agreement and any
Second Lien Intercreditor Agreement.

 

“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case for the Test Period as
of such date.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing or Term Loan Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurocurrency Loan, the last Business Day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than

 

33



three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurocurrency Borrowing and ending on the date that is one, two, three or
six months thereafter as selected by a Borrower in its Borrowing Request (or, if
agreed to by all Lenders participating therein, twelve months or such other
period less than one month thereafter as such Borrower may elect); provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period and (c) no
Interest Period shall extend beyond (i) in the case of Term Loans, the maturity
date with respect thereto and (ii) in the case of Revolving Loans, the Revolving
Maturity Date. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Internally Generated Funds” means cash of the Loan Parties other than to the
extent (i) financed with the proceeds of long term Indebtedness (other than
Revolving Loans), (ii) constituting Net Proceeds from Prepayment Events that are
reinvested pursuant to Section 2.11(c), (iii) constituting Net Proceeds of new
public or private issuances of Qualified Equity Interests in Holdings or any
parent of Holdings (including Parent) which are contributed to the Parent
Borrower, or (iv) constituting capital contributions received by Holdings or the
Parent Borrower after the Effective Date in cash or Permitted Investments.

 

“Intermediate Parent” means any Subsidiary of Holdings and of which the Parent
Borrower is a subsidiary.

 

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between (a) the applicable LIBO Rate for
the longest period (for which that LIBO Rate is available) which is less than
the Interest Period of that Loan and (b) the applicable LIBO Rate for the
shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Parent
Borrower and its Subsidiaries, their parent companies and their subsidiaries,
(i) intercompany advances arising from their cash management, tax, and
accounting operations and (ii) intercompany loans, advances or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business) or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any

 

34



such payment to be deducted does not exceed the remaining principal amount of
such Investment and without duplication of amounts increasing the Available
Amount or the Available Equity Amount), but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (b) any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by a Financial Officer, (c) any Investment in the form of a transfer
of Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
Fair Market Value of such Equity Interests or other property as of the time of
the transfer, minus any payments actually received by such investor representing
a return of capital of, or dividends or other distributions in respect of, such
Investment (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment and without duplication of amounts increasing
the Available Amount or the Available Equity Amount), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment,
and (d) any Investment (other than any Investment referred to in clause (a), (b)
or (c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
(i) the cost of all additions thereto and minus (ii) the amount of any portion
of such Investment that has been repaid to the investor in cash as a repayment
of principal or a return of capital, and of any cash payments actually received
by such investor representing interest, dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause (ii)
do not, in the aggregate, exceed the original cost of such Investment plus the
costs of additions thereto and without duplication of amounts increasing the
Available Amount or the Available Equity Amount), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
For purposes of Section 6.04, if an Investment involves the acquisition of more
than one Person, the amount of such Investment shall be allocated among the
acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Financial Officer.

 

“Investor” means a holder of Equity Interests in Holdings (or any direct or
indirect parent thereof).

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (a) Barclays Bank PLC, Deutsche Bank AG New York Branch,
and Morgan Stanley Senior Funding, Inc. and (b) each Revolving Lender that shall
have become an Issuing Bank hereunder as provided in Section 2.05(k) (other than
any Person that shall have ceased to be an Issuing Bank as provided in Section
2.05(l)), each in its capacity as an issuer of Letters of Credit hereunder. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. Barclays Bank PLC, Deutsche Bank AG New York Branch and
Morgan Stanley Senior Funding, Inc. shall not be obligated to issue any
commercial or trade Letters of Credit; Barclays Bank PLC, Deutsche Bank AG New
York Branch, and Morgan Stanley Senior Funding, Inc. shall not be obligated to
issue any bank guarantees; and Morgan Stanley Senior Funding, Inc. shall not be
obligated to issue any Letters of Credit not denominated in dollars.

 

35



“Joint Bookrunners” means Barclays Bank PLC, Deutsche Bank AG New York Branch,
and Morgan Stanley Senior Funding, Inc..

 

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

 

“Junior Financing” means any Material Indebtedness (other than any permitted
intercompany Indebtedness owing to Holdings, Intermediate Parent, the Parent
Borrower or any Restricted Subsidiary) that is subordinated in right of payment
to the Loan Document Obligations.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of such Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

“LCT Election” has the meaning specified in Section 1.09.

 

“LCT Test Date” has the meaning specified in Section 1.09.

 

“Lead Arrangers” means Barclays Bank PLC, Deutsche Bank AG New York Branch, and
Morgan Stanley Senior Funding, Inc.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment, a Loan Modification Agreement or a Refinancing
Amendment, in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit or bank guaranty issued pursuant
to this Agreement other than any such letter of credit or bank guaranty that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

 

36



“Letter of Credit Commitment” shall mean, as to any Issuing Bank, the amount set
forth on Schedule 2.01 opposite such Issuing Bank’s name or, in the case of an
Issuing Bank that becomes an Issuing Bank after the Closing Date, the amount
notified in writing to the Administrative Agent by the Parent Borrower and such
Issuing Bank; provided that the Letter of Credit Commitment of any Issuing Bank
may be increased or decreased if agreed in writing between the Parent Borrower
and such Issuing Bank (each acting in its sole discretion) and notified to the
Administrative Agent.

 

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

 

“LIBO Rate” means, for any Interest Period as to any Eurocurrency Borrowing, (i)
the rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters screen which displays the London
interbank offered rate (“LIBOR”) administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in dollars, determined as of approximately 11:00 a.m. (London,
England time), two Business Days prior to the commencement of such Interest
period or (ii) in the event the rate referenced in the preceding clause (i) does
not appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i) or (ii) is less than zero, the LIBO Rate will be deemed to be zero;

 

provided that to the extent a comparable or successor rate is established
pursuant to Section 2.14, such established rate shall be applied to the
applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent in consultation with the Parent Borrower.

 

“LIBOR” has the meaning assigned to such term in the definition of “LIBO Rate.”

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 2.14.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period and LIBO Rate, timing and frequency of determining rates
and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR

 

37



Successor Rate exists, in such other manner of administration as the
Administrative Agent determines with the consent of the Parent Borrower (such
consent not to be unreasonably withheld)).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event shall an operating lease be
deemed to constitute a Lien.

 

“Limited Condition Transactions” means (a) any Acquisition Transaction or any
other acquisition or Investment permitted by this Agreement, (b) any repayment,
repurchase or refinancing of Indebtedness with respect to which an irrevocable
notice of repayment (or similar irrevocable notice) is required to be delivered
and (c) any dividends or distributions on, or redemptions of, equity interests
not prohibited by this Agreement declared or requiring irrevocable notice in
advance thereof.

 

“Loan Document Obligations” has the meaning specified in the Collateral
Agreement.

 

“Loan Documents” means this Agreement, any Refinancing Amendment, any Loan
Modification Agreement, the Guarantee Agreement, the Collateral Agreement, the
Intercreditor Agreements, the other Security Documents and, except for purposes
of Section 9.02, any promissory notes delivered pursuant to Section 2.09(e).

 

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrowers, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.24.

 

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

 

“Loan Parties” means Holdings, any Intermediate Parent, the Parent Borrower, the
Co-Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to any Borrower pursuant to this
Agreement.

 

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time, provided that (a) the
Revolving Exposures, Term Loans and unused Commitments of the Borrowers or any
Affiliate thereof and (b) whenever there are one or more Defaulting Lenders, the
total outstanding Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender shall in each case be excluded
for purposes of making a determination of the Majority in Interest.

 

“Management Investors” means the directors, officers, partners, members and
employees of Holdings, any Parent Entity, the Parent Borrower and/or its
Subsidiaries who are (directly or indirectly through one or more investment
vehicles) investors in Holdings (or any direct or indirect parent thereof,
including Parent).

 

38



“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition, or results of operations of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Parent Borrower and the other Loan Parties, taken as a whole, to perform
their payment obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent (taken as a whole) under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loan Document Obligations), Capital Lease Obligations, unreimbursed obligations
for letter of credit drawings and financial guarantees (other than ordinary
course of business contingent reimbursement obligations) or obligations in
respect of one or more Swap Agreements, of any one or more of Holdings,
Intermediate Parent, the Parent Borrower and the Restricted Subsidiaries in an
aggregate principal amount exceeding the greater of (a) $26,000,000 and (b) 25%
of Consolidated EBITDA for the most recently ended Test Period at such time;
provided that in no event shall any Permitted Receivables Financing be
considered Material Indebtedness for any purpose. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, Intermediate Parent, the Parent
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the most recent Test Period, had revenues or total assets for
the fiscal quarter of the Parent Borrower ended on such last day in excess of
5.0% of the consolidated revenues or total assets, as applicable, of the Parent
Borrower for such quarter and (ii) any group comprising Wholly Owned Restricted
Subsidiaries that each would not have been a Material Subsidiary under clause
(i) but that, taken together, as of the last day of such fiscal quarter of the
Parent Borrower, had revenues or total assets for such quarter in excess of
10.0% of the consolidated revenues or total assets, as applicable, of the Parent
Borrower for such quarter; provided that solely for purposes of Sections 7.01(h)
and (i) each such Subsidiary forming part of such group is subject to an Event
of Default under one or more of such Sections.

 

“Maturity Carveout Amount” means, at any date of determination, an amount equal
to (a) the greater of (i) $51,000,000 and (ii) 50% of Consolidated EBITDA for
the Test Period then last ended minus (b) the aggregate principal amount of (i)
Incremental Term Loans utilizing the Maturity Carveout Amount pursuant to
Section 2.20(b)(A)(I), (ii) Incremental Equivalent Debt utilizing the Maturity
Carveout Amount pursuant to Section 2.20(b)(A)(I), (iii) Maturity Carveout
Refinancing Debt and/or (iv) Maturity Carveout Permitted Holdings Debt.

 

“Maturity Carveout Permitted Holdings Debt” means Indebtedness incurred pursuant
to Section 6.01(a)(xviii) that utilizes the Maturity Carveout Amount.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.18.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents, or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Parent Borrower.

 

39



“Mortgaged Property” means each parcel of real property and the improvements
thereto owned in fee by a Loan Party with respect to which a Mortgage is granted
pursuant to Section 5.11 or Section 5.12.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which a Loan Party or any ERISA Affiliate makes or is
obligated to make contributions or with respect to which any Loan Party or ERISA
Affiliate could have liability under Section 4212(c) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by Holdings, any Intermediate Parent, any Borrower
and its Restricted Subsidiaries in connection with such event (including
attorney’s fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (w) any funded escrow established pursuant
to the documents evidencing any Disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such sale
or disposition; provided that the amount of any subsequent reduction of such
escrow (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds occurring on the date of such
reduction solely to the extent that Holdings, the Borrowers and/or any
Restricted Subsidiaries receives cash in an amount equal to the amount of such
reduction, (x) the amount of all payments that are permitted hereunder and are
made by Holdings, any Intermediate Parent, the Borrowers and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than the
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, (y) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of Holdings,
any Intermediate Parent, the Borrowers and the Restricted Subsidiaries as a
result thereof and (z) the amount of any liabilities directly associated with
such asset and retained by the Borrowers or any Restricted Subsidiary and
(iii) the amount of all taxes paid (or reasonably estimated to be payable)
including the amount of Restricted Payments permitted with respect to the
payment of Taxes under Section 6.08(a)(vi)(z), and the amount of any reserves
established by Holdings, any Intermediate Parent, the Parent Borrower and the
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, that are directly attributable to such event, provided that any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Parent Borrower at such time of Net Proceeds in the amount of such
reduction.

 

“New Project” shall mean (a) each facility which is either a new facility,
branch or office or an expansion, relocation, remodeling or substantial
modernization of an existing facility, branch or office owned by a Borrower or
the Subsidiaries which in fact commences operations and (b) each creation (in
one or a series of related transactions) of a business unit to the extent such
business unit commences operations or each expansion (in one or a series of
related transactions) of business into a new market.

 

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

 

40



“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Not Otherwise Applied” means, with reference to the Available Amount, the
Starter Basket or the Available Equity Amount, as applicable, that was not
previously applied pursuant to Section 6.01(a)(xxxvi), 6.04(m), 6.08(a)(viii) or
6.08(b)(iv).

 

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

 

“Offered Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Offered Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Original Closing Date” has the meaning assigned to such term in the recitals
hereto.

 

“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Organizational Documents” means (a) with respect to any company or corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment or a Loan Modification Agreement.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment or a Loan Modification Agreement.

 

“Other Taxes” means all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
imposed by the jurisdictions described in clause (a) of the definition of the
term “Excluded Taxes” with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment or a Loan Modification
Agreement.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment or a Loan Modification Agreement.

 

41



“Parent” means, SMART Global Holdings, Inc. a Cayman Islands exempted company
and indirect parent entity of Holdings.

 

“Parent Entity” means any Person that is a direct or indirect parent of
Holdings.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(i).

 

“Participating Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Permitted Acquisition” means an Acquisition Transaction; provided that (a) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to any such newly created or acquired Subsidiary (including
each subsidiary thereof) or assets in order to satisfy the requirements set
forth in clauses (a), (b), (c) and (d) of the definition of the term “Collateral
and Guarantee Requirement” to the extent applicable shall have been taken (or
arrangements for the taking of such actions within the timeframes required by
Section 5.11 shall have been made that are reasonably satisfactory to the
Administrative Agent) (unless such newly created or acquired Subsidiary is
designated as an Unrestricted Subsidiary pursuant to Section 5.14 or is
otherwise an Excluded Subsidiary) and (b) after giving effect to any such
purchase or other acquisition, no Significant Event of Default shall have
occurred and be continuing.

 

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to all, or any portion of, the Loans and/or Commitments of any Class
of the Accepting Lenders and, in connection therewith, (a) a change in the
Applicable Rate with respect to the Loans and/or Commitments of the Accepting
Lenders, and/or (b) a change in the fees payable to, or the inclusion of new
fees to be payable to, the Accepting Lenders, and/or (c) any call protection
with respect to the Loans and/or commitments of the Accepting Lenders, and/or
(d) any changes to any prepayment provisions with respect to the Loans of such
Accepting Lenders that are less favorable to such Accepting Lenders than to the
Non-Accepting Lenders with respect to such applicable Loans and/or (e)
additional covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of such Loan Modification Offer (it being
understood that to the extent that any financial maintenance covenant and any
related equity cure are added for the benefit of any such Loans and/or
Commitments, no consent shall be required by the Administrative Agent or any of
the Lenders if such financial maintenance covenant and any related equity cure
are either (i) also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Loans and/or Commitments or
(ii) only applicable after the Latest Maturity Date at the time of such Loan
Modification Offer).

 

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Permitted Investments between Holdings, the Parent Borrower or a Restricted
Subsidiary and another Person.

 

“Permitted Encumbrances” means:

 

42



(a)                Liens for Taxes, assessments or other governmental charges or
other governmental charges that are not overdue for a period of more than 60
days or that are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(b)                Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or construction contractors’ Liens and
other similar Liens arising in the ordinary course of business that secure
amounts not overdue for a period of more than 60 days or, if more than 60 days
overdue, are unfiled and no other action has been taken to enforce such Lien or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, in each case so long as such
Liens do not individually or in the aggregate have a Material Adverse Effect;

 

(c)                Liens incurred or deposits made in the ordinary course of
business (i) in connection with workers’ compensation, unemployment insurance
and other social security legislation and (ii) securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees or similar instrument for the
benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, any Intermediate Parent, the Parent Borrower or any
Restricted Subsidiary or otherwise supporting the payment of items set forth in
the foregoing clause (i);

 

(d)                Liens incurred or deposits made to secure the performance of
bids, trade contracts, governmental contracts and leases, statutory obligations
(other than under ERISA or the Code), surety, stay, customs and appeal bonds,
performance bonds, bankers acceptance facilities and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
and obligations in respect of letters of credit, bank guarantees or similar
instruments that have been posted to support the same, incurred in the ordinary
course of business or consistent with past practices;

 

(e)                easements, rights-of-way, restrictions, encroachments,
protrusions, zoning restrictions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of Holdings, any
Intermediate Parent, the Parent Borrower and its Restricted Subsidiaries, taken
as a whole;

 

(f)                 Liens securing, or otherwise arising from, judgments not
constituting an Event of Default under Section 7.01(j);

 

(g)                Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of Holdings or any of its
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments;
provided that such Lien secures only the obligations of Holdings or such
Subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 6.01;

 

(h)                rights of setoff, banker’s lien, netting agreements and other
Liens arising by operation of law or by of the terms of documents of banks or
other financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts, cash

 

43



management arrangements or in connection with the issuance of letters of credit,
bank guarantees or other similar instruments; and

 

(i)                 Liens arising from precautionary Uniform Commercial Code
financing statements or similar filings made in respect of operating leases
entered into by the Parent Borrower or any of its Subsidiaries;

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by a Borrower or any Loan Party in the form of one or more series of
senior secured notes or loans; provided that (i) such Indebtedness is secured by
the Collateral on an equal priority basis (but without regard to the control of
remedies) with the Loan Document Obligations and is not secured by any property
or assets of such Borrower or any Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term Loans, Other Term
Loans) or outstanding Revolving Loans, (iii) such Indebtedness (other than
Customary Bridge Loans) does not have mandatory redemption features (other than
Customary Exceptions) that could result in redemptions of such Indebtedness
prior to the maturity of the Refinanced Debt (it being understood that the
Borrowers and Loan Parties shall be permitted to make any AHYDO “catch up”
payments, if applicable) and (iv) a Senior Representative acting on behalf of
the holders of such Indebtedness shall have become party to a First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement; provided that if
such Indebtedness is the initial Permitted First Priority Refinancing Debt
incurred by the Parent Borrower, then the Parent Borrower, the Subsidiary Loan
Parties, the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Holders” means (a) the Sponsors, (b) the Management Investors and
their respective Permitted Transferees and (c) any group of which the Persons
described in clauses (a) and/or (b) are members and any other member of such
group; provided that the Persons described in clauses (a) and (b), without
giving effect to the existence of such group or any other group, collectively
own, directly or indirectly, Voting Equity Interests in such Person representing
a majority of the aggregate votes entitled to vote for the election of directors
of such Person having a majority of the aggregate votes on the Board of
Directors of such Person owned by such group.

 

“Permitted Holdings Debt” has the meaning specified in Section 6.01(a)(xviii).

 

“Permitted Investments” means any of the following, to the extent owned by
Holdings, any Intermediate Parent, the Parent Borrower or any Restricted
Subsidiary or any Intermediate Parent:

 

(a)                dollars, euro, pounds, Australian dollars, Swiss Francs,
Canadian dollars, Yuan and such other currencies held by it from time to time in
the ordinary course of business;

 

(b)                readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of (i)
the United States or (ii) any member nation of the European Union rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, having average maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States or such member nation of the European Union is pledged in support
thereof;

 

(c)                time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) is a Lender or (ii) has
combined capital and surplus of at least (x) $250,000,000 in the case of U.S.
banks and (y) $100,000,000 (or the US Dollar Equivalent as of

 

44



the date of determination) in the case of non-U.S. banks (any such bank meeting
the requirements of clause (i) or (ii) above being an “Approved Bank”), in each
case with average maturities of not more than 12 months from the date of
acquisition thereof;

 

(d)                commercial paper and variable or fixed rate notes issued by
an Approved Bank (or by the parent company thereof) or any variable or fixed
rate note issued by, or guaranteed by, a corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 24
months from the date of acquisition thereof;

 

(e)                repurchase agreements entered into by any Person with an
Approved Bank, a bank or trust company (including any of the Lenders) or
recognized securities dealer, in each case, having capital and surplus in excess
of (x) $250,000,000 in the case of U.S. banks and (y) $100,000,000 (or the US
Dollar Equivalent as of the date of determination) in the case of non-U.S.
banks, in each case, for direct obligations issued by or fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union rated A-2 (or the
equivalent thereof) or better by S&P and P-2 (or the equivalent thereof) or
better by Moody’s, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a Fair Market Value of at least 100% of the amount of the
repurchase obligations;

 

(f)                 marketable short-term money market and similar highly liquid
funds either (i) having assets in excess of (x) $250,000,000 in the case of U.S.
banks or other U.S. financial institutions and (y) $100,000,000 (or the US
Dollar Equivalent as of the date of determination) in the case of non-U.S. banks
or other non-U.S. financial institutions or (ii) having a rating of at least A-2
or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service);

 

(g)                securities with average maturities of 24 months or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States or by any political subdivision or taxing
authority of any such state, commonwealth or territory having an investment
grade rating from either S&P or Moody’s (or the equivalent thereof);

 

(h)                investments with average maturities of 24 months or less from
the date of acquisition in mutual funds rated A (or the equivalent thereof) or
better by S&P or A2 (or the equivalent thereof) or better by Moody’s;

 

(i)                 instruments equivalent to those referred to in clauses (a)
through (h) above denominated in euros or any other foreign currency comparable
in credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction; and

 

(j)                 investments, classified in accordance with GAAP as current
assets of Holdings, any Intermediate Parent, the Parent Borrower or any
Subsidiary, in money market investment programs that are registered under the
Investment Company Act of 1940 or that are administered by financial
institutions having capital of at least $250,000,000, and, in either case, the
portfolios of which are limited such that substantially all of such investments
are of the character, quality and maturity described in clauses (a) through (i)
of this definition.

 

45



(k)                with respect to any Foreign Subsidiary: (i) obligations of
the national government of the country in which such Foreign Subsidiary is
organized or maintains its chief executive office and principal place of
business; provided such country is India, China, Australia, a member nation of
the European Union whose legal tender is the British Pound Sterling or the euro
or a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business; provided such country is India, China, Australia, a member
state of the European Union or is a member of the Organization for Economic
Cooperation and Development, and whose short-term commercial paper rating from
S&P is at least “A-2” or the equivalent thereof or from Moody’s is at least
“P-2” or the equivalent thereof (any such bank being an “Approved Foreign
Bank”), and in each case with maturities of not more than 24 months from the
date of acquisition and (iii) the equivalent of demand deposit accounts which
are maintained with an Approved Foreign Bank; and

 

(l)                 investment funds investing at least 90% of their assets in
securities of the types described in clauses (a) through (k) above.

 

“Permitted Receivables Financing” means receivables securitizations or other
receivables financings (including any factoring program) that are non-recourse
to Holdings and the Restricted Subsidiaries (except for (w) recourse to any
Foreign Subsidiaries that own the assets underlying such financing (or have sold
such assets in connection with such financing), (x) any customary limited
recourse or, to the extent applicable only to non-Loan Parties, that is
customary in the relevant local market, (y) any performance undertaking or
Guarantee, to the extent applicable only to non-Loan Parties, that is customary
in the relevant local market, and (z) an unsecured parent Guarantee by Holdings,
any Intermediate Parent, Intermediate Holdings or a Restricted Subsidiary that
is a parent company of a Foreign Subsidiary of obligations of Foreign
Subsidiaries, and, in each case, reasonable extensions thereof); provided that,
with respect to Permitted Receivables Financings incurred in the form of a
factoring program, the outstanding amount of such Permitted Receivables
Financing for the purposes of this definition shall be deemed to be equal to the
Permitted Receivables Net Investment for the last Test Period.

 

“Permitted Receivables Net Investment” means the aggregate cash amount paid by
the purchasers under any Permitted Receivables Financing in the form of a
factoring program in connection with their purchase of accounts receivable and
customary related assets or interests therein, as the same may be reduced from
time to time by collections with respect to such accounts receivable and related
assets or otherwise in accordance with the terms of such Permitted Receivables
Financing (but excluding any such collections used to make payments of
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing in the form of a factoring program
which are payable to any Person other than Intermediate Holdings, a Borrower or
a Restricted Subsidiary).

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to clauses (ii)(A), (v),

 

46



(vii), (xxxi), (xxxii), (xxxiv), (xxxv) and (xxxvi) of Section 6.01(a),
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended (other than Customary Bridge Loans),
(c) if the Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Loan Document Obligations,
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended and (d) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to Section
6.01(a)(ii), (xxiii), (xxiv) or (xxx) (i) the terms and conditions (including,
if applicable, as to collateral but excluding as to subordination, interest rate
(including whether such interest is payable in cash or in kind), rate floors,
fees, discounts and redemption premium) of Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are not, taken as a
whole, are not materially more favorable to the investors providing such
Indebtedness than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended (except for covenants or other
provisions applicable to periods after the Latest Maturity Date at the time such
Indebtedness is incurred) (it being understood that, to the extent that any
financial maintenance covenant and any related equity cure or any other covenant
is added for the benefit of any such Permitted Refinancing, the terms shall not
be considered materially more favorable if such financial maintenance covenant
and related equity cure or other covenant is either (A) also added for the
benefit of any corresponding Loans remaining outstanding after the issuance or
incurrence of such Permitted Refinancing or (B) only applicable after the Latest
Maturity Date at the time of such refinancing); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to such modification, refinancing, refunding, renewal or extension,
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the documentation
relating thereto, stating that the Parent Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies Holdings within such five
Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (ii) the
primary obligor in respect of, and/or the Persons (if any) that Guarantee, the
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension are the primary obligor in respect of, and/or Persons (if any) that
Guaranteed the Indebtedness being modified, refinanced, refunded, renewed or
extended. For the avoidance of doubt, it is understood that a Permitted
Refinancing may constitute a portion of an issuance of Indebtedness in excess of
the amount of such Permitted Refinancing; provided that such excess amount is
otherwise permitted to be incurred under Section 6.01. For the avoidance of
doubt, it is understood and agreed that a Permitted Refinancing includes
successive Permitted Refinancings of the same Indebtedness.

 

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Parent Borrower or any Loan Party in the form of one or more series of
junior lien secured notes or junior lien secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a junior lien basis to the Secured
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of Holdings, any
Intermediate Parent, the Parent Borrower or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans or Other Term Loans) or outstanding Revolving Loans, (iii) such
Indebtedness (other than Customary Bridge Loans) does not have mandatory
redemption features (other than Customary Exceptions) that could result in
redemptions of such Indebtedness prior to the maturity of the Refinanced Debt
and (iv)  such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Loan

 

47



Parties and (v) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to a Second Lien Intercreditor Agreement.
Permitted Second Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
immediate family, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants, (b) any trust or other
legal entity the beneficiary of which is such Person’s immediate family,
including his or her spouse, ex-spouse, children, stepchildren or their
respective lineal descendants and (c) without duplication with any of the
foregoing, such Person’s heirs, executors and/or administrators upon the death
of such Person and any other Person who was an Affiliate of such Person upon the
death of such Person and who, upon such death, directly or indirectly owned
Equity Interests in Holdings or the Parent.

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Parent Borrower or any Loan Party in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans (including
portions of Classes of Term Loans or Other Term Loans) or outstanding Revolving
Loans, (ii) such Indebtedness (other than Customary Bridge Loans) does not have
mandatory redemption features (other than Customary Exceptions) that could
result in redemptions of such Indebtedness prior to the maturity of the
Refinanced Debt (it being understood that the Parent Borrower and Loan Parties
shall be permitted to make any AHYDO “catch up” payments, if applicable) and
(iii) such Indebtedness is not secured by any Lien on any property or assets of
Holdings, Intermediate Parent, the Borrowers or any Restricted Subsidiary.
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” as defined in Section 3(2)
ERISA (other than a Multiemployer Plan) which is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, (i) which
is or was sponsored, maintained or contributed to by, or required to be
contributed to by, any Loan Party or any ERISA Affiliate or (ii) with respect to
which any Loan Party or any ERISA Affiliate has any actual or contingent
liability.

 

“Planned Expenditures” has the meaning assigned to such term in clause (b) of
the definition of “Excess Cash Flow”.

 

“Platform” has the meaning specified in Section 5.01.

 

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

 

48



“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clause (b) of the definition of that
term.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and
(b) all Specified Transactions and the following transactions in connection
therewith that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test; financial ratio or
covenant: (i) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (A) in the case
of a Disposition of all or substantially all Equity Interests in any subsidiary
of Holdings or any division, product line, or facility used for operations of
Holdings, the Parent Borrower or any of its Subsidiaries, shall be excluded and
(B) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” shall be included, (ii) any retirement of
Indebtedness, (iii) any Indebtedness incurred or assumed by Holdings, the Parent
Borrower or any of its Subsidiaries in connection therewith (but without giving
effect to any simultaneous incurrence of any Indebtedness pursuant to any fixed
dollar basket or Consolidated EBITDA grower basket or under the Revolving Credit
Facility or any other revolving facilities) and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination and (iv) the amount of unrestricted cash shall be
calculated on the date of the consummation of the Specified Transaction after
giving pro forma effect to such Specified Transaction (other than, for the
avoidance of doubt, the cash proceeds of any Indebtedness the incurrence of
which is a Specified Transaction or that is incurred to finance such Specified
Transaction); provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (a) above, the foregoing pro forma adjustments may
be applied to any such test, financial ratio or covenant solely to the extent
that such adjustments are consistent with the definition of “Consolidated
EBITDA” (and, subject to the provisions set forth in clause (b) thereof) and
give effect to events (including cost savings, operating expense reductions and
synergies) that are (i) (x) directly attributable to such transaction, (y)
expected to have a continuing impact on Holdings, the Parent Borrower or any of
its Subsidiaries and (z) factually supportable or (ii) otherwise consistent with
the definition of “Pro Forma Adjustment.”

 

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Entity or Business, the pro forma increase or decrease in
Consolidated EBITDA projected by the Parent Borrower in good faith as a result
of contractual arrangements between the Parent Borrower or any Restricted
Subsidiary entered into with such Sold Entity or Business at the time of its
disposal or within the Post-Transaction Period and which represent an increase
or decrease in Consolidated EBITDA which is incremental to the Disposed EBITDA
of such Sold Entity or Business for the most recent Test Period prior to its
disposal.

 

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

 

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(b).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

49



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Company Costs” means costs relating to compliance with the provisions of
the Exchange Act (and any similar Requirement of Law under any other applicable
jurisdiction), as applicable to companies with equity or debt securities held by
the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ or managers’ and employees’ compensation,
fees and expense reimbursement, costs relating to investor relations,
shareholder meetings and reports to shareholders or debtholders, directors’ and
officers’ insurance and other executive costs, legal and other professional
fees, listing fees and other costs associated with being a public company.

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Purchasing Borrower Party” means Holdings or any subsidiary of Holdings.

 

“Qualified Equity Interests” means Equity Interests in Holdings or any parent of
Holdings other than Disqualified Equity Interests.

 

“Qualifying Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“QFC Credit Support” has the meaning assigned to such term in Section 9.23.

 

“Quotation Day” means, with respect to dollars or euro for any Interest Period,
two Business Days prior to the first day of such Interest Period unless market
practice differs in the London interbank market for any such currency, in which
case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice in the London interbank
market (and if quotations would normally be given by leading banks in the London
interbank market on more than one day, the Quotation Day shall be the last of
those days).

 

“Receivables Subsidiary” means any Special Purpose Entity established in
connection with a Permitted Receivables Financing and any other subsidiary
(other than any Loan Party) involved in a Permitted Receivables Financing which
is not permitted by the terms of such Permitted Receivables Financing to
guarantee the Obligations or provide Collateral.

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers and Holdings, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.21.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

50



“Related Business Assets” means assets (other than cash or Permitted
Investments) used or useful in a Similar Business (which may consist of
securities of a Person, including the Equity Interests of any Subsidiary (other
than the Parent Borrower)).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, members, trustees,
agents, controlling persons, advisors and other representatives of such Person
and of each of such Person’s Affiliates and permitted successors and assigns.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, leaching or migrating into or through the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata).

 

“Required Additional Debt Terms” means with respect to any Indebtedness, (a)
except with respect to Customary Bridge Loans and except with respect to an
amount equal to the Maturity Carveout Amount at such time, such Indebtedness
does not mature earlier than the Latest Maturity Date (other than Customary
Bridge Loans), (b) such Indebtedness does not have mandatory redemption features
(other than Customary Exceptions) that could result in redemptions of such
Indebtedness prior to the Latest Maturity Date (it being understood that the
Parent Borrower and Loan Parties shall be permitted to make any AHYDO “catch up”
payments, if applicable), (c) such Indebtedness is not guaranteed by any entity
that is not a Loan Party, (d) such Indebtedness that is secured (i) is not
secured by any assets not securing the Secured Obligations, (ii) is subject to
the relevant Intercreditor Agreement(s) and (iii) is subject to security
agreements relating to such Indebtedness that are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent and the Parent Borrower) and (e) the covenants, events of
default and guarantees of such Indebtedness (excluding pricing, interest rate
margins, rate floors, discounts, fees, premiums and prepayment or redemption
provisions) are not materially more favorable (when taken as a whole) to the
lenders or investors providing such Indebtedness than the terms and conditions
of this Agreement (when taken as a whole) are to the Lenders (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date at such time) (it being understood that, to the extent that any
financial maintenance covenant, any related equity cure or any other covenant
are added for the benefit of any Indebtedness, no consent shall be required by
the Administrative Agent or any of the Lenders if such financial maintenance
covenant, related equity cure or other covenant are either (i) also added for
the benefit of any corresponding Loans remaining outstanding after the issuance
or incurrence of any such Indebtedness in connection therewith or (ii) only
applicable after the Latest Maturity Date at such time); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such resulting Indebtedness or drafts of the documentation relating thereto,
stating that Holdings has determined in good faith that such terms and
conditions satisfy the foregoing requirement, shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Parent Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees).

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time; provided
that to the extent set forth in Section 9.02, (a) the Revolving Exposures, Term
Loans and unused Commitments of the Borrowers or any Affiliate thereof (other
than an Affiliated Debt Fund) and (b) whenever there are one or more Defaulting
Lenders, the total outstanding Term Loans and Revolving Exposures of, and the
unused Revolving Commitments of, each

 

51



Defaulting Lender shall in each case be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Commitments (exclusive of Swingline Commitments)
representing more than 50% of the aggregate Revolving Exposures and unused
Commitments (exclusive of Swingline Commitments) at such time; provided that (a)
the Revolving Exposures and unused Commitments of the Borrowers or any Affiliate
thereof and (b) whenever there are one or more Defaulting Lenders, the total
outstanding Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender, shall, in each case of clauses (a) and (b), be excluded
for purposes of making a determination of Required Revolving Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, official administrative pronouncements, orders,
decrees, writs, injunctions or determinations of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Resignation Effective Date” has the meaning assigned to such term in Section
8.05.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Debt Payment” has the meaning assigned to such term in Section
6.08(b).

 

“Restricted Payment” means any dividend or other ditribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Parent Borrower or any Restricted Subsidiary or Intermediate Parent, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings,
any Intermediate Parent, the Parent Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
any Intermediate Parent, the Parent Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

 

“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(e) of the Original Credit Agreement.

 

52



“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Refinancing Amendment or a Loan Modification Agreement. The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption, Loan Modification Agreement or Refinancing
Amendment pursuant to which such Lender shall have assumed its Revolving
Commitment, as the case may be. The initial aggregate amount of the Lenders’
Revolving Commitments on the Effective Date is $50,000,000.

 

“Revolving Credit Facility” means the Revolving Commitments and the Revolving
Loans made hereunder.

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means March 6, 2025 (the “Initial Revolving Maturity
Date”).

 

“Run Rate Benefits” has the meaning assigned to such term in the definition of
“Consolidated EBITDA.”

 

“S&P” means S&P Global Ratings and any successor to its rating agency business.

 

“Sanctioned Person” means a Person that is (a) the subject of restrictive
Sanctions, (b) located in or organized under the laws of a country or territory
which is the subject of country- or territory-wide Sanctions (including without
limitation Cuba, Iran, North Korea, Syria, or the Crimea region), or (c)
majority-owned (in the aggregate) or controlled by any of the foregoing.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the U.S. Treasury, Office of Foreign Assets Control, or
the United States Department of State, (b) the United Nations Security Council,
(c) the European Union and any of its member states, (d) Her Majesty’s Treasury
of the United Kingdom or (e) any other similar sanctions or laws in force in any
other jurisdictions where the Parent Borrower, Holdings or any Restricted
Subsidiary conducts business or owns assets.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

53



“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement substantially in the form of Exhibit H, among the Administrative Agent
and one or more Senior Representatives for holders of Permitted Second Priority
Refinancing Debt, with such modifications thereto as the Administrative Agent,
the Required Lenders and the Borrowers may reasonably agree.

 

“Secured Cash Management Obligations” has the meaning specified in the
Collateral Agreement.

 

“Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Secured Debt as of such date to (b) Consolidated EBITDA for the Test Period as
of such date.

 

“Secured Obligations” has the meaning specified in the Collateral Agreement.

 

“Secured Parties” means (a) each Lender, (b) the Administrative Agent and
Collateral Agent, (c) each Joint Bookrunner, (d) each Person to whom any Secured
Cash Management Obligations are owed, (e) each counterparty to any Swap
Agreement the obligations under which constitute Secured Swap Obligations and
(f) the permitted successors and assigns of each of the foregoing.

 

“Secured Swap Obligations” has the meaning specified in the Collateral
Agreement.

 

“Security Documents” means the Collateral Agreement, the Mortgages, the Foreign
Pledge Agreements, the Foreign Collateral Agreements and each other security
agreement or pledge agreement executed and delivered pursuant to the Collateral
and Guarantee Requirement, Section 4.01(f), 5.11, 5.12 or 5.15 to secure any of
the Secured Obligations.

 

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“SGH Note” means that certain Note Payable, dated as of January 23, 2015,
between SMART Modular Technologies (DE), Inc. and Parent, as in effect on the
Effective Date.

 

“Significant Event of Default” means any Event of Default under Section 7.01(a),
(b), (h) or (i).

 

“Significant Subsidiary” means any Restricted Subsidiary that, or any group of
Restricted Subsidiaries that, taken together, as of the last day of the fiscal
quarter of Holdings most recently ended for which financial statements are
available, had revenues or total assets for such quarter in excess of 10.0% of
the consolidated revenues or total assets, as applicable, of Holdings for such
quarter.

 

“SLP Fund” means the collective reference to Silver Lake Partners V, L.P. and
any of its parallel funds, feeder funds, alternative investment vehicles,
co-investment entities, and, in each case, its or their respective predecessor
and/or successor funds, vehicles and/or entities.

 

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

54



“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

 

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit P.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit Q, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

 

“Special Purpose Entity” means a direct or indirect subsidiary of Holdings,
whose organizational documents contain restrictions on its purpose and
activities and impose requirements intended to preserve its separateness from
Holdings and/or one or more Subsidiaries of Holdings.

 

“Specified Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit L.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit M, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

 

“Specified Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

 

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation, New Project or other
event that by the terms of the Loan Documents requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a Pro Forma Basis.

 

“Sponsor” means Silver Lake Partners V, L.P., its Affiliates and any funds,
partnerships, co-investment entities and other investment vehicles managed,
advised or controlled thereby or by one or

 

55



more directors thereof or under common control therewith (other than Holdings,
the Parent Borrower and its Subsidiaries or any portfolio company of any of the
foregoing).

 

“Starter Basket” has the meaning assigned to such term in the definition of
“Available Amount.”

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors and if any Lender is required
to comply with the requirements of The Bank of England and/or the Financial
Services Authority (or any authority that replaces any of the functions thereof)
or the requirements of the European Central Bank. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Submitted Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“Submitted Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent Borrower.

 

“Subsidiary Loan Party” means each Subsidiary of the Parent Borrower (other than
the Co-Borrower) that is a party to the Guarantee Agreement.

 

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

 

“Successor Holdings” has the meaning assigned to such term in
Section 6.03(a)(v).

 

“Supported QFC” has the meaning assigned to such term in Section 9.23.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

56



“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $10,000,000.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” means (a) Barclays Bank PLC, in its capacity the lender of
Swingline Loans hereunder and (b) each Revolving Lender that shall have become a
Swingline Lender hereunder as provided in Section 2.04(d) (other than any Person
that shall have ceased to be a Swingline Lender as provided in Section 2.04(e)),
each in its capacity as a lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any present or future income, stamp or other taxes, levies,
imposts, duties, deductions, charges, fees, assessments or withholdings
(including backup withholdings) imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, with respect to each Additional Term Lender, the
commitment, if any, of such Lender to make a Term Loan hereunder on the
effectiveness date of the applicable Incremental Amendment pursuant to which
such Term Loan is made available, expressed as an amount representing the
maximum principal amount of the Term Loan to be made by such Term Lender
hereunder.

 

“Term Facility” means any Incremental Term Loans or any refinancing thereof.

 

“Term Lenders” means any Person that shall have become a party hereto pursuant
to an Assignment and Assumption, an Incremental Facility Amendment in respect of
any Term Loans, Loan Modification Agreement or a Refinancing Amendment in
respect of any Term Loans, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Term Loans” means any Incremental Term Loan.

 

57



“Term SOFR” means the forward-looking term rate for any period that is
approximately (as reasonably determined by the Administrative Agent) as long as
any of the Interest Period options set forth in the definition of “Interest
Period,” that is based on SOFR and that has been selected or recommended by the
Relevant Governmental Body, in each case as published on an information service
as selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Termination Date” means the date on which the Commitments shall have expired or
been terminated, the principal of and interest on each Loan and the other Loan
Document Obligations (other than contingent amounts as to which no claim has
been made) payable under any Loan Document shall have been paid in full and the
LC Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05) and the
Issuing Banks have no further obligation to issue or amend Letters of Credit
hereunder.

 

“Test Period” means, at any date of determination (a) for any determination
under this Agreement (other than any determination of the Applicable Rate, the
commitment fee under Section 2.12 and compliance with the Financial Performance
Covenant), the most recently completed four consecutive fiscal quarters of
Holdings ending on or prior to such date for which financial statements are
internally available and (b) for any determination of the Applicable Rate, the
commitment fee under Section 2.12 and compliance with the Financial Performance
Covenant, the most recently completed four consecutive fiscal quarters of
Holdings ending on or prior to such date for which financial statements have
been (or were required to have been) delivered pursuant to Section 5.01(a) or
5.01(b); provided that, prior to the first date after the Effective Date on
which financial statements are internally available or have been delivered
pursuant to Section 5.01(a) or 5.01(b), as applicable, the Test Period in effect
shall be the period of four consecutive fiscal quarters of the Parent Borrower
ended November 29, 2019. “Total Leverage Ratio” means on any date, the ratio of
(a) Consolidated Net Debt as of such date to (b) Consolidated EBITDA for the
Test Period as of such date.

 

“Transactions” means, collectively, (a) the consummation of the transactions
contemplated by this Agreement, (b) the consummation of any other transactions
in connection with the foregoing and (c) the payment of the fees and expenses
incurred in connection with any of the foregoing (including the Transaction
Costs).

 

“Transaction Costs” means any fees or expenses incurred or paid by the Sponsor,
the Management Investors, Holdings, the Parent Borrower or any other Subsidiary
in connection with the Transactions, this Agreement and the other Loan Documents
and the transactions contemplated hereby and thereby.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a U.S. jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential

 

58



Regulation Authority) or any person falling within IFPRU 11.6 of the FCA
Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheet
of Parent as of March 1, 2019, May 31, 2019 and November 29, 2019 and the
related unaudited consolidated statements of income and cash flows for the
nine-month periods then ended.

 

“Unrestricted Subsidiary” means any Subsidiary (other than the Co-Borrower)
designated by the Parent Borrower as an Unrestricted Subsidiary pursuant to
Section 5.14 subsequent to the Effective Date.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount denominated in dollars, such amount and (b) with respect to any
amount denominated in any currency other than dollars, the equivalent in dollars
of such amount, determined by the Administrative Agent pursuant to Section 1.06
using the Exchange Rate with respect to such currency at the time in effect
under the provisions of such Section.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit S-1, Exhibit S-2, Exhibit S-3, or Exhibit S-4, as applicable.

 

“Voting Equity Interests” means Equity Interests that are entitled to vote
generally for the election of directors to the Board of Directors of the issuer
thereof. Shares of preferred stock that have the right to elect one or more
directors to the Board of Directors of the issuer thereof only upon the
occurrence of a breach or default by such issuer thereunder shall not be
considered Voting Equity Interests as long as the directors that may be elected
to the Board of Directors of the issuer upon the occurrence of such a breach or
default represent a minority of the aggregate voting power of all directors of
Board of Directors of the issuer. The percentage of Voting Equity Interests of
any issuer thereof beneficially owned by a Person shall be determined by
reference to the percentage of the aggregate voting power of all Voting Equity
Interests of such issuer that are represented by the Voting Equity Interests
beneficially owned by such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

 

59



“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals or other Persons to
the extent required by applicable Requirements of Law) are, as of such date,
owned, controlled or held by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party, the Administrative Agent and any other
withholding agent, if applicable.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

SECTION 1.02.             Classification of Loans and Borrowings. For purposes
of this Agreement, Loans and Borrowings may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

SECTION 1.03.             Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.             Accounting Terms; GAAP.

 

60



(a)                All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP as in
effect from time to time.

 

(b)                Notwithstanding anything to the contrary herein, for purposes
of determining compliance with any test or utilization of any basket contained
in this Agreement, Consolidated EBITDA, Consolidated Total Assets, the Total
Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio and
the Interest Coverage Ratio shall be calculated on a Pro Forma Basis to give
effect to all Specified Transactions (including the Transactions) that have been
made during the applicable period of measurement or subsequent to such period
and prior to or simultaneously with the event for which the calculation is made
and to the extent the proceeds of any new Indebtedness are to be used to repay
other Indebtedness (including by repurchase, redemption, retirement,
extinguishment, defeasance, discharge or pursuant to escrow or similar
arrangements) no later than 60 days following the incurrence of such new
Indebtedness, Holdings shall be permitted to give Pro Forma Effect to such
repayment of Indebtedness.

 

(c)                Where reference is made to “Holdings, Intermediate Parent,
the Borrowers and the Restricted Subsidiaries on a consolidated basis” or
similar language, such consolidation shall not include any Subsidiaries of
Holdings other than Intermediate Parent and the Restricted Subsidiaries.

 

(d)                In the event that Holdings elects to prepare its financial
statements in accordance with IFRS and such election results in a change in the
method of calculation of financial covenants, standards or terms (collectively,
the “Accounting Changes”) in this Agreement, Holdings and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Total Leverage Ratio, the First Lien Leverage Ratio, the
Secured Leverage Ratio and the Interest Coverage Ratio) so as to reflect
equitably the Accounting Changes with the desired result that the criteria for
evaluating Holdings’ financial condition shall be substantially the same after
such change as if such change had not been made. Until such time as such an
amendment shall have been executed and delivered by Holdings, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed in accordance with
GAAP (as determined in good faith by a Responsible Officer of Holdings) (it
being agreed that the reconciliation between GAAP and IFRS used in such
determination shall be made available to Lenders) as if such change had not
occurred.

 

(e)                Each Lender and the Administrative Agent hereby acknowledges
and agrees that Holdings and its Subsidiaries may be required to restate
historical financial statements as the result of the implementation of changes
in GAAP or IFRS, or the respective interpretation or application thereof, and
that such restatements will not, solely as a result of such change in GAAP or
IFRS (or such interpretation or application), result in a Default or an Event of
Default under the Loan Documents.

 

(f)                 For purposes of determining the permissibility of any
action, change, transaction or event that requires a calculation of any
financial ratio or test (including, without limitation, Section 6.10, any First
Lien Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage
Ratio test and/or any Interest Coverage Ratio test, the amount of Consolidated
EBITDA and/or Consolidated Total Assets), such financial ratio or test shall be
calculated at the time such action is taken (subject to Section 1.07), such
change is made, such transaction is consummated or such event occurs, as the
case may be, and no Default or Event of Default shall be deemed to have occurred
solely as a result of a change in such financial ratio or test occurring after
the time such action is taken, such change is made, such transaction is
consummated or such event occurs, as the case may be.

 

61



(g)                Notwithstanding anything to the contrary herein, with respect
to any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that does not require compliance with
a financial ratio or test (including, without limitation, Section 6.10, any
First Lien Leverage Ratio test, any Secured Leverage Ratio test, any Total
Leverage Ratio test and/or any Interest Coverage Ratio test) (any such amounts,
the “Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with a financial ratio or test (including,
without limitation, Section 6.10, any First Lien Leverage Ratio test, any
Secured Leverage Ratio test, any Total Leverage Ratio test and/or any Interest
Coverage Ratio test) (any such amounts, the “Incurrence-Based Amounts”), it is
understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts.

 

SECTION 1.05.             Certain Calculations and Tests.

 

(a)                Notwithstanding anything to the contrary herein, with respect
to any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that does not require compliance with
a financial ratio or test (including, without limitation, pro forma compliance
with Section 6.10 hereof, any First Lien Leverage Ratio test, any Secured
Leverage Ratio test, Interest Coverage Ratio test and/or any Total Leverage
Ratio test) (any such amounts, the “Fixed Amounts”) substantially concurrently
with any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that requires compliance with any such
financial ratio or test (including, without limitation, Section 6.10, any First
Lien Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage
Ratio test and/or any Interest Coverage Ratio test) (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence-Based Amounts.

 

(b)                For the avoidance of doubt, in connection with the incurrence
of any Indebtedness under Section 2.20, the definitions of Required Lenders,
Required Revolving Lenders and Required Term Loan Lenders shall be calculated on
a Pro Forma Basis in accordance with this Section 1.04, Section 2.20 and the
definition of “Incremental Cap”; provided that any waiver, amendment or
modification obtained on such basis (i) will not become operative until
substantially contemporaneously with the incurrence of such Indebtedness, (ii)
is not required in order to avoid a covenant Default and (iii) does not affect
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of any then outstanding Class but not the Lenders in respect of such
Indebtedness to be incurred.

 

SECTION 1.06.             Currency Translation(a). For purposes of any
determination under Article V, Article VI (other than Section 6.10) or Article
VII or any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than dollars shall
be translated into dollars at the Exchange Rate (rounded to the nearest currency
unit, with 0.5 or more of a currency unit being rounded upward); provided,
however, that for purposes of determining compliance with Article VI with
respect to the amount of any Indebtedness, Investment, Disposition or Restricted
Payment in a currency other than dollars, no Default or Event of Default shall
be deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred or
Disposition or Restricted Payment made; provided that, for the avoidance of
doubt, the foregoing provisions of this Section 1.06 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition or Restricted Payment made at any time
under such Sections. For purposes of any determination of Consolidated Net Debt,
amounts in currencies other than dollars shall be translated into dollars at the
currency exchange rates used in preparing the most recently delivered financial
statements pursuant to Section 5.01(a) or (b).

 

62



SECTION 1.07.             Change of Currency. (a) Each provision of this
Agreement shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify with the Parent Borrower’s
consent (such consent not to be unreasonably withheld) to appropriately reflect
a change in currency of any country and any relevant market conventions or
practices relating to such change in currency.

 

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

 

SECTION 1.08.             Cashless Rollovers. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans with an Incremental Facility, Credit
Agreement Refinancing Indebtedness or loans incurred under a new credit
facility, in each case, to the extent such extension, replacement, renewal or
refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

 

SECTION 1.09.             Limited Condition Transactions.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, for purposes of:

 

(i)        determining compliance with any provision of this Agreement (other
than Section 6.10) which requires the calculation of the Interest Coverage
Ratio, the Total Leverage Ratio, the Secured Leverage Ratio or the First Lien
Leverage Ratio;

 

(ii)      determining the accuracy of representations and warranties and/or
whether a Default or Event of Default (or any subset of Defaults or Events of
Default) shall have occurred and be continuing or would result from an action;
or

 

(iii)    testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets or by reference to the Available Amount or the
Available Equity Amount) (including the incurrence of any Incremental Facility);

 

in each case, in connection with a Limited Condition Transaction, at the option
of Holdings (Holdings’ election to exercise such option in connection with any
Limited Condition Transaction, an “LCT Election”), with such LCT Election to be
made on or prior to (a) in the case of any Limited Condition Transaction
described in clause (a) of the definition of “Limited Condition Transaction,”
the date of execution of, at the option of Holdings, the definitive agreement or
a letter of intent related to such Limited Condition Transaction, or (b) with
respect to any Limited Condition Transaction described in clause (b) or (c) of
the definition of “Limited Condition Transaction,” the date of delivery of
irrevocable notice with respect thereto (provided that, in each case, Holdings
may subsequently elect to rescind such LCT Election), and the date of
determination of whether any such Limited Condition Transaction (including any
Specified Transaction or other action in connection therewith) is permitted
hereunder shall be deemed to be the date the definitive agreement or a letter of
intent for such Limited Condition

 

63



Transaction are entered into or the date of delivery of irrevocable notice with
respect to such Limited Condition Transaction, as applicable (the “LCT Test
Date”), and if, after giving Pro Forma Effect to the Limited Condition
Transaction, the Specified Transactions and the other transactions to be entered
into in connection therewith (including any incurrence of Indebtedness or Liens
and the use of proceeds thereof) as if they had occurred at the beginning of the
most recent Test Period ending prior to the LCT Test Date, Holdings could have
taken such action on the relevant LCT Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if Holdings has made an LCT Election and any of the ratios
or baskets for which compliance was determined or tested as of the LCT Test Date
(including with respect to the incurrence of Indebtedness) are exceeded as a
result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated EBITDA of Holdings or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations; provided, however, if any ratios
improve or baskets increase as a result of such fluctuations, such improved
ratios or increased baskets may be utilized. If Holdings has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of the incurrence ratios subject to the LCT Election on
or following the relevant LCT Test Date and prior to the earlier of (i) the date
on which such Limited Condition Transaction is consummated or (ii) the date that
the definitive agreement, letter of intent or notice, as applicable, for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, any such ratio or basket shall be calculated
on a pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
or Liens and the use of proceeds thereof) have been consummated.

 

SECTION 1.10.             Effect of this Agreement on the Original Credit
Agreement. This Agreement shall be binding on the Borrowers, the Administrative
Agent, the Collateral Agent, the Lenders and the other parties hereto and the
provisions of the Original Credit Agreement shall be replaced in their entirety
by this Agreement and the provisions hereof; provided that for the avoidance of
doubt (a) the Obligations (as defined in the Original Credit Agreement) of the
Borrowers and the other Loan Parties under the Original Credit Agreement and the
other Loan Documents that remain unpaid and outstanding as of the date of this
Agreement shall continue to exist under and be evidenced by this Agreement and
the other Loan Documents, (b) all Letters of Credit under and as defined in the
Original Credit Agreement shall continue as Letters of Credit under this
Agreement and (c) the Collateral and the Loan Documents shall continue to
secure, guarantee, support and otherwise benefit the Obligations on the same
terms as prior to the effectiveness hereof. Upon the effectiveness of this
Agreement, each Loan Document (other than the Original Credit Agreement) that
was in effect immediately prior to the date of this Agreement shall continue to
be effective on its terms unless otherwise expressly stated herein. Except as
provided herein or as restated in connection herewith, each of the Schedules and
Exhibits to the Original Credit Agreement shall remain in effect and shall be
Schedules and Exhibits to this Agreement.

 

Article II

 

The Credits

 

SECTION 2.01.             Commitments. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make Revolving Loans to the
Borrowers denominated in dollars from time to time during the Revolving
Availability Period in an aggregate principal amount which will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment.
Within the

 

64



foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02.             Loans and Borrowings.

 

(a)                Each Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder, provided
that the Commitments of the Lenders are several and other than as expressly
provided herein with respect to a Defaulting Lender, no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereby.

 

(b)                Subject to Section 2.14, each Revolving Borrowing and Term
Borrowing denominated in dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as a Borrower may request in accordance herewith; provided
that all Borrowings made on the Effective Date must be made as ABR Borrowings
unless such Borrower shall have given the notice required for a Eurocurrency
Borrowing under Section 2.03 and provided an indemnity extending the benefits of
Section 2.16 to Lenders in respect of such Borrowings. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)                At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Borrowing that results from a continuation
of an outstanding Eurocurrency Borrowing may be in an aggregate amount that is
equal to such outstanding Borrowing. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. Each
Swingline Loan shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of twelve Eurocurrency Borrowings
outstanding.

 

SECTION 2.03.             Requests for Borrowings. To request a Revolving
Borrowing or Term Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request which notice may be given in writing (a) in
the case of a Eurocurrency Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing (or, in the
case of any Eurocurrency Borrowing to be made on the Effective Date, such
shorter period of time as may be agreed to by the Administrative Agent) or
(b) in the case of an ABR Borrowing, not later than 2:00 p.m., New York City
time, one Business Day before the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(f) may be given not later than
10:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall be by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
signed by the applicable Borrower. Each such written Borrowing Request shall
specify the following information:

 

(i)                 whether the requested Borrowing is to be a Revolving
Borrowing, a Term Borrowing or a Borrowing of any other Class (specifying the
Class thereof);

 

65



(ii)               the aggregate amount of such Borrowing;

 

(iii)             the date of such Borrowing, which shall be a Business Day;

 

(iv)              whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(v)                in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

 

(vi)              the location and number of such Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06, or, in the case of any ABR Revolving Borrowing or Swingline Loan
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement; and

 

(vii)            that as of the date of such Borrowing, the conditions set forth
in Sections 4.02(a) and 4.02(b) are satisfied.

 

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

SECTION 2.04.             Swingline Loans.

 

(a)                Subject to the terms and conditions set forth herein
(including Section 2.22), in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, the Swingline Lender agrees to make Swingline
Loans to the Borrowers from time to time during the Revolving Availability
Period denominated in dollars, in an aggregate principal amount at any time
outstanding that will not result in (i) subject to Section 9.04(b)(ii), the
outstanding Swingline Loans of the Swingline Lender exceeding its Swingline
Commitment or (ii) the aggregate Revolving Exposures exceeding the aggregate
Revolving Commitments, provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.

 

(b)                To request a Swingline Loan, the Parent Borrower shall notify
the Administrative Agent and the Swingline Lender of such request in writing,
not later than 10:00 a.m., New York time, or, if agreed by the Swingline Lender,
2:00 p.m., New York time, on the day of such proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day), the amount of the requested Swingline Loan and (x) if the funds
are not to be credited to a general deposit account of such Borrower maintained
with the Swingline Lender because such Borrower is unable to maintain a general
deposit account with the Swingline Lender under applicable Requirements of Law,
the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with Section 2.06, or (y) in the case of any ABR
Revolving Borrowing or Swingline Loan requested to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f), the identity of the Issuing
Bank that made such LC Disbursement. The Swingline Lender shall make each
Swingline Loan available to such Borrower by means of a credit to the general
deposit accounts of such

 

66



Borrower maintained with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), by remittance to the applicable Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

 

(c)                The Swingline Lender may by written notice given to the
Administrative Agent not later than 2:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (with
references to 12:00 noon, New York City time, in such Section being deemed to be
references to 3:00 p.m., New York City time) (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders pursuant
to this paragraph), and the Administrative Agent shall promptly remit to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrowers of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrowers (or other Person on behalf of the Borrowers) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted by the Swingline Lender to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear, provided that any such payment
so remitted shall be repaid to the Swingline Lender or the Administrative Agent,
as the case may be, and thereafter to the Borrowers, if and to the extent such
payment is required to be refunded to the Borrowers for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrowers of any default in the payment thereof.

 

(d)                The Parent Borrower may, at any time and from time to time,
designate as additional Swingline Lenders one or more Revolving Lenders that
agree to serve in such capacity as provided below. The acceptance by a Revolving
Lender of an appointment as a Swingline Lender hereunder shall be evidenced by
an agreement, which shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Parent Borrower, executed by the Borrowers, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

 

(e)                The Parent Borrower may terminate the appointment of any
Swingline Lender as a “Swingline Lender” hereunder by providing a written notice
thereof to such Swingline Lender, with a copy to the Administrative Agent. Any
such termination shall become effective upon the earlier of (i) such Swingline
Lender’s acknowledging receipt of such notice and (ii) the fifth Business Day

 

67



following the date of the delivery thereof, provided that no such termination
shall become effective until and unless the Swingline Exposure of such Swingline
Lender shall have been reduced to zero. Notwithstanding the effectiveness of any
such termination, the terminated Swingline Lender shall remain a party hereto
and shall continue to have all the rights of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to such termination,
but shall not make any additional Swingline Loans.

 

SECTION 2.05.             Letters of Credit.

 

(a)                General. Subject to the terms and conditions set forth herein
(including Section 2.22), each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.05, to issue
Letters of Credit denominated in dollars, for a Borrower’s own account (or for
the account of any other Subsidiary of a Borrower so long as a Borrower and such
other Subsidiary are co-applicants in respect of such Letter of Credit), in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, which shall reflect the standard operating procedures of such
Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the fifth Business Day prior to the Revolving
Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Parent Borrower to, or
entered into by the Parent Borrower with, the applicable Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

 

(b)                Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall deliver in
writing by hand delivery or facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the recipient) to the
applicable Issuing Bank and the Administrative Agent (at least five Business
Days before the requested date of issuance, amendment, renewal or extension or
such shorter period as the applicable Issuing Bank and the Administrative Agent
may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, such Borrower also shall
submit a letter of credit or bank guarantee application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of any Letter of Credit such Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) subject to Section 9.04(b)(ii), the
Applicable Fronting Exposure of each Issuing Bank shall not exceed its Revolving
Commitment, (ii) the aggregate Revolving Exposures shall not exceed the
aggregate Revolving Commitments and (iii) the aggregate LC Exposure shall not
exceed the Letter of Credit Sublimit. Any Borrower may, at its sole discretion,
request Letters of Credit from any Issuing Bank up to such Issuing Bank’s Letter
of Credit Commitment. No Issuing Bank shall be under any obligation to issue any
Letter of Credit if (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which

 

68



such Issuing Bank in good faith deems material to it, (ii) except as otherwise
agreed by the Administrative Agent and the such Issuing Bank, the Letter of
Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit, (iii) any Lender is at that time a Defaulting Lender, if after giving
effect to Section 2.22(a)(iv), any Defaulting Lender Fronting Exposure remains
outstanding, unless such Issuing Bank has entered into arrangements, including
the delivery of cash collateral, reasonably satisfactory to such Issuing Bank
with such Borrower or such Lender to eliminate such Issuing Bank’s Defaulting
Lender Fronting Exposure arising from either the Letter of Credit then proposed
to be issued or such Letter of Credit and all other LC Exposure as to which such
Issuing Bank has Defaulting Lender Fronting Exposure or (iv) it would violate
one or more policies of any Issuing Bank in effect on the Effective Date
applicable to letters of credit generally.

 

(c)                Notice. Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent written notice thereof required
under paragraph (m) of this Section.

 

(d)                Expiration Date. Unless cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the applicable Issuing Bank,
each Letter of Credit shall expire at or prior to the close of business on the
earlier of (i) the date that is one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Revolving Maturity Date; provided that if such expiry date is not a
Business Day, such Letter of Credit shall expire at or prior to the close of
business on the next succeeding Business Day; provided, further, that any Letter
of Credit may, upon the request of a Borrower, include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of one year or less (but not beyond the date that is five Business Days
prior to the Revolving Maturity Date) unless the applicable Issuing Bank
notifies the beneficiary thereof within the time period specified in such Letter
of Credit or, if no such time period is specified, at least 30 days prior to the
then-applicable expiration date, that such Letter of Credit will not be renewed.

 

(e)                Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that is the issuer thereof or the
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers on the date due as provided in paragraph (f) of this Section, or of
any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(f)                 Reimbursement. If an Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrowers shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 4:00 p.m., New York City time, on the
Business Day immediately following the day that the Borrowers receive notice of
such LC Disbursement, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrowers may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04

 

69



that such payment be financed with an ABR Revolving Borrowing or a Swingline
Loan, in each case in an equivalent amount, and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrowers fail
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrowers in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrowers, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrowers pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse any Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

 

(g)                Obligations Absolute. The Borrowers’ joint and several
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section is absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. None of the Administrative Agent, the Lenders,
the Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by the Borrowers that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as determined
by a court of competent jurisdiction in a final, nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such

 

70



documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

 

(h)                Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the Parent Borrower in writing by hand
delivery or facsimile or other electronic transmission of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse such Issuing
Bank and the Revolving Lenders with respect to any such LC Disbursement in
accordance with paragraph (f) of this Section.

 

(i)                 Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be paid to the Administrative
Agent, for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (f) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment and shall be payable on
demand or, if no demand has been made, on the date on which the Borrowers
reimburse the applicable LC Disbursement in full.

 

(j)                 Cash Collateralization. If a Significant Event of Default
shall occur and be continuing, on the Business Day on which the Parent Borrower
receives notice from the Administrative Agent or the Required Revolving Lenders
(or, if the maturity of the Loans has been accelerated, Revolving Lenders with
LC Exposure representing more than 50% of the aggregate LC Exposure of all
Revolving Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash in dollars equal to the LC Exposure
attributable to Letters of Credit as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrowers described in paragraph (h)
or (i) of Section 7.01. The Borrowers also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Each such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrowers under this
Agreement. At any time that there shall exist a Defaulting Lender, if any
Defaulting Lender Fronting Exposure remains outstanding (after giving effect to
Section 2.22(a)(iv)), then promptly upon the request of the Administrative
Agent, the Issuing Bank or the Swingline Lender, the Borrowers shall deliver to
the Administrative Agent cash collateral in an amount sufficient to cover such
Defaulting Lender Fronting Exposure (after giving effect to any cash collateral
provided by the Defaulting Lender). The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent in Permitted Investments and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC

 

71



Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing more
than 50% of the aggregate LC Exposure of all the Revolving Lenders), be applied
to satisfy other obligations of the Borrowers under this Agreement. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all Events of Default have
been cured or waived or after the termination of Defaulting Lender status, as
applicable. If the Borrowers are required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers as and to the extent
that, after giving effect to such return, the Borrowers would remain in
compliance with Section 2.11(b) and no Event of Default shall have occurred and
be continuing.

 

(k)                Designation of Additional Issuing Banks. The Parent Borrower
may, at any time and from time to time, designate as additional Issuing Banks
one or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Parent
Borrower, executed by the Borrowers, the Administrative Agent and such
designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

 

(l)                 Termination of an Issuing Bank. The Parent Borrower may
terminate the appointment of any Issuing Bank as an “Issuing Bank” hereunder by
providing a written notice thereof to such Issuing Bank, with a copy to the
Administrative Agent. Any such termination shall become effective upon the
earlier of (i) such Issuing Bank’s acknowledging receipt of such notice and
(ii) the fifth Business Day following the date of the delivery thereof; provided
that no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero. At the time any such termination
shall become effective, the Parent Borrower shall pay all unpaid fees accrued
for the account of the terminated Issuing Bank pursuant to Section 2.12(b).
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.

 

(m)              Issuing Bank Reports to the Administrative Agent. Unless
otherwise agreed by the Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) within five
Business Days following the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the currency and face amount of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed), (iii) on each Business Day on which such Issuing Bank makes any
LC Disbursement, the date, currency and amount of such LC Disbursement, (iv) on
any Business Day on which a Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and amount of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.

 

72



SECTION 2.06.             Funding of Borrowings.

 

(a)                Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds in
the applicable currency by 12:00 noon, New York City time, to the Applicable
Account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrowers by promptly crediting the amounts so received, in
like funds, to an account of the Borrowers maintained with the Administrative
Agent in New York City and designated by the Borrowers in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(f) to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.

 

(b)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance on such assumption and in its sole discretion, make
available to a Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent. If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the applicable Borrower, and the applicable Borrower
agrees to pay such corresponding amount to the Administrative Agent forthwith on
demand. The Administrative Agent shall also be entitled to recover from such
Lender or applicable Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, or (ii) in the case of such Borrower,
the interest rate applicable to such Borrowing in accordance with Section 2.13.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

 

(c)                The obligations of the Lenders hereunder to make Term Loans
and Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 9.03(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and, other than as expressly provided herein with respect to
a Defaulting Lender, no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 9.03(c).

 

SECTION 2.07.             Interest Elections.

 

(a)                Each Revolving Borrowing and Term Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by
Section 2.03. Thereafter, each Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Each Borrower may elect different options with

 

73



respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Loans, which may not be converted or continued.

 

(b)                To make an election pursuant to this Section, the applicable
Borrower shall notify the Administrative Agent of such election in writing by
the time that a Revolving Borrowing Request would be required under Section 2.03
if such Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such written
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, facsimile or other electronic transmission to the
Administrative Agent of a written Interest Election Request signed by the
applicable Borrower.

 

(c)                Each written Interest Election Request shall specify the
following information in compliance with Section 2.03:

 

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)             whether the resulting Borrowing is to be an ABR Borrowing
(solely in the case of a Borrowing denominated in dollars) or a Eurocurrency
Borrowing; and

 

(iv)              if the resulting Borrowing is to be a Eurocurrency Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then such Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)                If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration. .

 

SECTION 2.08.             Termination and Reduction of Commitments.

 

(a)                Unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Maturity Date.

 

(b)                Each Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) each Borrower

 

74



shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans or Swingline Loans in
accordance with Section 2.11, the aggregate Revolving Exposures would exceed the
aggregate Revolving Commitments. The Parent Borrower may terminate the
Commitments of any Defaulting Lending on a non-pro rata basis upon notice to the
Administrative Agent.

 

(c)                Each Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by such
Borrower pursuant to this Section shall be irrevocable, provided that a notice
of termination of the Commitments delivered by such Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice may be revoked by such Borrower (by notice to the Administrative Agent on
or prior to the specified effective date of termination) if such condition is
not satisfied. Any termination or reduction of the Commitments of any Class
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

 

SECTION 2.09.             Repayment of Loans; Evidence of Debt.

 

(a)                Each Borrower, jointly and severally, hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Revolving Loan of such Lender on the
Revolving Maturity Date, (ii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10 and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan made by the Swingline Lender on the
earlier to occur of (A) the date that is ten (10) Business Days after such Loan
is made and (B) the Revolving Maturity Date; provided that on each date that a
Revolving Borrowing is made, such Borrower shall repay all Swingline Loans that
are then outstanding.

 

(b)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall control.

 

75



(e)                Any Lender may request through the Administrative Agent that
Loans of any Class made by it be evidenced by a promissory note. In such event,
the Borrowers shall execute and deliver to such Lender a promissory note payable
to such Lender or its registered assigns and in a form provided by the
Administrative Agent and approved by the Borrowers.

 

SECTION 2.10.             [Reserved] .

 

SECTION 2.11.             Prepayment of Loans.

 

(a)

 

(i)                 The Borrowers shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, without premium or penalty.

 

(ii)               Notwithstanding anything in any Loan Document to the
contrary, so long as no Default or Event of Default has occurred and is
continuing, a Borrower may prepay any outstanding Term Loans on the following
basis:

 

(A)              Each Borrower shall have the right to make a voluntary
prepayment of Term Loans at a discount to par (such prepayment, the “Discounted
Term Loan Prepayment”) pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers, in each case made in
accordance with this Section 2.11(a)(ii); provided that (x) the Borrowers shall
not make any Borrowing of Revolving Loans to fund any Discounted Term Loan
Prepayment and (y) the Borrowers shall not initiate any action under this
Section 2.11(a)(ii) in order to make a Discounted Term Loan Prepayment unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrowers on the applicable Discounted Prepayment Effective Date; or (II)
at least three (3) Business Days shall have passed since the date the Parent
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan and/or Other Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
applicable Borrower’s election not to accept any Solicited Discounted Prepayment
Offers.

 

(B)              (1) Subject to the proviso to subsection (A) above, a Borrower
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with three (3) Business Days’ notice in the form of
a Specified Discount Prepayment Notice; provided that (I) any such offer shall
be made available, at the sole discretion of such Borrower, to each Term Lender
and/or each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Term Loans subject to
such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such offer shall remain

 

76



outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Specified Discount Prepayment Response Date”).

 

(2)       Each relevant Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

(3)       If there is at least one Discount Prepayment Accepting Lender, the
applicable Borrower will make prepayment of outstanding Term Loans pursuant to
this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2); provided that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro-rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
applicable Borrower and subject to rounding requirements of the Auction Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Parent Borrower of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Parent Borrower and Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Parent Borrower shall be due and payable
by the applicable Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 

(C)              (1) Subject to the proviso to subsection (A) above, a Borrower
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of

 

77



such Borrower, to each Term Lender and/or each Lender with respect to any Class
of Loans on an individual tranche basis, (II) any such notice shall specify the
maximum aggregate principal amount of the relevant Term Loans (the “Discount
Range Prepayment Amount”), the tranche or tranches of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Term Loans with respect to each relevant
tranche of Term Loans willing to be prepaid by a Borrower (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such an event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by such Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding relevant Term Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Term
Lenders (the “Discount Range Prepayment Response Date”). Each relevant Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Term Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

 

(2)       The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the applicable Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The Borrowers agree
to accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Lender, a “Participating Lender”).

 

(3)       If there is at least one Participating Lender, the applicable Borrower
will prepay the respective outstanding Term Loans of each Participating Lender
in the

 

78



aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the applicable Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the “Discount Range Proration”). The
Auction Agent shall promptly, and in any case within five (5) Business Days
following the Discount Range Prepayment Response Date, notify (I) the applicable
Borrower of the respective Term Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the applicable Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the applicable Borrower shall be due and payable by such Borrower
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

 

(D)              (1) Subject to the proviso to subsection (A) above, the
Borrowers may from time to time solicit Solicited Discounted Prepayment Offers
by providing the Auction Agent with three (3) Business Days’ notice in the form
of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the applicable
Borrower, to each Term Lender and/or each Lender with respect to any Class of
Term Loans on an individual tranche basis, (II) any such notice shall specify
the maximum aggregate dollar amount of the Term Loans (the “Solicited Discounted
Prepayment Amount”) and the tranche or tranches of Term Loans the applicable
Borrower is willing to prepay at a discount (it being understood that different
Solicited Discounted Prepayment Amounts may be offered with respect to different
tranches of Term Loans and, in such an event, each such offer will be treated as
a separate offer pursuant to the terms of this Section), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by such Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., New York time on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term

 

79



Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

 

(2)       The Auction Agent shall promptly provide the Parent Borrower with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. The Parent Borrower shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Parent Borrower
(the “Acceptable Discount”), if any. If the Parent Borrower elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Parent Borrower from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the Parent
Borrower shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Parent Borrower by the
Acceptance Date, the Parent Borrower shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3)       Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the applicable
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) the aggregate principal amount and the tranches of
Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the applicable
Borrower at the Acceptable Discount in accordance with this Section
2.11(a)(ii)(D). If such Borrower elects to accept any Acceptable Discount, then
such Borrower agrees to accept all Solicited Discounted Prepayment Offers
received by Auction Agent by the Solicited Discounted Prepayment Response Date,
in the order from largest Offered Discount to smallest Offered Discount, up to
and including the Acceptable Discount. Each Lender that has submitted a
Solicited Discounted Prepayment Offer with an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required pro-rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”). The Borrowers
will prepay outstanding Term Loans pursuant to this subsection (D) to each
Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro-rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Parent Borrower and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior

 

80



to the Discounted Prepayment Determination Date, the Auction Agent shall
promptly notify (I) the Parent Borrower of the Discounted Prepayment Effective
Date and Acceptable Prepayment Amount comprising the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Lender to be prepaid
at the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Borrower
and Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to such Borrower shall be due
and payable by such Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 

(E)               In connection with any Discounted Term Loan Prepayment, the
Borrowers and the Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from the Borrowers in connection therewith.

 

(F)               If any Term Loan is prepaid in accordance with paragraphs (B)
through (D) above, such Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. Such Borrower shall make such prepayment to the
Auction Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Term Loans on a pro rata basis across such installments. The
Term Loans so prepaid shall be accompanied by all accrued and unpaid interest on
the par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.11(a)(ii) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate principal amount of the tranches and installments of the relevant
Term Loans outstanding shall be deemed reduced by the full par value of the
aggregate principal amount of the tranches of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment.

 

(G)              To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent, with the provisions in this Section 2.11(a)(ii), established by the
Auction Agent acting in its reasonable discretion and as reasonably agreed by
such Borrower.

 

(H)              Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Section 2.11(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

81



(I)                 Each of the Borrowers and the Lenders acknowledges and
agrees that the Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

 

(J)                 Each Borrower shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Borrower to make
any prepayment to a Term Lender, as applicable, pursuant to this Section
2.11(a)(ii) shall not constitute a Default or Event of Default under Section
7.01 or otherwise).

 

(b)                In the event and on each occasion that the aggregate
Revolving Exposures exceed the aggregate Revolving Commitments, the Borrowers
shall prepay Revolving Borrowings or Swingline Loans (or, if no such Borrowings
are outstanding, deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j)) in an aggregate amount necessary to eliminate
such excess.

 

(c)                [Reserved]

 

(d)                [Reserved]

 

(e)                Prior to any optional prepayment of Borrowings pursuant to
Section 2.11(a)(i), the Borrowers shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (f) of this Section. Optional prepayments shall be
allocated among the Classes of Borrowings as directed by the Borrowers. In the
absence of a designation by the Borrowers as described in the preceding
provisions of this paragraph of the Type of Borrowing of any Class, the
Administrative Agent shall make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under Section
2.16.

 

(f)                 The Borrowers shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) of any
optional prepayment pursuant to Section 2.11(a)(i) in writing by hand delivery
or facsimile or other electronic transmission of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of optional prepayment may state that such
notice is conditional upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice of prepayment may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice (other
than a notice relating

 

82



solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
At the Borrowers’ election in connection with any prepayment pursuant to this
Section 2.11, such prepayment shall not be applied to any Term Loan or Revolving
Loan of a Defaulting Lender and shall be allocated ratably among the relevant
non-Defaulting Lenders.

 

(g)                [Reserved]

 

SECTION 2.12.             Fees.

 

(a)                Each Borrower agrees to pay to the Administrative Agent in
dollars for the account of each Revolving Lender a commitment fee, which shall
accrue at the rate of 0.50% per annum (or at any time following delivery of the
consolidated financial statements pursuant to Section 5.01(a) or Section 5.01(b)
as of and for the first fiscal quarter ending after the Effective Date (which
shall be reduced to 0.375% per annum if the First Lien Leverage Ratio is less
than or equal to 2.25 to 1.00), on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the third
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

 

(b)                Each Borrower agrees to pay (i) to the Administrative Agent
in dollars for the account of each Revolving Lender (other than any Defaulting
Lender) a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to Eurocurrency Revolving Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank in dollars a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to and including the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the

 

83



basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(c)                The Borrowers agree to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Parent Borrower and the Administrative Agent.

 

(d)                [Reserved].

 

(e)                Notwithstanding the foregoing, and subject to Section 2.22,
no Borrower shall be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 2.12.

 

SECTION 2.13.             Interest.

 

(a)                The Loans comprising each ABR Borrowing (including each
Swingline Loan denominated in dollars) shall bear interest at the Alternate Base
Rate plus the Applicable Rate.

 

(b)                The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)                Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrowers
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, during the continuance of Significant Event of Default, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal, 2.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount (including overdue
interest), 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section; provided that no amount shall be
payable pursuant to this Section 2.13(c) to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender; provided, further, that no amounts shall
accrue pursuant to this Section 2.13(c) on any overdue amount, reimbursement
obligation in respect of any LC Disbursement or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender; provided,
further, that such amounts shall be payable to any non-Defaulting Lender which
assumes the obligations of a Defaulting Lender pursuant to Section 2.22(a)(iv).

 

(d)                Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Revolving Commitments, provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

84



SECTION 2.14.             Alternate Rate of Interest. (a) Other than as set
forth in clause (b) below, if at least two Business Days prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:

 

(i)                 the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(ii)               the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period (in each case with respect
to the Loans impacted by this clause (b) or clause (a) above, “Impacted Loans”);

 

(iii)             the Administrative Agent shall give notice thereof to the
Parent Borrower and the Lenders by facsimile or email as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing and shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
then such Borrowing shall be made as an ABR Borrowing and the utilization of the
LIBO Rate component in determining the Alternate Base Rate shall be suspended;
provided, however, that, in each case, the Parent Borrower may revoke any
Borrowing Request that is pending when such notice is received.

 

(iv)              Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a) of this Section 2.14 and/or is
advised by the Required Lenders of their determination in accordance with clause
(b) of this Section 2.14 and the Parent Borrower shall so request, the
Administrative Agent, the Required Lenders and the Parent Borrower shall
negotiate in good faith to amend the definition of “LIBO Rate” and other
applicable provisions to preserve the original intent thereof in light of such
change; provided that, until so amended, such Impacted Loans will be handled as
otherwise provided pursuant to the terms of this Section 2.14; provided,
further, that any amended definition of “LIBO Rate” shall provide that in no
event shall such amended LIBO Rate be less than zero for purposes of this
Agreement.

 

(b)                Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Parent Borrower
notifies the Administrative Agent that the Parent Borrower has determined, that:

 

(i)                 adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis, and such
circumstances are unlikely to be temporary; or

 

(ii)               the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans; provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent and the Parent
Borrower that will continue to provide LIBOR after such specific date (such
specific date, the “Scheduled Unavailability Date”), or

 

85



(iii)             syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this Agreement in
accordance with this Section 2.14 to replace LIBOR with one or more alternate
benchmark rates, which may be one or more SOFR-Based Rates, giving due
consideration to any evolving or then existing convention for similar dollar
denominated syndicated credit facilities for such alternate benchmark rates (any
such proposed rate, a “LIBOR Successor Rate”) and, in each case, including any
mathematical or other adjustments to any such benchmark or any method for
calculating such adjustment, giving due consideration to any evolving or then
existing convention for similar dollar denominated syndicated credit facilities
for such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion (in consultation with the
Parent Borrower) and may be periodically updated (the “Adjustment”), and any
such amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Parent Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with one or more SOFR-Based Rates, object to the applicable
Adjustment, or (B) in the case of an amendment to replace LIBOR with any other
alternate benchmark rate, object to such amendment; provided that, for the
avoidance of doubt, in the case of clause (A) the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Parent
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to
make, continue or convert into Eurocurrency Loans shall be suspended (to the
extent of the affected Eurocurrency Loans or Interest Periods), and (y) the
Adjusted LIBO Rate component shall no longer be utilized in determining the
Alternate Base Rate.  Upon receipt of such notice, the Parent Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans (to the extent of the affected Eurocurrency Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of ABR Loans (subject to the foregoing clause (y)) in
the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent and the Parent Borrower will have the right to make LIBOR
Successor Rate Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such LIBOR Successor
Conforming Changes to the Lenders reasonably promptly after such amendment
becomes effective.

 

SECTION 2.15.             Increased Costs.

 

(a)                If any Change in Law shall:

 

86



(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender or
any Issuing Bank (except any such reserve requirement reflected in the Adjusted
LIBO Rate); or

 

(ii)               impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense (other than with respect
to Taxes) affecting this Agreement or Eurocurrency Loans made by such Lender or
any Letter of Credit or participation therein; or

 

(iii)             subject any Lender to any Taxes on its Loans, letters of
credit, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or ABR Borrowing (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then, from time to time upon request of such Lender or Issuing Bank,
the Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such increased costs actually incurred or reduction
actually suffered, provided that to the extent any such costs or reductions are
incurred by any Lender as a result of any requests, rules, guidelines or
directives enacted or promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and Basel III after the Effective Date, then
such Lender shall be compensated pursuant to this Section 2.15(a) only to the
extent such Lender is imposing such charges on similarly situated borrowers
under the other syndicated credit facilities that such Lender is a lender under.
Notwithstanding the foregoing, this paragraph will not apply to (A) Indemnified
Taxes or Other Taxes or (B) Excluded Taxes.

 

(b)                If any Lender or Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then, from time to time upon request of such
Lender or Issuing Bank, the Borrowers will pay to such Lender or Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction actually suffered.

 

(c)                A certificate of a Lender or an Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company in reasonable detail, as the case may be, as specified in
paragraph (a) or (b) of this Section delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.

 

(d)                Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s

 

87



right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or Issuing Bank pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender or Issuing Bank, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.16.             Break Funding Payments. In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan or Term Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrowers pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrowers shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the actual loss, cost and expense
attributable to such event. For purposes of calculating amounts payable by the
Borrowers to the Lenders under this Section 2.16, each Lender shall be deemed to
have funded each Eurocurrency Loan made by it at the Adjusted LIBO Rate
(determined without giving effect to any interest rate “floor”) for such Loan by
a matching deposit or other borrowing for a comparable amount and for a
comparable period, whether or not such Eurocurrency Loan was in fact so funded.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrowers shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 15 days after receipt of such
demand.

 

SECTION 2.17.             Taxes.

 

(a)                Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Taxes, provided that if an applicable Withholding
Agent shall be required by applicable Requirements of Law to withhold or deduct
any Taxes from such payments, then (i) the applicable Withholding Agent shall
make such withholding or deductions, (ii) the applicable Withholding Agent shall
timely pay the full amount withheld deducted to the relevant Governmental
Authority in accordance with applicable Requirements of Law and (iii) if the Tax
in question is an Indemnified Tax or Other Tax, the amount payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional amounts
payable under this Section 2.17) the Lender (or, in the case of a payment
received by the Administrative Agent for its own account, the Administrative
Agent) receives an amount equal to the sum it would have received had no such
deductions been made.

 

(b)                Without limiting the provisions of and without duplication of
any amounts payable pursuant to Section 2.17(a), the Parent Borrower shall
timely pay to the relevant Governmental Authority in accordance with
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(c)                Without limiting the provisions of and without duplication of
any amounts payable pursuant to Section 2.17(a), each Borrower shall indemnify
the Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be (including
Indemnified

 

88



Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Parent Borrower by a
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(d)                As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by a Loan Party to a Governmental Authority, the Parent Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)                Each Lender shall, at such times as are reasonably requested
by the Parent Borrower or the Administrative Agent, provide the Parent Borrower
and the Administrative Agent with any properly completed and executed
documentation prescribed by applicable Requirements of Law, or reasonably
requested by the Parent Borrower or the Administrative Agent, certifying as to
any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents (including, in the case of a Lender seeking exemption from the
withholding imposed under FATCA, any documentation necessary to prevent such
withholding). Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate,
deliver promptly to the Parent Borrower and the Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Parent
Borrower and the Administrative Agent in writing of its legal ineligibility to
do so.

 

Without limiting the generality of the foregoing:

 

(i)                 Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

 

(ii)               Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of a Borrower or the Administrative Agent) whichever of the
following is applicable:

 

(A)              two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any successor forms),
as applicable, claiming eligibility for the benefits of an income Tax treaty to
which the United States is a party,

 

(B)              two properly completed and duly signed original copies of
Internal Revenue Service Form W-8ECI (or any successor forms),

 

(C)              in the case of a Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) two properly
completed and duly signed U.S. Tax Compliance Certificates substantially in the
form of Exhibit S-1 and (y)

 

89



two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or Form W-8BEN-E (or any successor forms), as applicable,

 

(D)              to the extent a Lender is not the beneficial owner (for
example, where the Lender is a partnership or a participating Lender), two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by copies of a
Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax Compliance Certificate, Form
W-9, Form W-8IMY (or other successor forms) or any other required information
from each beneficial owner that would be required under this Section 2.17(e) if
such beneficial owner were a Lender, as applicable (provided that, if the Lender
is a partnership for U.S. federal income Tax purposes (and not a participating
Lender) and one or more direct or indirect partners are claiming the portfolio
interest exemption, the U.S. Tax Compliance Certificate, substantially in the
form of Exhibit S-2, may be provided by such Lender on behalf of such direct or
indirect partner(s)), or

 

(E)               two properly completed and duly signed original copies of any
other form prescribed by applicable U.S. federal income Tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax on any
payments to such Lender under the Loan Documents, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Parent Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.

 

(iii)             If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by a Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by a Borrower or the
Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iii), “FATCA” shall include
any amendments made to FATCA after the date hereof.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.17(e).

 

Notwithstanding any other provision of this Section 2.17(e), a Lender shall not
be required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.

 

(f)                 If the Parent Borrower determines in good faith that a
reasonable basis exists for contesting, or claiming a refund of, any Taxes for
which indemnification has been demanded hereunder, the Administrative Agent or
the relevant Lender, as applicable, shall use commercially reasonable efforts to
cooperate with the Parent Borrower in a reasonable challenge or claim for refund
of such Taxes (including, if requested, pursuing a refund of such Taxes) if so
requested by the Parent Borrower, provided that (a) the Administrative Agent or
such Lender determines in its reasonable discretion that it would not be
materially prejudiced by cooperating in such challenge, (b) the Parent Borrower
pays all

 

90



reasonable related expenses of the Administrative Agent or such Lender, as
applicable and (c) the Parent Borrower indemnifies the Administrative Agent or
such Lender, as applicable, for any liabilities or other costs reasonably
incurred by such party in connection with such challenge. If the Administrative
Agent or a Lender receives a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified by the Parent Borrower or with respect to which
the Parent Borrower has paid additional amounts pursuant to this Section 2.17,
it shall promptly pay over such refund to the Parent Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Parent
Borrower under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all related out-of-pocket expenses
(including Taxes) of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Parent Borrower, upon the
request of the Administrative Agent or such Lender, agrees promptly to repay the
amount paid over to the Parent Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. The Administrative
Agent or such Lender, as the case may be, shall, at the Parent Borrower’s
request, provide the Parent Borrower with a copy of any notice of assessment or
other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that the Administrative Agent or such Lender
may delete any information therein that the Administrative Agent or such Lender
deems confidential). Notwithstanding anything to the contrary, this Section
2.17(f) shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to Taxes
which it deems confidential) to any Loan Party or any other Person.

 

(g)                The agreements in this Section 2.17 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(h)                For purposes of this Section 2.17, the term “Lender” shall
include any Issuing Bank and any Swingline Lender.

 

SECTION 2.18.             Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.

 

(a)                Each Borrower shall make each payment required to be made by
it under any Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without condition or deduction for any
counterclaim, recoupment or setoff. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account as may be
specified by the Administrative Agent, except payments to be made directly to
any Issuing Bank or the Swingline Lender shall be made as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment (other than payments on the Eurocurrency Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any payment of principal

 

91



pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate for the period of such extension. All payments or
prepayments of any Loan shall be made in dollars, all reimbursements of any LC
Disbursements shall be made in dollars, all payments of accrued interest payable
on a Loan or LC Disbursement shall be made in dollars, and all other payments
under each Loan Document shall be made in dollars.

 

(b)                If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by such Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant or (C) any disproportionate payment obtained by a Lender of any
Class as a result of the extension by Lenders of the maturity date or expiration
date of some but not all Loans or Revolving Commitments of that Class or any
increase in the Applicable Rate in respect of Loans of Lenders that have
consented to any such extension. The Borrowers consent to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.

 

(d)                Unless the Administrative Agent shall have received notice
from the Parent Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption and in its sole
discretion, distribute to the Lenders or Issuing Banks, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or Issuing Banks, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the

 

92



Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(c), Section 2.05(e) or Section 2.05(f),
Section 2.06(a) or Section 2.06(b), Section 2.18(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion and in the order determined by the
Administrative Agent (notwithstanding any contrary provision hereof), (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.

 

SECTION 2.19.             Mitigation Obligations; Replacement of Lenders.

 

(a)                If any Lender requests compensation under Section 2.15, or if
the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event gives rise to the operation of Section 2.23, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.23, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

 

(b)                If (i) any Lender requests compensation under Section 2.15 or
gives notice under Section 2.23, (ii) the Borrowers are required to pay any
additional amount to any Lender or to any Governmental Authority for the account
of any Lender pursuant to Section 2.17 or (iii) any Lender is a Defaulting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrowers shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank and each Swingline Lender), which consents, in each
case, shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and unreimbursed participations in LC Disbursements and Swingline Loans, accrued
but unpaid interest thereon, accrued but unpaid fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (C) the Borrowers or such assignee shall have paid (unless
waived) to the Administrative Agent the processing and recordation fee specified
in Section 9.04(b)(ii) and (D) in the case of any such assignment resulting from
a claim for compensation under Section 2.15, payments required to be made
pursuant to Section 2.17 or a notice given under Section 2.23, such assignment
will result in a material reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be

 

93



effected pursuant to an Assignment and Assumption executed by the Borrowers, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

 

SECTION 2.20.             Incremental Credit Extensions.

 

(a)                The Borrowers or any Subsidiary Loan Party may at any time
and from time to time after the Effective Date, subject to the terms and
conditions set forth herein, by notice to the Administrative Agent request (i)
one or more additional Classes of term loans or additional term loans of the
same Class of any existing Class of term loans (the “Incremental Term Loans”),
(ii) one or more increases in the amount of the Revolving Commitments of any
Class (each such increase, an “Incremental Revolving Commitment Increase”) or
(iii) one or more additional Classes of Revolving Commitments (the
“Additional/Replacement Revolving Commitments,” and, together with the
Incremental Term Loans and the Incremental Revolving Commitment Increases, the
“Incremental Facilities”); provided that, subject to Section 1.07, after giving
effect to the effectiveness of any Incremental Facility Amendment referred to
below and at the time that any such Incremental Term Loan, Incremental Revolving
Commitment Increase or Additional/Replacement Revolving Commitment is made or
effected, no Event of Default shall have occurred and be continuing or would
result therefrom (except, in the case of the incurrence or provision of any
Incremental Facility in connection with a Permitted Acquisition or other
Investment not prohibited by the terms of this Agreement, which shall be subject
to no Significant Event of Default or other customary “Sungard” or “certain
funds” conditionality that is otherwise agreed to by the Lenders providing such
Incremental Facilities. Notwithstanding anything to contrary herein, the sum of
(i) the aggregate principal amount of the Incremental Facilities, and (ii) the
aggregate outstanding principal amount of Incremental Equivalent Debt shall not
at the time of incurrence of any such Incremental Facilities or Incremental
Equivalent Debt (and after giving effect to such incurrence) exceed the
Incremental Cap at such time (calculated in a manner consistent with the
definition of “Incremental Cap”).

 

(b)                Each Incremental Term Loan shall comply with the following
clauses (A) through (E): (A) except with respect to (I) the Maturity Carveout
Amount, (II) Customary Bridge Loans which would either automatically be
converted into or required to be exchanged for permanent financing which does
not mature earlier than the earlier of the Revolving Maturity Date and the
maturity date with respect to any other Incremental Term Loan and (III)
Incremental Term Loans incurred in connection with an Acquisition Transaction or
other Investment, the maturity date of any Incremental Term Loans shall not be
earlier than the earlier of the Revolving Maturity Date and the maturity date
with respect to any other Incremental Term Loan and the Weighted Average Life to
Maturity of the Incremental Term Loans shall not be shorter than the remaining
Weighted Average Life to Maturity of any other Incremental Term Loans, (B) the
pricing (including any “MFN” or other pricing terms), interest rate margins,
rate floors, fees, premiums (including prepayment premiums), funding discounts
and, subject to clause (A), the maturity and amortization schedule for any
Incremental Term Loans shall be determined by the Borrowers and the applicable
Additional Lenders; (C)(i) to the extent secured, the Incremental Term Loans
shall be secured solely by a Lien on the Collateral ranking equal in priority
(but without regard to the control of remedies) with (or, subject to the First
Lien/Second Lien Intercreditor Agreement, junior in priority to) the Lien on the
Collateral securing the Secured Obligations and (ii) no Incremental Term Loans
shall be guaranteed by entities other than the Guarantors or the Borrowers, (D)
Incremental Term Loans shall be on terms and pursuant to documentation to be
determined by the Borrowers and the applicable Additional Lenders; provided
that, to the extent such terms and documentation are not consistent with the
terms of the Revolving Credit Facility or any other Incremental Term Loans
(except to the extent permitted by clause (A) or (B) above), they shall be
reasonably satisfactory to the Administrative Agent (it being understood that,
to the extent that any financial maintenance covenant or any other covenant is
added for the benefit of any Incremental Term Loan, no consent shall be required
from the Administrative Agent or any of the Term Lenders to the extent that such
financial maintenance

 

94



covenant or other covenant is (1) also added for the benefit of any existing
Loans or (2) only applicable after the Latest Maturity Date), and (E) such
Incremental Term Loans may be provided in any currency as mutually agreed among
the Administrative Agent, Borrower and the applicable Additional Lenders. Each
Incremental Term Loan shall be in a minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof (unless the Parent Borrower
and the Administrative Agent otherwise agree); provided that such amount may be
less than $5,000,000, if such amount represents all the remaining availability
under the aggregate principal amount of Incremental Term Loans set forth above.

 

(c)                The Incremental Revolving Commitment Increase shall be
treated the same as the Class of Revolving Commitments being increased
(including with respect to maturity date thereof) and shall be considered to be
part of the Class of Revolving Loans being increased (it being understood that,
if required to consummate an Incremental Revolving Commitment Increase, the
pricing, interest rate margins, rate floors and undrawn commitment fees on the
Class of Revolving Commitments being increased may be increased and additional
upfront or similar fees may be payable to the lenders providing the Incremental
Revolving Commitment Increase (without any requirement to pay such fees to any
existing Revolving Lenders)).

 

(d)                The Additional/Replacement Revolving Commitments (i) shall
rank equal in right of payment with the Revolving Loans, shall be secured only
by the Collateral securing the Secured Obligations and shall only be guaranteed
by the Loan Parties, (ii) shall not mature earlier than the Revolving Maturity
Date and shall require no mandatory commitment reduction prior to the Revolving
Maturity Date, (iii) shall have interest rates (including through fixed interest
rates), interest margins, rate floors, upfront fees, undrawn commitment fees,
funding discounts, original issue discounts, prepayment terms and premiums and
commitment reduction and termination terms as determined by the Borrowers and
the lenders of such commitments, (iv) shall contain borrowing, repayment and
termination of Commitment procedures as determined by the Borrowers and the
lenders of such commitments, (v) may include provisions relating to letters of
credit, as applicable, issued thereunder, which issuances shall be on terms
substantially similar (except for the overall size of such subfacilities, the
fees payable in connection therewith and the identity of the letter of credit
issuer, as applicable, which shall be determined by the Borrowers, the lenders
of such commitments and the applicable letter of credit issuers and borrowing,
repayment and termination of commitment procedures with respect thereto, in each
case which shall be specified in the applicable Incremental Facility Amendment)
to the terms relating to the Letters of Credit with respect to the applicable
Class of Revolving Commitments or otherwise reasonably acceptable to the
Administrative Agent and (vi) may otherwise have terms and conditions different
from those of the Revolving Credit Facility (including currency denomination);
provided that (x) except with respect to matters contemplated by clauses (ii),
(iii), (iv) and (v) above, any differences shall be reasonably satisfactory to
the Administrative Agent (except for covenants and other provisions applicable
only to the periods after the Latest Maturity Date) and (y) the documentation
governing any Additional/Replacement Revolving Commitments may include financial
maintenance covenant or related equity cure so long as the Administrative Agent
shall have been given prompt written notice thereof and this Agreement is
amended to include such financial maintenance covenant or related equity cure
for the benefit of each facility (provided, further, however, that, if the
applicable new financial maintenance covenant is a “springing” financial
maintenance covenant for the benefit of such revolving credit facility or
covenant only applicable to, or for the benefit of, a revolving credit facility,
such financial maintenance covenant shall be automatically included in this
Agreement only for the benefit of each revolving credit facility hereunder (and
not for the benefit of any term loan facility hereunder)).

 

(e)                Each notice from the Borrowers pursuant to this Section shall
be given in writing and shall set forth the requested amount and proposed terms
of the relevant Incremental Term Loans, Incremental Revolving Commitment
Increases or Additional/Replacement Revolving Commitments.

 

95



(f)                 Commitments in respect of Incremental Term Loans,
Incremental Revolving Commitment Increases and Additional/Replacement Revolving
Commitments pursuant to this Agreement shall become Commitments (or in the case
of an Incremental Revolving Commitment Increase to be provided by an existing
Lender with a Revolving Commitment, an increase in such Lender’s applicable
Revolving Commitment) under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by Holdings, the Borrowers, and any applicable
Subsidiary Loan Party, each Lender agreeing to provide such Commitment (provided
that no Lender shall be obligated to provide any loans or commitments under any
Incremental Facility unless it so agrees), if any, each Additional Lender, if
any, the Administrative Agent (such consent not to be unreasonably withheld or
delayed) and, in the case of Incremental Revolving Commitment Increases, each
Issuing Bank (such consent not to be unreasonably withheld or delayed).
Incremental Term Loans and loans under Incremental Revolving Commitment
Increases and Additional/Replacement Revolving Commitments pursuant to this
Agreement shall be a “Loan” for all purposes of this Agreement and the other
Loan Documents. The Incremental Facility Amendment may, subject to Section
2.14(c), without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary, appropriate or
advisable (including changing the amortization schedule or extending the call
protection of existing Term Loans in a manner required to make the Incremental
Term Loans fungible with such Term Loans), in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this Section
2.20 (including, in connection with an Incremental Revolving Commitment
Increase, to reallocate Revolving Exposure on a pro rata basis among the
relevant Revolving Lenders). The effectiveness of any Incremental Facility
Amendment and the occurrence of any credit event (including the making (but not
the conversion or continuation) of a Loan and the issuance, increase in the
amount, or extension of a Letter of Credit thereunder) pursuant to such
Incremental Facility Amendment shall be subject to the satisfaction of such
conditions as the parties thereto shall agree. The Borrowers and any Restricted
Subsidiary may use the proceeds of the Incremental Term Loans, Incremental
Revolving Commitment Increases and Additional/Replacement Revolving Commitments
for any purpose not prohibited by this Agreement.

 

(g)                Notwithstanding anything to the contrary, this Section 2.20
shall supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.21.             Refinancing Amendments.

 

(a)                At any time after the Effective Date, the Parent Borrower may
obtain, from any Lender or any Additional Lender, Credit Agreement Refinancing
Indebtedness in respect of (a) all or any portion of any Class of Term Loans
then outstanding under this Agreement (which for purposes of this clause (a)
will be deemed to include any then outstanding Other Term Loans) or (b) all or
any portion of the Revolving Loans (or unused Revolving Commitments) under this
Agreement (which for purposes of this clause (b) will be deemed to include any
then outstanding Other Revolving Loans and Other Revolving Commitments), in the
form of (x) Other Term Loans or Other Term Commitments or (y) Other Revolving
Loans or Other Revolving Commitments, as the case may be, in each case pursuant
to a Refinancing Amendment; provided that the Net Proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of outstanding Term Loans or
reduction of Revolving Commitments being so refinanced, as the case may be;
provided further that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrowers and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained; provided further that
the consent of the Issuing Banks shall be required to the extent such consent
would be required for an assignment pursuant to Section 9.04 (such consent not
to be unreasonably withheld). Each Class of Credit Agreement Refinancing
Indebtedness incurred under this

 

96



Section 2.21 shall be in an aggregate principal amount that is (x) not less than
$5,000,000 in the case of Other Term Loans or $5,000,000 in the case of Other
Revolving Loans and (y) an integral multiple of $1,000,000 in excess thereof (in
each case unless the Borrowers and the Administrative Agent otherwise agree).
Any Refinancing Amendment may provide for the issuance of Letters of Credit for
the account of the Borrowers, or the provision to the Borrowers of Swingline
Loans, pursuant to any Other Revolving Commitments established thereby, in each
case on terms substantially equivalent to the terms applicable to Letters of
Credit and Swingline Loans under the Revolving Commitments. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments). Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers, to effect
the provisions of this Section. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participations
in Letters of Credit expiring on or after the Revolving Maturity Date shall be
reallocated from Lenders holding Revolving Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

 

(b)                This Section 2.21 shall supersede any provisions in Section
2.18 or Section 9.02 to the contrary.

 

SECTION 2.22.             Defaulting Lenders.

 

(a)                Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.02.

 

(ii)               Reallocation of Payments. Subject to the last sentence of
Section 2.11(f), any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Lender, to
the payment on a pro rata basis of any amounts owing by that Defaulting Lender
to each Issuing Bank and the Swingline Lender hereunder; third, as the Parent
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its

 

97



obligations under this Agreement; fifth, in the case of a Revolving Lender, if
so determined by the Administrative Agent and the Parent Borrower, to be held in
a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, such Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Loan Party as a
result of any judgment of a court of competent jurisdiction obtained by any Loan
Party against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans or LC
Disbursements and such Lender is a Defaulting Lender under clause (a) of the
definition thereof, such payment shall be applied solely to pay the relevant
Loans of, and LC Disbursements owed to, the relevant non-Defaulting Lenders on a
pro rata basis prior to being applied pursuant to Section 2.05(j) or this
Section 2.22(a)(ii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to Section 2.05(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)             Certain Fees. That Defaulting Lender (x) shall not be entitled
to receive or accrue any commitment fee pursuant to Section 2.12(a) for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit fees as provided in Section 2.12(b).

 

(iv)              Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Swingline Loans and Letters of
Credit pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2)
the aggregate principal amount of the Revolving Loans of that Lender.

 

(b)                Defaulting Lender Cure. If the Parent Borrower, the
Administrative Agent, Swingline Lender and each Issuing Bank agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash Collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.22(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a

 

98



waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

SECTION 2.23.             Illegality. If any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the Adjusted LIBO Rate, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent any obligation of
such Lender to make or continue Eurocurrency Loans or to convert ABR Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurocurrency Loans of such Lender to ABR Loans
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate. Each Lender agrees to
notify the Administrative Agent and the Borrowers in writing promptly upon
becoming aware that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

SECTION 2.24.             Loan Modification Offers.

 

(a)                At any time after the Effective Date, the Borrowers may on
one or more occasions, by written notice to the Administrative Agent, make one
or more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrowers (including mechanics to permit
conversions, cashless rollovers and exchanges by Lenders and other repayments
and reborrowings of Loans of Accepting Lenders or Non-Accepting Lenders replaced
in accordance with this Section 2.24). Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective. Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Affected Class as to which such Lender’s acceptance has been made.

 

(b)                A Permitted Amendment shall be effected pursuant to a Loan
Modification Agreement executed and delivered by Holdings, the Borrowers, each
applicable Accepting Lender and the Administrative Agent; provided that no
Permitted Amendment shall become effective unless Holdings and the Borrowers
shall have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall be reasonably requested by the Administrative Agent in
connection therewith. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary

 

99



or appropriate, in the opinion of the Administrative Agent, to give effect to
the provisions of this Section 2.24, including any amendments necessary to treat
the applicable Loans and/or Commitments of the Accepting Lenders as a new
“Class” of loans and/or commitments hereunder.

 

(c)                If, in connection with any proposed Loan Modification Offer,
any Lender declines to consent to such Loan Modification Offer on the terms and
by the deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrowers may, on notice to the Administrative
Agent and the Non-Accepting Lender, (i) replace such Non-Accepting Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the Affected Class to one or more Eligible Assignees (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrowers to find a replacement Lender; provided, further, that (a) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set forth in the applicable Permitted Amendment, (b) such Non-Accepting
Lender shall have received payment of an amount equal to the outstanding
principal of the Loans of the Affected Class assigned by it pursuant to this
Section 2.24(c), accrued interest thereon, accrued fees and all other amounts
(including any amounts under Section 2.09(a)(i)) payable to it hereunder from
the Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) and (c) unless waived, the Borrowers or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

 

(d)                No rollover, conversion or exchange (or other repayment or
termination) of Loans or Commitments pursuant to any Loan Modification Agreement
in accordance with this Section 2.24 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

 

(e)                Notwithstanding anything to the contrary, this Section 2.24
shall supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

Article III

 

Representations and Warranties

 

The Parent Borrower (and with respect to Sections 3.01 through 3.04, Holdings)
represents and warrants to the Lenders as of the Effective Date that:

 

SECTION 3.01.             Organization; Powers. Each of Holdings, the Parent
Borrower and the Restricted Subsidiaries is (a) duly incorporated or organized,
validly existing and in good standing (to the extent such concept exists in the
relevant jurisdictions) under the laws of the jurisdiction of its organization,
(b) has the corporate or other organizational power and authority to carry on
its business as now conducted and to execute, deliver and perform its
obligations under each Loan Document to which it is a party and (c) is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except in the case of clause (a) (other than with
respect to any Loan Party), clause (b) (other than with respect to Holdings and
the Parent Borrower) and clause (c), where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.02.             Authorization; Enforceability. This Agreement has been
duly authorized, executed and delivered by each of Holdings and the Borrowers
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan

 

100



Party, will constitute, a legal, valid and binding obligation of Holdings, the
Borrowers or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.03.             Approvals; No Conflicts. The (i) execution, delivery
or performance by, any Loan Party of this Agreement or any other Loan Document
and (ii) grant by any Loan Party of the Liens granted by it pursuant to the
Security Documents (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except
filings necessary to perfect Liens created under the Loan Documents, (b) will
not violate (i) the Organizational Documents of, or (ii) any Requirements of Law
applicable to, Holdings, the Parent Borrower or any Restricted Subsidiary,
(c) will not violate or result in a default under any indenture or other
agreement or instrument evidencing Indebtedness binding upon Holdings, the
Parent Borrower or any Restricted Subsidiary or their respective assets, or give
rise to a right thereunder to require any payment, repurchase or redemption to
be made by Holdings, the Parent Borrower or any Restricted Subsidiary, or give
rise to a right of, or result in, termination, cancellation or acceleration of
any obligation thereunder and (d) will not result in the creation or imposition
of any Lien on any asset of Holdings, the Parent Borrower or any Restricted
Subsidiary, except Liens created under the Loan Documents, except (in the case
of each of clauses (a), (b)(ii) and (c)) to the extent that the failure to
obtain or make such consent, approval, registration, filing or action, or such
violation, default or right, as the case may be, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.04.             Financial Condition; No Material Adverse Effect.

 

(a)                The Audited Financial Statements and Unaudited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present in all material respects the financial condition
of Parent and its subsidiaries as of the respective dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

 

(b)                Since the Effective Date, there has been no Material Adverse
Effect.

 

SECTION 3.05.             Properties.

 

(a)                Each of Holdings, the Parent Borrower and the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, if any (including the Mortgaged
Properties), (i) free and clear of all Liens except for Liens permitted by
Section 6.02 and (ii) except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or as proposed
to be conducted or to utilize such properties for their intended purposes, in
each case, except where the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(b)                As of the Effective Date, none of Holdings, the Borrowers or
any Restricted Subsidiary owns any real property.

 

SECTION 3.06.             Litigation and Environmental Matters.

 

(a)                There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Holdings or the Parent Borrower,

 

101



threatened in writing against or affecting Holdings, the Parent Borrower or any
Restricted Subsidiary that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b)                Except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, none of Holdings, the Parent Borrower or any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of Holdings or the Parent
Borrower, become subject to any Environmental Liability, (iii)  has received
written notice of any claim with respect to any Environmental Liability or (iv)
has, to the knowledge of Holdings or the Parent Borrower, any basis to
reasonably expect that Holdings, the Parent Borrower or any Restricted
Subsidiary will become subject to any Environmental Liability. The
representations and warranties contained in this Section 3.06(b) are the sole
and exclusive representations and warranties of this Agreement with respect to
environmental matters, including matters related to Environmental Law or
Environmental Liability.

 

SECTION 3.07.             Compliance with Laws and Agreements. Each of Holdings,
the Parent Borrower and its Restricted Subsidiaries is in compliance with (a)
all Requirements of Law applicable to it or its property and (b) all indentures
and other agreements and instruments evidencing Indebtedness binding upon it or
its property, except, in each case of, where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.08.             Investment Company Status. None of Holdings, the
Parent Borrower or any other Loan Party is or is required to be registered as an
“investment company” as defined in the Investment Company Act of 1940, as
amended from time to time.

 

SECTION 3.09.             Taxes. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, Holdings,
the Parent Borrower and each Restricted Subsidiary (a) have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
(b) have paid or caused to be paid all Taxes required to have been paid (whether
or not shown on a Tax return) including in their capacity as tax withholding
agent, except any Taxes (i) that are not overdue by more than 30 days or
(ii) that are being contested in good faith by appropriate proceedings, provided
that Holdings, the Parent Borrower or such Restricted Subsidiary, as the case
may be, has set aside on its books adequate reserves therefor in accordance with
GAAP.

 

SECTION 3.10.             ERISA.

 

(a)                Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state laws.

 

(b)                Except as could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the five year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur, (ii)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA), (iii)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 of ERISA with respect to a Multiemployer Plan and (iv)
neither any Loan Party nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.

 

102



SECTION 3.11.             Disclosure. As of the Effective Date, no reports,
financial statements, certificates or other written information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or delivered thereunder (as
modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, Holdings and the Parent Borrower
represent only that such information was prepared in good faith based upon
assumptions believed by them to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Effective Date, as of
the Effective Date, it being understood that any such projected financial
information may vary from actual results and such variations could be material.

 

SECTION 3.12.             Subsidiaries. As of the Effective Date, Schedule 3.12
sets forth the name of, and the ownership interest of Holdings and each
Subsidiary in, each Subsidiary.

 

SECTION 3.13.             Intellectual Property; Licenses, Etc. Except as could
not reasonably be expected to have a Material Adverse Effect, each of Holdings,
Intermediate Parent, the Parent Borrower and each Restricted Subsidiary owns,
licenses or possesses the right to use, all Intellectual Property that is
reasonably necessary for the operation of its business as currently conducted,
and, without conflict with the rights of any Person. No Intellectual Property,
advertising, product, process, method, substance, part or other material used by
Holdings, the Parent Borrower or any Restricted Subsidiary, and the operation of
its business as currently conducted, infringes upon or violates any Intellectual
Property rights held by any Person except for such infringements or violations,
which could not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the Intellectual Property is pending or, to
the knowledge of Holdings and the Parent Borrower, threatened in writing against
Holdings, each Borrower or any Restricted Subsidiary, which could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.14.             Solvency. On the Effective Date, immediately after the
consummation of the Transactions to occur on the Effective Date, after taking
into account all applicable rights of indemnity and contribution, (a) the fair
value of the assets of Holdings, the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of Holdings, the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) Holdings, the Parent Borrower and
its Restricted Subsidiaries, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, and (d) Holdings, the Parent Borrower
and its Restricted Subsidiaries, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Effective Date. For purposes of this Section 3.14, the amount of any contingent
liability at any time shall be computed as the amount that, in the light of all
of the facts and circumstances existing at such time, represents the amount that
could reasonably be expected to become an actual or matured liability.

 

SECTION 3.15.             Senior Indebtedness. The Loan Document Obligations
constitute “Senior Indebtedness” (or any comparable term) under and as defined
in the documentation governing any Junior Financing.

 

SECTION 3.16.             Federal Reserve Regulations. None of Holdings, the
Parent Borrower or any other Restricted Subsidiary is engaged or will engage,
principally or as one of its

 

103



important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

 

SECTION 3.17.             Use of Proceeds. The Borrowers will use the proceeds
of (a) the Revolving Loans made on the Effective Date to finance a portion of
the Transactions and pay Transaction Costs and (b) the Revolving Loans and
Swingline Loans after the Effective Date for working capital and other general
corporate purposes.

 

SECTION 3.18.             PATRIOT Act, Sanctions and Anti-Corruption .

 

(a)                Holdings, the Parent Borrower and the Restricted Subsidiaries
have not in the last five (5) years, directly or to the Borrower’s knowledge,
indirectly, transacted unlawful business with or for the benefit of any
Sanctioned Person or otherwise violated Sanctions, and shall not use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of funding (i) any unlawful activities of or business with any
Sanctioned Person, or (ii) any other transaction that will result in a violation
of Sanctions by any party to the Agreement.

 

(b)                Holdings, the Parent Borrower and the Restricted Subsidiaries
have not in the last five (5) years made, and will not use the proceeds of the
Loans directly, or, to the knowledge of Holdings, indirectly for, any payments
or provision of anything of value to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Laws.

 

(c)                Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of Holdings, none of Holdings, the Parent Borrower or the Restricted
Subsidiaries has, in the past five (5) years, committed a violation of
Sanctions, Title III of the USA Patriot Act, or the Anti-Corruption Laws.

 

(d)                (i) None of the Loan Parties is a Sanctioned Person, and (ii)
except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, none of the Restricted Subsidiaries that
are not Loan Parties or, to the knowledge of the Parent Borrower, any director,
officer, employee or agent of any Loan Party or other Restricted Subsidiary, in
each case, is a Sanctioned Person.

 

Article IV

 

Conditions

 

SECTION 4.01.             Effective Date. The obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions shall
be satisfied (or waived in accordance with Section 9.02):

 

(a)                The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other

 

104



electronic transmission of a signed counterpart of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b)                The Administrative Agent shall have received a written
opinion (addressed to the Administrative Agent, the Lenders and the Issuing
Banks and dated the Effective Date) of (i) Simpson Thacher & Bartlett LLP, New
York and California counsel for the Loan Parties, (ii) Maples & Calder, Cayman
counsel to Holdings, the Parent Borrower and certain other Loan Parties, (iii)
Machado Meyer, Brazilian counsel to certain Loan Parties, (iv) TS&P, Luxembourg
counsel to certain Loan Parties and (v) Pinsent Masons, United Kingdom counsel
to certain Loan Parties, in each case, in form and substance reasonably
satisfactory to the Administrative Agent. Each of Holdings and the Parent
Borrower hereby requests such counsel to deliver such opinions.

 

(c)                The Administrative Agent shall have received a certificate of
each Loan Party, dated the Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent with appropriate insertions, executed
by any Responsible Officer of such Loan Party, and including or attaching the
documents referred to in paragraph (d) of this Section.

 

(d)                The Administrative Agent shall have received a copy of (i)
each Organizational Document of each Loan Party certified, to the extent
applicable, as of a recent date by the applicable Governmental Authority, (ii)
signature and incumbency certificates of the Responsible Officers of each Loan
Party executing the Loan Documents to which it is a party, (iii) resolutions of
the board of directors and/or similar governing bodies of each Loan Party
approving and authorizing the execution, delivery and performance of Loan
Documents to which it is a party, certified as of the Effective Date by its
secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment, and (iv) a good standing
certificate (to the extent such concept exists) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation.

 

(e)                The Administrative Agent shall have received, or
substantially simultaneously with the occurrence of the Effective Date, shall
receive all fees and other amounts previously agreed in writing by the Joint
Bookrunners and the Parent Borrower to be due and payable on or prior to the
Effective Date, including, to the extent invoiced at least three Business Days
prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party under any Loan Document.

 

(f)                 The Collateral and Guarantee Requirement shall have been
satisfied.

 

(g)                The representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

 

(h)                The Joint Bookrunners shall have received the Audited
Financial Statements and the Unaudited Financial Statements.

 

105



(i)                 At the time of the Effective Date and immediately after
giving effect to any Borrowing or the issuance, amendment, renewal or extension
of any Letter of Credit, as the case may be, no Default or Event of Default
shall have occurred and be continuing.

 

(j)                 The Administrative Agent shall have received a certificate
from the chief financial officer of the Parent Borrower certifying as to the
solvency of the Parent Borrower and its Subsidiaries on a consolidated basis
after giving effect to the Transactions.

 

(k)                The Administrative Agent and the Joint Bookrunners shall have
received a Beneficial Ownership Certification and all other documentation at
least two Business Days prior to the Effective Date and other information about
the Loan Parties as shall have been reasonably requested in writing at least 10
Business Days prior to the Effective Date by the Administrative Agent or the
Joint Bookrunners that they shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act and the Beneficial Ownership Regulation.

 

(l)                 Since August 30, 2019, there shall not have occurred any
change, development, circumstance, effect, event or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

 

The Administrative Agent shall notify Holdings, the Parent Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time,
on the Effective Date (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

SECTION 4.02.             Each Credit Event After the Effective Date. After the
Effective Date, the obligation of each Lender to make a Loan on the occasion of
any Borrowing, and of each Issuing Bank to issue, amend to increase the face
amount of, renew or extend any Letter of Credit, in each case, other than on the
Effective Date or with respect to any Incremental Facility, Loan Modification or
Permitted Amendment, to the extent set forth in the related Incremental Facility
Amendment, Loan Modification or Permitted Amendment, is subject to receipt of
the request therefor in accordance herewith and to the satisfaction of the
following conditions (subject, in each case, to Section 1.09):

 

(a)                The representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as the case may be (in each case,
unless such date is the Effective Date); provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall

 

106



be true and correct in all respects on the date of such credit extension or on
such earlier date, as the case may be.

 

(b)                At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as the case may be, no Default or Event of Default shall have occurred
and be continuing.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment to increase the face amount of, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Parent Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section (subject, in each case, to Section 1.05).

 

Article V

 

Affirmative Covenants

 

Until the Termination Date, the Parent Borrower covenants and agrees with the
Lenders that:

 

SECTION 5.01.             Financial Statements and Other Information. The Parent
Borrower will furnish to the Administrative Agent, on behalf of each Lender:

 

(a)                on or before the date on which such financial statements are
required or permitted to be filed with the SEC (or, if such financial statements
are not required to be filed with the SEC, on or before the date that is 90 days
after the end of each such fiscal year of the Parent Borrower), audited
consolidated balance sheet and audited consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows of the Parent Borrower
as of the end of and for such year, and related notes thereto, setting forth in
each case in comparative form the figures for the previous fiscal year (which
comparative form may be based on pro forma financial information to the extent
any previous fiscal year includes a period occurring prior to the Effective
Date), all reported on by Deloitte LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit (other than with respect to, or resulting from, (A) an upcoming maturity
date of any Indebtedness, (B) the activities, operations, financial results,
assets or liabilities of any Unrestricted Subsidiaries or (C) any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period)) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition as of the end of
and for such year and results of operations and cash flows of the Parent
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)                on or before the date on which such financial statements are
required or permitted to be filed with the SEC with respect to each of the first
three fiscal quarters of each fiscal year of the Parent Borrower (or, if such
financial statements are not required to be filed with the SEC, on or before the
date that is 45 days after the end of each such fiscal quarter), unaudited
consolidated balance sheet and unaudited consolidated statements of operations
and comprehensive income, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in

 

107



all material respects the financial condition as of the end of and for such
fiscal quarter and such portion of the fiscal year and results of operations and
cash flows of the Parent Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)                simultaneously with the delivery of each set of consolidated
financial statements referred to in clauses (a) and (b) above, the consolidating
financial information reflecting adjustments, if any, necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements;

 

(d)                not later than five Business Days after any delivery of
financial statements under paragraph (a) or (b) above, a certificate of a
Financial Officer (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with the Financial Performance
Covenant, if applicable and being tested on the last day of the applicable
quarter;

 

(e)                [Reserved];

 

(f)                 promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and registration statements
(other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered to the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) filed by Holdings, the
Parent Borrower or any of its Restricted Subsidiaries with the SEC or with any
national securities exchange; and

 

(g)                promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of Holdings, any Intermediate Parent, the Parent Borrower or any of its
Restricted Subsidiaries, or compliance with the terms of any Loan Document, as
the Administrative Agent on its own behalf or on behalf of any Lender may
reasonably request in writing.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Parent Borrower and its Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or
the equivalent), as applicable, of Holdings (or any Intermediate Parent or any
direct or indirect parent of Holdings) filed with the SEC or a similar
regulatory authority in a foreign jurisdiction or (B) the applicable financial
statements of Holdings (or any Intermediate Parent or any direct or indirect
parent of Holdings); provided that (i) to the extent such information relates to
a parent of the Parent Borrower, such information is accompanied by
consolidating information, which may be unaudited, that explains in reasonable
detail the differences between the information relating to such parent, on the
one hand, and the information relating to the Parent Borrower and its
Subsidiaries on a standalone basis, on the other hand, and (ii) to the extent
such information is in lieu of information required to be provided under
Section 5.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion (x) shall be
prepared in accordance with generally accepted auditing standards, (y) shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than any
exception or explanatory paragraph, with respect to, or resulting from, (i) an
upcoming maturity date of any Indebtedness occurring within one year from the
time such opinion is delivered, (ii) the activities, operations, financial
results, assets or liabilities of any Unrestricted Subsidiaries or (iii) any
potential

 

108



inability to satisfy a financial maintenance covenant on a future date or in a
future period) and (z) shall not be required to address consolidating
information described in clause (i) above.

 

Documents required to be delivered pursuant to Section 5.01(a), (b), (c), (d) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Parent Borrower posts
such documents, or provides a link thereto on the Parent Borrower’s website on
the Internet at the website address listed on Schedule 9.01 (or otherwise
notified pursuant to Section 9.01(d)); or (ii) on which such documents are
posted on the Parent Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Parent Borrower shall deliver such documents to
the Administrative Agent upon its reasonable request until a written notice to
cease delivering such documents is given by the Administrative Agent and (ii)
the Parent Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and upon its reasonable
request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
timely accessing posted documents and maintaining its copies of such documents.

 

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Bookrunners will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Parent Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Parent
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Parent Borrower hereby
agrees that it will, upon the Administrative Agent’s reasonable request, use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Parent
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Bookrunners, the Issuing Bank and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Parent Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Lead Arranger shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Parent Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

SECTION 5.02.             Notices of Material Events. Promptly after any
Responsible Officer of Holdings or any Borrower obtains actual knowledge
thereof, Holdings or such Borrower will furnish to the Administrative Agent (for
distribution to each Lender through the Administrative Agent) written notice of
the following:

 

(a)                the occurrence of any Default;

 

109



(b)                the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or, to the
knowledge of a Financial Officer or another executive officer of Holdings, the
Parent Borrower or any of its Subsidiaries, affecting Holdings, any Intermediate
Parent, the Parent Borrower or any Subsidiary or the receipt of a written notice
of an Environmental Liability in each case that could reasonably be expected to
result in a Material Adverse Effect; and

 

(c)                the occurrence of any ERISA Event that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.             Information Regarding Collateral.

 

(a)                Holdings or the Parent Borrower will furnish to the
Administrative Agent prompt (and in any event within 60 days or such longer
period as reasonably agreed to by the Administrative Agent) written notice of
any change (i) in any Loan Party’s legal name (as set forth in its certificate
of organization or like document), (ii) in the jurisdiction of incorporation or
organization of any Loan Party or in the form of its organization or (iii) in
any Loan Party’s organizational identification number to the extent that such
Loan Party is organized or owns Mortgaged Property in a jurisdiction where an
organizational identification number is required to be included in a UCC
financing statement for such jurisdiction..

 

(b)                Not later than five Business Days after delivery of financial
statements pursuant to Section 5.01(a) or (b), Holdings or the Parent Borrower
shall deliver to the Administrative Agent a certificate executed by a
Responsible Officer of Holdings or the Parent Borrower (i) setting forth the
information required pursuant to Sections 1(a)(i), 1(b), 2, 5, 6 and 8 (other
than 8(f)) of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section and (ii) identifying any Wholly Owned
Restricted Subsidiary that has become, or ceased to be, a Material Subsidiary or
an Excluded Subsidiary during the most recently ended fiscal quarter.

 

SECTION 5.04.             Existence; Conduct of Business. Each of Holdings and
the Parent Borrower will, and will cause each Restricted Subsidiary to, do or
cause to be done all things necessary to obtain, preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, Intellectual Property material to the conduct of its
business, except to the extent (other than with respect to the preservation of
the existence of Holdings and the Parent Borrower) that the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, any Lien permitted by Section 6.02 or
any Disposition permitted by Section 6.05.

 

SECTION 5.05.             Payment of Taxes, etc. Each of Holdings and the Parent
Borrower will, and will cause each Restricted Subsidiary to, pay its obligations
in respect of Tax liabilities, assessments and governmental charges, before the
same shall become delinquent or in default, except where the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

110



SECTION 5.06.             Maintenance of Properties. Each of Holdings and the
Parent Borrower will, and will cause each Restricted Subsidiary to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 5.07.             Insurance.

 

(a)                Each of Holdings and the Parent Borrower will, and will cause
each Restricted Subsidiary to, maintain, with insurance companies that Holdings
believes (in the good faith judgment of the management of Holdings) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which Holdings believes (in the good faith judgment of management
of Holdings) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as
Holdings believes (in the good faith judgment or the management of Holdings) are
reasonable and prudent in light of the size and nature of its business, and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried. Not
later than 60 days after the Effective Date (or such later date as the
Collateral Agent may agree in its reasonable discretion), each such policy of
insurance maintained by a Loan Party shall (i) name the Administrative Agent, on
behalf of the Lenders, as an additional insured thereunder as its interests may
appear and (ii) in the case of each casualty insurance policy, contain a loss
payable/mortgagee clause or endorsement that names the Administrative Agent, on
behalf of the Secured Parties as the loss payee or mortgagee thereunder.

 

(b)                If any portion of any Mortgaged Property subject to FEMA
rules and regulations is at any time located in an area identified by FEMA (or
any successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then the
Parent Borrower shall, or shall cause the relevant Loan Party to, (i) maintain
or cause to be maintained, flood insurance sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance,
which evidence complies with applicable Flood Insurance Laws and rules and
regulations promulgated pursuant thereto.

 

SECTION 5.08.             Books and Records; Inspection and Audit Rights. Each
of Holdings and the Parent Borrower will, and will cause each Restricted
Subsidiary to, maintain proper books of record and account in which entries that
are full, true and correct in all material respects and are in conformity with
GAAP (or applicable local standards) consistently applied shall be made of all
material financial transactions and matters involving the assets and business of
Holdings, the Parent Borrower or its Restricted Subsidiary, as the case may be.
Each of Holdings and the Parent Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 5.08 and the Administrative Agent shall
not exercise such rights more often than one time during any calendar year
absent the existence of an Event of Default and only one such time shall be at
the reasonable expense of the Parent Borrower; provided further that (a) when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Parent Borrower at any time during normal
business hours and upon reasonable advance notice and

 

111



(b) the Administrative Agent and the Lenders shall give Holdings and the Parent
Borrower the opportunity to participate in any discussions with Holdings’ or the
Parent Borrower’s independent public accountants.

 

SECTION 5.09.             Compliance with Laws. Each of Holdings and the Parent
Borrower will, and will take reasonably commercial efforts to cause each
Restricted Subsidiary to, comply with all Requirements of Law (including
Environmental Laws, the applicable provisions of ERISA and the USA Patriot Act
and other anti-terrorism laws) with respect to it, its property and operations,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.10.             Use of Proceeds and Letters of Credit. The Borrowers
will use the proceeds of the the Revolving Loans drawn on the Effective Date to
finance all or a portion of the Transactions. The proceeds of the Revolving
Loans and Swingline Loans drawn after the Effective Date will be used only for
general corporate purposes (including Permitted Acquisitions). Letters of Credit
will be used only for general corporate purposes. Holdings and its subsidiaries
will use the proceeds of (i) any Incremental Facilities for working capital or
any other purpose not prohibited by this Agreement and (ii) any Credit Agreement
Refinancing Indebtedness, applied among the Loans and any Incremental Facilities
in accordance with the terms of this Agreement. Holdings, the Parent Borrower
and the Restricted Subsidiaries will not, directly or to the Parent Borrower’s
knowledge, indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for any purpose that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor, lender or otherwise) of the USA Patriot Act.

 

SECTION 5.11.             Additional Subsidiaries.

 

(a)                If any additional Restricted Subsidiary or Intermediate
Parent is formed or acquired after the Effective Date (including, without
limitation, upon the formation of any Restricted Subsidiary that is a Division
Successor), Holdings or the Parent Borrower will, within 90 days after such
newly formed or acquired Restricted Subsidiary or Intermediate Parent is formed
or acquired (unless such Restricted Subsidiary is an Excluded Subsidiary),
notify the Administrative Agent thereof, and will cause such Restricted
Subsidiary or Intermediate Parent to satisfy the Collateral and Guarantee
Requirement with respect to such Restricted Subsidiary or Intermediate Parent
and with respect to any Equity Interest in or Indebtedness of such Restricted
Subsidiary or Intermediate Parent owned by or on behalf of any Loan Party within
30 days after such notice (or such longer period as the Administrative Agent
shall reasonably agree).

 

(b)                Within 90 days (or such longer period as the Administrative
Agent may reasonably agree) after Holdings or the Parent Borrower identifies any
new Material Subsidiary or any Restricted Subsidiary that has ceased to be an
Excluded Subsidiary pursuant to Section 5.03(b), all actions (if any) required
to be taken with respect to such Subsidiary in order to satisfy the Collateral
and Guarantee Requirement shall have been taken with respect to such Subsidiary.

 

SECTION 5.12.             Further Assurances.

 

(a)                Each of Holdings and the Parent Borrower will, and will cause
each Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law and
that the

 

112



Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties.

 

(b)                If, after the Effective Date, any material assets (including
any owned (but not leased) real property or improvements thereto or any interest
therein with a Fair Market Value in excess of, together with any other real
property assets that have been acquired, $7,500,000) are acquired by the Parent
Borrower or any other Loan Party or are held by any Subsidiary on or after the
time it becomes a Loan Party pursuant to Section 5.11 (other than assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or constituting
Excluded Assets), the Parent Borrower will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Parent Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent and consistent
with the Collateral and Guarantee Requirement to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties and subject to the last paragraph of the definition of the
term “Collateral and Guarantee Requirement.”

 

SECTION 5.13.             [Reserved].

 

SECTION 5.14.             Designation of Subsidiaries. The Parent Borrower may
at any time after the Effective Date designate any Restricted Subsidiary of the
Parent Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as
a Restricted Subsidiary; provided that immediately before and after such
designation on a Pro Forma Basis as of the end of the most recent Test Period,
no Significant Event of Default shall have occurred and be continuing. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Effective
Date shall constitute an Investment by the Parent Borrower therein at the date
of designation in an amount equal to the Fair Market Value of the Parent
Borrower’s or its Subsidiary’s (as applicable) investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Parent Borrower in Unrestricted Subsidiaries pursuant
to the preceding sentence in an amount equal to the fair market value at the
date of such designation of the Parent Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.

 

SECTION 5.15.             Changes in Fiscal Period. Holdings shall not make any
change in its fiscal year; provided however, that Holdings may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case, Holdings,
the Parent Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in the fiscal year.

 

SECTION 5.16.             Certain Post-Closing Obligations. As promptly as
practicable, and in any event within the time periods after the Effective Date
specified in Schedule 5.16 or such later date as the Administrative Agent
reasonably agrees to in writing, including to reasonably accommodate
circumstances unforeseen on the Effective Date, Holdings, the Parent Borrower
and each other Loan Party shall deliver the documents or take the actions
specified on Schedule 5.16, in each case except to the extent otherwise agreed
by the Administrative Agent pursuant to its authority as set forth in the
definition of the term “Collateral and Guarantee Requirement.”

 

SECTION 5.17.             Anti-Money Laundering Laws; Anti-Corruption Laws;
Sanctions(a). Each of Holdings and the Parent Borrower will, and will take all
reasonably available action to cause each Restricted Subsidiary to:

 

113



(a)                Not use the proceeds of any Loans, Letters of Credit or
Borrowing in furtherance of an offer, promise, provide, or authorize the
provision of any money, property, contribution, gift, entertainment or other
thing of value, directly or indirectly, to any government official (including
any officer or employee of a government or government-owned or -controlled
entity or of a public international organization, or any political party or
party official or candidate for political office), or any other Person acting in
an official capacity, to influence official action or secure an improper
advantage, or to encourage the recipient to breach a duty of good faith or
loyalty or the policies of his/her employer, or otherwise in violation of any
Anti-Corruption Law;

 

(b)       Not use the proceeds of any Loans, Letters of Credit or Borrowing for
the purpose of transacting any unlawful business directly or knowingly
indirectly with or for the benefit of any Sanctioned Person or otherwise in
violation of Sanctions; and

 

(c)       Adopt and revise from time to time, as the case may be, adequate
policies and procedures reasonably designed to ensure compliance with applicable
Anti-Corruption Laws, Sanctions, and applicable anti-money laundering rules and
regulations, including without limitation the USA Patriot Act.

 

SECTION 5.18.             People with Significant Control Regime. Each of
Holdings, the Parent Borrower and each Restricted Subsidiary shall (a) within
the relevant timeframe, comply with any notice it receives pursuant to Part 21A
of the Companies Act 2006 from any company incorporated in the United Kingdom
whose shares form part of the Collateral and (b) promptly provide the
Administrative Agent with a copy of that notice.

 

Article VI

 

Negative Covenants

 

Until the Termination Date, each of Holdings and each of the Borrowers covenants
and agrees with the Lenders that:

 

SECTION 6.01.             Indebtedness; Certain Equity Securities.

 

(a)                Holdings and the Parent Borrower will not, and will not
permit any Restricted Subsidiary or Intermediate Parent to, create, incur,
assume or permit to exist any Indebtedness, except:

 

(i)                 Indebtedness of Holdings, any Intermediate Parent, the
Borrowers and any of the Restricted Subsidiaries under the Loan Documents
(including any Indebtedness incurred pursuant to Section 2.20, 2.21 or 2.24);

 

(ii)               Indebtedness (A) outstanding on the date hereof and listed on
Schedule 6.01 and any Permitted Refinancing thereof and (B) that is intercompany
Indebtedness among Holdings, the Parent Borrower and/or the Restricted
Subsidiaries outstanding on the date hereof and any Permitted Refinancing
thereof;

 

(iii)             Guarantees by Holdings, any Intermediate Parent, the Parent
Borrower and the Restricted Subsidiaries in respect of Indebtedness of the
Parent Borrower or any Restricted Subsidiary otherwise permitted hereunder;
provided that (A) such Guarantee is otherwise permitted by Section 6.04, (B) no
Guarantee by any Restricted Subsidiary of any Junior Financing shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Loan Document Obligations pursuant to the Guarantee Agreement and (C) if
the

 

114



Indebtedness being Guaranteed is subordinated to the Loan Document Obligations,
such Guarantee shall be subordinated to the Guarantee of the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

 

(iv)              Indebtedness of Holdings, any Intermediate Parent, the Parent
Borrower or of any Restricted Subsidiary owing to any other Restricted
Subsidiary or the Parent Borrower, Holdings or any Intermediate Parent to the
extent permitted by Section 6.04; provided that all such Indebtedness of any
Loan Party owing to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Loan Document Obligations (to the extent any such
Indebtedness is outstanding at any time after the date that is 30 days after the
Effective Date or such later date as the Administrative Agent may reasonably
agree) (but only to the extent permitted by applicable law and not giving rise
to material adverse Tax consequences) on terms (i) at least as favorable to the
Lenders as those set forth in the form of intercompany note attached as Exhibit
J or (ii) otherwise reasonably satisfactory to the Administrative Agent;

 

(v)                (A) Indebtedness (including Capital Lease Obligations) of the
Parent Borrower or any Restricted Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets
(whether through the direct purchase of property or any Person owning such
property); provided that such Indebtedness is incurred concurrently with or
within 270 days after the applicable acquisition, construction, repair,
replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding subclause (A); provided,
further, that, at the time of any such incurrence of Indebtedness and after
giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness that is outstanding in reliance on
this clause (v) shall not exceed the greater of $31,000,000 and 30% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

 

(vi)              Indebtedness in respect of Swap Agreements (other than Swap
Agreement entered into for speculative purposes);

 

(vii)            (A) Indebtedness of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into the Parent Borrower or a Restricted
Subsidiary) after the date hereof as a result of a Permitted Acquisition or
other Investment, or Indebtedness of any Person that is assumed by the Parent
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets by the Parent Borrower or such Restricted Subsidiary in a Permitted
Acquisition or other Investment; provided that such Indebtedness is not incurred
in contemplation of such Permitted Acquisition or other Investment; provided,
further, that either (1) the Interest Coverage Ratio after giving Pro Forma
Effect to the assumption of such Indebtedness and such Permitted Acquisition or
other Investment is either (x) equal to or greater than 2.00 to 1.00 or (y)
equal to or greater than the Interest Coverage Ratio immediately prior to the
incurrence of such Indebtedness and such Permitted Acquisition or other
Investment for the most recently ended Test Period as of such time or (2) the
Total Leverage Ratio after giving Pro Forma Effect to the assumption of such
Indebtedness and such Permitted Acquisition or other Investment is either (x)
equal to or less than 5.00 to 1.00 or (y) equal to or less than the Total
Leverage Ratio immediately prior to the incurrence of such Indebtedness and such
Permitted Acquisition or other Investment for the most recently ended Test
Period as of such time and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing subclause (A);

 

(viii)          [Reserved];

 

115



(ix)              Indebtedness representing deferred compensation to employees
of Holdings, any Intermediate Parent, the Parent Borrower and its Restricted
Subsidiaries incurred in the ordinary course of business;

 

(x)                Indebtedness consisting of unsecured promissory notes issued
by any Loan Party to current or former officers, directors and employees or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings (or any direct or indirect parent
thereof) permitted by Section 6.08(a);

 

(xi)              Indebtedness constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments (including
earnout or similar obligations) incurred in a Permitted Acquisition, any other
Investment or any Disposition, in each case permitted under this Agreement;

 

(xii)            Indebtedness consisting of obligations under deferred
compensation or other similar arrangements incurred in connection with any
Permitted Acquisition or other Investment permitted hereunder;

 

(xiii)          Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements and
Indebtedness arising from the honoring of a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds,
(including Indebtedness owed on a short term basis of no longer than 30 days to
banks and other financial institutions incurred in the ordinary course of
business of Holdings, the Parent Borrower and their Restricted Subsidiaries with
such banks or financial institutions that arises in connection with ordinary
banking arrangements to manage cash balances of Holdings, the Parent Borrower
and their Restricted Subsidiaries);

 

(xiv)          Indebtedness of the Parent Borrower and its Restricted
Subsidiaries; provided that at the time of the incurrence thereof and after
giving Pro Forma Effect thereto, the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) (together with the aggregate
principal amount of any Incremental Facilities and/or Incremental Equivalent
Debt incurred and outstanding (with any such Incremental Facilities and/or
Incremental Equivalent Debt that is voluntarily prepaid considered outstanding
for the purposes of this clause (xiv)) in reliance on clause (d) of the
definition of “Incremental Cap”) shall not exceed the greater of $40,000,000 and
40% of Consolidated EBITDA for the most recently ended Test Period as of such
time;

 

(xv)            Indebtedness consisting of (A) the financing of insurance
premiums or (B) take-or-pay obligations contained in supply arrangements, in
each case in the ordinary course of business;

 

(xvi)          Indebtedness incurred by the Parent Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created, or related to
obligations or liabilities incurred, in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other reimbursement-type obligations regarding workers compensation claims;

 

(xvii)        obligations in respect of performance, bid, appeal and surety
bonds and performance, bankers acceptance facilities and completion guarantees
and similar obligations provided by the Parent Borrower or any of the Restricted
Subsidiaries or obligations in respect of

 

116



letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(xviii)      unsecured Indebtedness of Holdings or any Intermediate Parent
(“Permitted Holdings Debt”) (A) that is not subject to any Guarantee by any
subsidiary thereof, (B) that will not mature prior to the date that is 91 days
after the Latest Maturity Date in effect on the date of issuance or incurrence
thereof except in the case of Customary Bridge Loans which would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the date that is 91 days after
the Latest Maturity Date and except with respect to an amount equal to the
Maturity Carveout Amount at such time), (C) that has no scheduled amortization
or payments, repurchases or redemptions of principal (it being understood that
such Indebtedness may have mandatory prepayment, repurchase or redemption
provisions satisfying the requirements of clause (E) below), (D) that permits
payments of interest or other amounts in respect of the principal thereof to be
paid in kind rather than in cash, (E) that has mandatory prepayment, repurchase
or redemption, covenant, default and remedy provisions customary for senior or
senior subordinated discount notes of an issuer that is the parent of a borrower
under senior secured credit facilities, and in any event, with respect to
covenant, default and remedy provisions, no more restrictive (taken as a whole)
than those set forth in this Agreement (other than provisions customary for
senior or senior subordinated discount notes of a holding company); provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five Business Days prior to the issuance or incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that Holdings has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies Holdings within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (F) that any such Indebtedness of
Holdings or any Intermediate Parent is subordinated in right of payment to its
Guarantee under the Guarantee Agreement; provided, further, that any such
Indebtedness shall constitute Permitted Holdings Debt only if immediately after
giving effect to the issuance or incurrence thereof, no Event of Default shall
have occurred and be continuing;

 

(xix)          [Reserved];

 

(xx)            Indebtedness supported by a letter of credit issued pursuant to
this Agreement or any other letter of credit, bank guarantee or similar
instrument permitted by this Section 6.01(a), in a principal amount not to
exceed the face amount of such letter of credit, bank guarantee or such other
instrument;

 

(xxi)          Indebtedness in respect of Permitted Receivables Financings and
any Permitted Refinancing thereof;

 

(xxii)        Permitted Unsecured Refinancing Debt and any Permitted Refinancing
thereof;

 

(xxiii)      Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt, and any Permitted Refinancing thereof;

 

(xxiv)      [Reserved];

 

117



(xxv)        Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (xxv) shall not exceed, at the time
of incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$26,000,000 and 25% of Consolidated EBITDA for the most recently ended Test
Period as of such time;

 

(xxvi)      [Reserved];

 

(xxvii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxvi) above; and

 

(xxviii)  [Reserved.]

 

(xxix)      Indebtedness arising from an ABL Financing in an aggregate principal
amount not exceeding $150,000,000 and any Permitted Refinancing thereof;

 

(xxx)        (A) Indebtedness of the Parent Borrower or any Subsidiary Loan
Party issued in lieu of Incremental Facilities consisting of (i) secured or
unsecured bonds, notes or debentures (which bonds, notes or debentures, if
secured, may be secured either by Liens on the Collateral ranking equal in
priority (but without regard to control of remedies) with the Liens on the
Collateral securing the Secured Obligations or by Liens on the Collateral
ranking junior in priority to the Liens on the Collateral securing the Secured
Obligations) or (ii) secured or unsecured loans (which loans, if secured, may be
secured either by Liens on the Collateral ranking equal in priority (but without
regard to control of remedies) with the Liens on the Collateral securing the
Secured Obligations or by Liens on the Collateral ranking junior in priority to
the Liens on the Collateral securing the Secured Obligations); provided that (i)
the aggregate outstanding principal amount of all such Indebtedness issued
pursuant to this clause shall not exceed at the time of incurrence thereof (x)
the Incremental Cap less (y) the amount of all Incremental Facilities
outstanding at such time, (ii) to the extent such Indebtedness is secured by
Liens on the Collateral ranking equal in priority, such Indebtedness shall be
considered Consolidated First Lien Debt for purposes of this clause and
Section 2.20, (iii) to the extent such Indebtedness is secured by Liens on the
Collateral ranking junior in priority, in lieu of compliance with the First Lien
Leverage Ratios referenced in clause (c) of the definition of “Incremental Cap”,
Indebtedness issued pursuant to this clause shall be permitted to extent that
such amount can be incurred without causing the Secured Leverage Ratio, after
giving effect to the incurrence or establishment, as applicable, of such
Indebtedness and the use of proceeds thereof, on a Pro Forma Basis (but without
giving effect to any substantially simultaneous incurrence of any Incremental
Facility or Incremental Equivalent Debt, made pursuant to the clauses (a), (b)
or (d) of the definition of “Incremental Cap” or under the Revolving Credit
Facility in connection therewith), to exceed either (I) 4.50 to 1.00 for the
most recent Test Period then ended or (II) if incurred in connection with a
Permitted Acquisition or other Investment, the Secured Leverage Ratio
immediately prior to the incurrence of such Indebtedness for the Test Period
then last ended (iv) to the extent such Indebtedness is unsecured or is not
secured by Liens on the Collateral, in lieu of compliance with the First Lien
Leverage Ratios referenced in clause (c) of the definition of “Incremental Cap”,
Indebtedness issued pursuant to this clause shall be permitted to extent that
such amount can be incurred without causing either (I) the Total Leverage Ratio,
after giving effect to the incurrence or establishment, as applicable, of such
Indebtedness and the use of proceeds thereof, on a Pro Forma Basis (but without
giving effect to any substantially simultaneous incurrence of any Incremental
Facility or

 

118



Incremental Equivalent Debt, made pursuant to the clauses (a), (b) or (d) of the
definition of “Incremental Cap” or under the Revolving Credit Facility in
connection therewith), to exceed either (I) 5.00 to 1.00 for the most recent
Test Period then ended or (II) if incurred in connection with a Permitted
Acquisition or other Investment, the Total Leverage Ratio immediately prior to
the incurrence of such Indebtedness for the Test Period then last ended or (II)
the Interest Coverage Ratio, after giving effect to the incurrence or
establishment, as applicable, of such Indebtedness and the use of proceeds
thereof, on a Pro Forma Basis (but without giving effect to any substantially
simultaneous incurrence of any Incremental Facility or Incremental Equivalent
Debt, made pursuant to the clauses (a), (b) or (d) of the definition of
“Incremental Cap” or under the Revolving Credit Facility in connection
therewith), to be less than either (I) 2.00 to 1.00 for the most recent Test
Period then ended or (II) if incurred in connection with a Permitted Acquisition
or other Investment, the Interest Coverage Ratio immediately prior to the
incurrence of such Indebtedness for the Test Period then last ended and (v) such
Indebtedness complies with the Required Additional Debt Terms and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing clause
(A);

 

(xxxi)      (A) Indebtedness of the Parent Borrower or any of the Restricted
Subsidiaries; provided that after giving effect to the incurrence of such
Indebtedness on a Pro Forma Basis either (1) the Interest Coverage Ratio is
either (x) equal to or greater than 2.00 to 1.00 or (y) equal to or greater than
the Interest Coverage Ratio immediately prior to the incurrence of such
Indebtedness for the most recently ended Test Period as of such time or (2) the
Total Leverage Ratio is either (x) equal to or less than 5.00 to 1.00 or (y)
equal to or less than the Total Leverage Ratio immediately prior to the
incurrence of such Indebtedness for the most recently ended Test Period as of
such time and (B) any Permitted Refinancing of Indebtedness incurred pursuant to
the foregoing subclause (A); provided, further, that the aggregate principal
amount of Indebtedness of which the primary obligor or a guarantor is a
Restricted Subsidiary that is not a Loan Party outstanding in reliance on this
clause (xix) shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $31,000,000 and 30% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

 

(xxxii)    (A) Indebtedness incurred to finance a Permitted Acquisition or other
Investment; provided that either (i) the Interest Coverage Ratio after giving
Pro Forma Effect to the incurrence of such Indebtedness and such Permitted
Acquisition or other Investment is either (x) equal to or greater than 2.00 to
1.00 or (y) equal to or greater than the Interest Coverage Ratio immediately
prior to the incurrence of such Indebtedness and such Permitted Acquisition or
other Investment for the most recently ended Test Period as of such time or (ii)
the Total Leverage Ratio after giving Pro Forma Effect to the incurrence of such
Indebtedness and such Permitted Acquisition or other Investment is either (x)
equal to or less than 5.00 to 1.00 or (y) equal to or less than the Total
Leverage Ratio immediately prior to the incurrence of such Indebtedness and such
Permitted Acquisition or other Investment for the most recently ended Test
Period as of such time and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing clause (A); provided, further, that the
aggregate principal amount of Indebtedness of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Loan Party outstanding in
reliance on this clause (xxvi) shall not exceed, at the time of incurrence
thereof and after giving Pro Forma Effect thereto, the greater of $31,000,000
and 30% of Consolidated EBITDA for the most recently ended Test Period as of
such time;

 

(xxxiii)  additional Indebtedness in an aggregate principal amount, measured at
the time of incurrence and after giving Pro Forma Effect thereto and the use of
the proceeds thereof, not to exceed 200% of the aggregate amount of direct or
indirect equity investments in cash or Permitted Investments in the form of
common Equity Interests or Qualified Equity Interests

 

119



(excluding, for the avoidance of doubt, any Cure Amounts) received by Holdings
or any Parent Entity (to the extent contributed to Holdings in the form of
common Equity Interests or Qualified Equity Interests) to the extent not
included within the Available Equity Amount or applied to increase any other
basket hereunder;

 

(xxxiv)   Indebtedness in the form of Capital Lease Obligations arising out of
any Sale Leaseback and any Permitted Refinancing thereof;

 

(xxxv)     (A) Indebtedness of the Parent Borrower or any Restricted Subsidiary
in an aggregate amount at the time of incurrence thereof and after giving Pro
Forma Effect thereto not to exceed the Available RP Capacity Amount and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing clause
(A);

 

(xxxvi)   (A) Indebtedness of the Parent Borrower or any Restricted Subsidiary
in an aggregate amount at the time of incurrence thereof and after giving Pro
Forma Effect thereto not to exceed the Available Amount that is Not Otherwise
Applied as in effect immediately prior to the time of such incurrence, so long
as immediately after giving effect to any such incurrence pursuant to this
clause (A), no Significant Event of Default has occurred and is continuing, (B)
Indebtedness of the Parent Borrower or any Restricted Subsidiary in an amount
not to exceed the Available Equity Amount that is Not Otherwise Applied as in
effect immediately prior to the time of such incurrence and (C) any Permitted
Refinancing of Indebtedness incurred pursuant to the foregoing clauses (A) and
(B).

 

(b)                Holdings and any Intermediate Parent will not create, incur,
assume or permit to exist any Indebtedness except Indebtedness created under
Section 6.01(a)(i), (iii), (iv), (v), (vi), (ix), (x), (xi), (xii), (xiii),
(xv), (xvi), (xvii) and (xviii) and all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in the foregoing clauses.

 

(c)                Neither Holdings nor the Parent Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, issue any preferred
Equity Interests or any Disqualified Equity Interests, except (A) in the case of
Holdings, preferred Equity Interests that are Qualified Equity Interests and (B)
in the case of the Parent Borrower or any Restricted Subsidiary or Intermediate
Parent, (x) preferred Equity Interests or Disqualified Equity Interests issued
to and held by Holdings, the Parent Borrower or any Restricted Subsidiary and
(y) preferred Equity Interests (other than Disqualified Equity Interests) issued
to and held by joint venture partners after the Effective Date; provided that in
the case of this clause (y) any such issuance of preferred Equity Interests
shall be deemed to be an incurrence of Indebtedness and subject to the
provisions set forth in Section 6.01(a) and (b).

 

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a)(i) through (a)(xxxvi) above or from clause
(a), (b) or (d) of the definition of Incremental Cap to clause (c) of the
definition of Incremental Cap, the Parent Borrower shall, in its sole
discretion, classify and reclassify or later divide, classify or reclassify such
item of Indebtedness (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness in one or more of the above
clauses; provided that all Indebtedness outstanding under the Loan Documents
will be deemed to have been incurred in reliance only on the exception in clause
(a)(i); provided, further, that if all or any portion of any Indebtedness (other
than any Indebtedness set forth in the preceding proviso) that is not initially
incurred in reliance on ‎Section 6.01(a)(xxxi) subsequently could be incurred in
reliance on ‎Section 6.01(a)(xxxi), such Indebtedness, or the relevant portion
thereof, shall automatically be reclassified as having been incurred in reliance
on ‎Section 6.01(a)(xxxi), as applicable.

 

120



Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness or Disqualified Equity
Interests will not be deemed to be an incurrence of Indebtedness or Disqualified
Equity Interests for purposes of this covenant.

 

SECTION 6.02.             Liens. Neither Holdings nor the Parent Borrower will,
nor will they permit any Restricted Subsidiary or Intermediate Parent to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

 

(i)                 Liens created under the Loan Documents;

 

(ii)               Permitted Encumbrances;

 

(iii)             Liens existing on the Effective Date; provided that any Lien
securing Indebtedness or other obligations in excess of $10,000,000 individually
shall only be permitted if set forth on Schedule 6.02 and any modifications,
replacements, renewals or extensions thereof; provided that (A) such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (1) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (2) proceeds and products thereof,
and (B) the obligations secured or benefited by such modified, replacement,
renewal or extension Lien are permitted by Section 6.01;

 

(iv)              Liens securing Indebtedness permitted under Section 6.01(a)(v)
or (xxxiv); provided that (A) such Liens attach concurrently with or within 270
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
except for accessions to such property and the proceeds and the products
thereof, and any lease of such property (including accessions thereto) and the
proceeds and products thereof and (C) with respect to Capital Lease Obligations;
such Liens do not at any time extend to or cover any assets (except for
accessions to or proceeds of such assets) other than the assets subject to such
Capital Lease Obligations; provided further that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

 

(v)                leases, licenses, subleases or sublicenses granted to others
(whether or not on an exclusive or non-exclusive basis) that are entered into in
the ordinary course of business or that do not (A) interfere in any material
respect with the business of Holdings, the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, or (B) secure any Indebtedness;

 

(vi)              Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(vii)            Liens (A) of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection and (B) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

 

(viii)          Liens (A) on cash advances or escrow deposits in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 6.05 (including

 

121



any letter of intent or purchase agreement with respect to such Investment or
Disposition), (B) consisting of an agreement to dispose of any property in a
Disposition permitted under Section 6.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien or (C) with respect to escrow deposits
consisting of the proceeds of Indebtedness (and related interest and fee
amounts) otherwise permitted pursuant to Section 6.01 in connection with
Customary Escrow Provisions financing, and contingent on the consummation of any
Investment, Disposition or Restricted Payment permitted by Section 6.04, Section
6.05 or Section 6.08;

 

(ix)              Liens on property of any Restricted Subsidiary that is not a
Loan Party, which Liens secure Indebtedness of such Restricted Subsidiary or
another Restricted Subsidiary that is not a Loan Party, in each case permitted
under Section 6.01(a);

 

(x)                Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of any Loan Party, Liens granted by a Restricted Subsidiary that
is not a Loan Party in favor of Restricted Subsidiary that is not a Loan Party
and Liens granted by a Loan Party in favor of any other Loan Party;

 

(xi)              Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (including by the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary), in each case after the date hereof;
provided that (A) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (B) such Lien does not extend
to or cover any other assets or property (other than, with respect to such
Person, any replacements of such property or assets and additions and
accessions, proceeds and products thereto, after acquired property subject to a
Lien securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require or
include, pursuant to their terms at such time, a pledge of after acquired
property of such Person, and the proceeds and the products thereof and customary
security deposits in respect thereof and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (C) the Indebtedness secured thereby is permitted under
Section 6.01(a)(v) or (vii);

 

(xii)            any interest or title of a lessor under leases (other than
leases constituting Capital Lease Obligations) entered into by any of the Parent
Borrower or any Restricted Subsidiaries in the ordinary course of business;

 

(xiii)          Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale or purchase of goods by any of the
Parent Borrower or any Restricted Subsidiaries in the ordinary course of
business;

 

(xiv)          Liens deemed to exist in connection with Investments in
repurchase agreements under clause (e) of the definition of the term “Permitted
Investments”;

 

(xv)            Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(xvi)          Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness,

 

122



(B) relating to pooled deposit or sweep accounts to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, any Intermediate Parent, the Parent Borrower and its Restricted
Subsidiaries or (C) relating to purchase orders and other agreements entered
into with customers of the Parent Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

(xvii)        ground leases in respect of real property on which facilities
owned or leased by the Parent Borrower or any of the Restricted Subsidiaries are
located;

 

(xviii)      Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(xix)          Liens on the Collateral (A) securing Permitted First Priority
Refinancing Debt, (B) securing Permitted Second Priority Refinancing Debt, (C)
securing Incremental Equivalent Debt and (D) securing Indebtedness permitted
pursuant to Section 6.01(a)(xxxvi) or (xxxv); provided that (in the case of
clauses (B) and (D), such Liens do not secure Consolidated First Lien Debt and
the applicable holders of such Indebtedness (or a representative thereof on
behalf of such holders) shall have entered into the First Lien/Second Lien
Intercreditor Agreement which agreement shall provide that such Liens on the
Collateral shall rank junior to the Liens on the Collateral securing the Secured
Obligations;

 

(xx)            other Liens; provided that at the time of incurrence of the
obligations secured thereby (after giving Pro Forma Effect to any such
obligations) the aggregate outstanding face amount of obligations secured by
Liens existing in reliance on this clause (xx) shall not exceed the greater of
$40,000,000 and 40% of Consolidated EBITDA for the Test Period then last ended.

 

(xxi)          Liens on cash and Permitted Investments used to satisfy or
discharge Indebtedness; provided such satisfaction or discharge is permitted
hereunder;

 

(xxii)        (A) receipt of progress payments and advances from customers in
the ordinary course of business to the extent the same creates a Lien on the
related inventory and proceeds thereof and (B) Liens on specific items of
inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment, or storage of such
inventory or other goods in the ordinary course of business;

 

(xxiii)      Liens on cash or Permitted Investments securing Swap Agreements in
the ordinary course of business submitted for clearing in accordance with
applicable Requirements of Law;

 

(xxiv)      Liens on receivables and related assets incurred in connection with
Permitted Receivables Financings;

 

(xxv)        Liens on equipment of the Parent Borrower or any Restricted
Subsidiary granted in the ordinary course of business to the Parent Borrower’s
or such Restricted Subsidiary’s client at which such equipment is located;

 

(xxvi)      security given to a public utility or any municipality or
governmental authority when required by such utility or authority in connection
with the operations of such Person in the ordinary course of business;

 

123



(xxvii)    (A) Liens on Equity Interests in joint ventures; provided that any
such Lien is in favor of a creditor of such joint venture and such creditor is
not an Affiliate of any partner to such joint venture and (B) purchase options,
call, and similar rights of, and restrictions for the benefit of, a third party
with respect to Equity Interests held by Holdings, the Parent Borrower or any
Restricted Subsidiary in joint ventures;

 

(xxviii)  Liens securing Indebtedness permitted under Section 6.01(a)(xxix);
provided that the Parent Borrower and the provider of such ABL Financing shall
enter into a customary “crossing lien” (or any other lien priority more
favorable to the Lenders than customary “crossing-lien” priority) intercreditor
agreement with the Administrative Agent (which may be based on the First Lien or
Second Lien Intercreditor Agreement adjusted for such customary “crossing lien”
priority); and

 

(xxix)      Liens incurred in connection with (A) Indebtedness of the Parent
Borrower or any Restricted Subsidiary in an aggregate amount at the time of
incurrence thereof and after giving Pro Forma Effect thereto not to exceed the
Available RP Capacity Amount and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing clause (A).

 

For purposes of determining compliance with this ‎Section 6.02, in the event
that any Lien meets the criteria of more than one of the categories of Liens
described in clauses ‎(i) through ‎(xxviii) above, the Parent Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such Lien (or any portion thereof) and will only be required to
include the amount and type of such Lien in one or more of the above clauses.

 

SECTION 6.03.             Fundamental Changes; Holdings Covenant.

 

(a)                Neither Holdings nor the Parent Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, merge into or
consolidate or amalgamate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve (including, in each
case, pursuant to a Division), except that:

 

(i)                 any Restricted Subsidiary or Intermediate Parent may merge,
consolidate or amalgamate with (A) the Parent Borrower; provided that the Parent
Borrower shall be the continuing or surviving Person, or (B) in the case of any
Restricted Subsidiary, any one or more other Restricted Subsidiaries; provided
that when any Subsidiary Loan Party is merging, consolidating or amalgamating
with another Restricted Subsidiary (1) the continuing or surviving Person shall
be a Subsidiary Loan Party or (2) if the continuing or surviving Person is not a
Subsidiary Loan Party, the acquisition of such Subsidiary Loan Party by such
surviving Restricted Subsidiary is otherwise permitted under Section 6.04;

 

(ii)               any Restricted Subsidiary (other than the Borrowers) or
Intermediate Parent may liquidate or dissolve or change its legal form if
Holdings determines in good faith that such action is in the best interests of
Holdings, the Parent Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;

 

(iii)             any Restricted Subsidiary may make a Disposition of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party,
(B) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04 or (C) to the extent

 

124



constituting a Disposition to a Restricted Subsidiary that is not a Loan Party,
such Disposition is for Fair Market Value and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
a Restricted Subsidiary that is not a Loan Party in accordance with
Section 6.04;

 

(iv)              the Parent Borrower may merge, amalgamate or consolidate with
any other Person; provided that (A) the Parent Borrower shall be the continuing
or surviving Person or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not the Parent Borrower (any such Person, the
“Successor Borrower”), (1) the Successor Borrower shall be an entity organized
or existing under the laws of the Cayman Islands, (2) the Successor Borrower
shall expressly assume all the obligations of the Parent Borrower under this
Agreement and the other Loan Documents to which the Parent Borrower is a party
pursuant to a supplement hereto or thereto in form and substance reasonably
satisfactory to the Administrative Agent, (3) each Loan Party other than the
Parent Borrower, unless it is the other party to such merger, amalgamation or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of, and grant of any Liens as security for, the Secured Obligations
shall apply to the Successor Borrower’s obligations under this Agreement,
(4) the Parent Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer and an opinion of counsel, each stating
that such merger, amalgamation or consolidation complies with this Agreement and
(5) Holdings may not merge, amalgamate or consolidate with any Subsidiary Loan
Party if any Permitted Holdings Debt is then outstanding unless the Interest
Coverage Ratio is greater than or equal to 2.00 to 1.00 on a Pro Forma Basis;
provided further that (y) if such Person is not a Loan Party, no Event of
Default exists after giving effect to such merger, amalgamation or consolidation
and (z) if the foregoing requirements are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Parent Borrower under this Agreement and
the other Loan Documents; provided further that the Parent Borrower agrees to
use commercially reasonable efforts to provide any documentation and other
information about the Successor Borrower as shall have been reasonably requested
in writing by any the Lender through the Administrative Agent that such Lender
shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including Title III of the USA Patriot Act and the Beneficial Ownership
Regulation;

 

(v)                Holdings or any Intermediate Parent may merge, amalgamate or
consolidate with any other Person, so long as no Event of Default exists after
giving effect to such merger, amalgamation or consolidation; provided that (A)
Holdings or Intermediate Parent, as applicable, shall be the continuing or
surviving Person or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not Holdings or Intermediate Parent, as
applicable, or is a Person into which Holdings or Intermediate Parent, as
applicable, has been liquidated (any such Person, the “Successor Holdings”), (1)
the Successor Holdings shall expressly assume all the obligations of Holdings or
Intermediate Parent, as applicable, under this Agreement and the other Loan
Documents to which Holdings or Intermediate Parent, as applicable, is a party
pursuant to a supplement hereto or thereto in form and substance reasonably
satisfactory to the Administrative Agent, (2) each Loan Party other than
Holdings or Intermediate Parent, as applicable, unless it is the other party to
such merger, amalgamation or consolidation, shall have reaffirmed, pursuant to
an agreement in form and substance reasonably satisfactory to the Administrative
Agent, that its Guarantee of and grant of any Liens as security for the Secured
Obligations shall apply to the Successor Holdings’ obligations under this
Agreement, (3) the Successor Holdings shall, immediately following such merger,
amalgamation or consolidation, directly or indirectly own all Subsidiaries owned
by Holdings or Intermediate Parent, as applicable, immediately prior to such
transaction, (4) Holdings or Intermediate Parent, as applicable, shall have
delivered to the

 

125



Administrative Agent a certificate of a Responsible Officer and an opinion of
counsel, each stating that such merger, amalgamation or consolidation complies
with this Agreement; provided further that if the foregoing requirements are
satisfied, the Successor Holdings will succeed to, and be substituted for,
Holdings or immediate Parent, as applicable, under this Agreement and the other
Loan Documents; provided further that Holdings agrees to use commercially
reasonable efforts to provide any documentation and other information about the
Successor Holdings as shall have been reasonably requested in writing by any the
Lender through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including Title III
of the USA Patriot Act and the Beneficial Ownership Regulation;

 

(vi)              any Restricted Subsidiary may merge, consolidate or amalgamate
with any other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Sections 5.11 and 5.12; and

 

(vii)            any Restricted Subsidiary may effect a merger, dissolution,
liquidation consolidation or amalgamation to effect a Disposition permitted
pursuant to Section 6.05.

 

(b)                Holdings will not conduct, transact or otherwise engage in
any business or operations other than (i) the ownership and/or acquisition of
the Equity Interests of any direct or indirect parent of the Parent Borrower,
the Parent Borrower, (ii) the maintenance of its legal existence, including the
ability to incur fees, costs and expenses relating to such maintenance, (iii)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and the Parent Borrower or any of their
Subsidiaries, (iv) the performance of its obligations under and in connection
with the Loan Documents, any documentation governing any Indebtedness or
Guarantee permitted to be incurred or made by it under Article VI, the
Acquisition Agreement, the Transactions, the other agreements contemplated by
the Acquisition Agreement and the other agreements contemplated hereby and
thereby, (v) financing activities, including any public offering of its common
stock or any other issuance or registration of its Equity Interests for sale or
resale not prohibited by this Agreement, including the costs, fees and expenses
related thereto including the formation of one or more “shell” companies to
facilitate any such offering or issuance, (vi) any transaction that Holdings is
permitted to enter into or consummate under Article VI (including, but not
limited to, the making of any Restricted Payment permitted by Section 6.08 or
holding of any cash or Permitted Investments received in connection with
Restricted Payments made in accordance with Section 6.08 pending application
thereof in the manner contemplated by Section 6.04, the incurrence of any
Indebtedness permitted to be incurred by it under Section 6.01 and the making of
(and activities as necessary to consummate) any Investment permitted to be made
by it under Section 6.04), (vii) incurring fees, costs and expenses relating to
overhead and general operating including professional fees for legal, tax and
accounting issues and paying taxes, (viii) providing indemnification to officers
and directors and as otherwise permitted in Section 6.09, (ix) activities as
necessary to consummate, or incidental to the consummation of, any Permitted
Acquisition or any other Investment permitted hereunder, (x) activities
incidental to the consummation of the Transactions, (xi) activities incidental
to the businesses or activities described in clauses (i) to (x) of this
paragraph.

 

SECTION 6.04.             Investments, Loans, Advances, Guarantees and
Acquisitions. Neither Holdings nor the Parent Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, make or hold any
Investment, except:

 

(a)                Permitted Investments at the time such Permitted Investment
is made;

 

126



(b)                loans or advances to officers, directors and employees of
Holdings, any Intermediate Parent, the Parent Borrower and its Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof) (provided that the amount of such loans and
advances made in cash to such Person shall be contributed to the Parent Borrower
in cash as common equity or Qualified Equity Interests) and (iii) for purposes
not described in the foregoing clauses (i) and (ii); provided that at the time
of incurrence thereof and after giving Pro Forma Effect thereto, the aggregate
principal amount outstanding in reliance on this clause (iii) shall not exceed
the greater of $5,000,000 and 5% of Consolidated EBITDA for the most recently
ended Test Period as of such time;

 

(c)                Investments by Holdings, any Intermediate Parent, the Parent
Borrower or any Restricted Subsidiary in any of Holdings, any Intermediate
Parent, the Parent Borrower or any Restricted Subsidiary;

 

(d)                Investments consisting of (A) prepayments to suppliers in the
ordinary course of business and (B) extensions of trade credit in the ordinary
course of business;

 

(e)                Investments (i) existing or contemplated on the date hereof
and set forth on Schedule 6.04(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the date
hereof by Holdings, the Parent Borrower or any Restricted Subsidiary in the
Parent Borrower or any Restricted Subsidiary and any modification, renewal or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment to the extent as set forth on
Schedule 6.04(e) or as otherwise permitted by this Section 6.04;

 

(f)                 Investments in Swap Agreements permitted under Section 6.01;

 

(g)                promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

 

(h)                Permitted Acquisitions;

 

(i)                 [Reserved];

 

(j)                 Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

 

(k)                Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(l)                 loans and advances to Holdings (or any direct or indirect
parent thereof) or any Intermediate Parent in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to Holdings (or such parent) or such Intermediate Parent in accordance with
Section 6.08(a);

 

127



(m)              other Investments and other acquisitions (i) so long as, at the
time any such Investment or other acquisition is made, the aggregate outstanding
amount of all Investments made in reliance on this clause (m) together with the
aggregate amount of all consideration paid in connection with all other
acquisitions made in reliance on this clause (m), shall not exceed the greater
of $51,000,000 and 50% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the making of such Investment or other
acquisition, (ii) so long as immediately after giving effect to any such
Investment no Significant Event of Default has occurred and is continuing, in an
amount not to exceed the Available Amount that is Not Otherwise Applied as in
effect immediately prior to the time of making of such Investment, (iii) in an
amount not to exceed the Available Equity Amount that is Not Otherwise Applied
as in effect immediately prior to the time of making of such Investment and (iv)
in an amount not to exceed the Available RP Capacity Amount;

 

(n)                advances of payroll payments to employees in the ordinary
course of business;

 

(o)                Investments and other acquisitions to the extent that payment
for such Investments is made with Qualified Equity Interests (excluding Cure
Amounts) of Holdings (or any direct or indirect parent thereof); provided that
(i) such amounts used pursuant to this clause (q) shall not increase the
Available Equity Amount or be applied to increase any other basket hereunder and
(ii) any amounts used for such an Investment or other acquisition that are not
Qualified Equity Interests of Holdings (or any direct or indirect parent
thereof) shall otherwise be permitted pursuant to this Section 6.04);

 

(p)                Investments of a Subsidiary acquired after the Effective Date
or of a Person merged or consolidated with any Subsidiary in accordance with
this Section and Section 6.03 after the Effective Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(q)                non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired; and

 

(r)                 Investments consisting of Indebtedness, Liens, fundamental
changes, Dispositions and Restricted Payments permitted (other than by reference
to this Section 6.04(r)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.08,
respectively;

 

(s)                 additional Investments (including Permitted Acquisitions);
provided that after giving effect to any such Investment on a Pro Forma Basis,
the Total Leverage Ratio is less than or equal to 3.00 to 1.00 as of the most
recent Test Period;

 

(t)                 contributions to a “rabbi” trust for the benefit of
employees, directors, consultants, independent contractors or other service
providers or other grantor trust subject to claims of creditors in the case of a
bankruptcy of the Parent Borrower;

 

(u)                to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, Intellectual Property, or
other rights, in each case in the ordinary course of business;

 

128



(v)                Investments by an Unrestricted Subsidiary entered into prior
to the day such Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary pursuant to the definition of “Unrestricted Subsidiary”;

 

(w)              Investments by a captive insurance subsidiary in accordance
with any investment policy or any insurance statutes or regulations applicable
to it;

 

(x)                Investments in connection with the Transactions;

 

(y)                [Reserved];

 

(z)                any Investment in a Similar Business; provided that at the
time any such Investment is made, the aggregate outstanding amount of all
Investments made in reliance on this clause (y) together with the aggregate
amount of all consideration paid in connection with all other acquisitions made
in reliance on this clause (y), shall not exceed the greater of (A) $31,000,000
and (B) 30% of Consolidated EBITDA for the most recently ended Test Period after
giving Pro Forma Effect to the making of such Investment; and

 

(aa)             Investments in Unrestricted Subsidiaries; provided that at the
time any such Investment is made, the aggregate outstanding amount of all
Investments made in reliance on this clause (z) together with the aggregate
amount of all consideration paid in connection with all other acquisitions made
in reliance on this clause (z), shall not exceed the greater of (A) $31,000,000
and (B) 30% of Consolidated EBITDA for the most recently ended Test Period after
giving Pro Forma Effect to the making of such Investment.

 

For purposes of determining compliance with this Section 6.04, in the event that
a proposed Investment (or portion thereof) meets the criteria of clauses (a)
through (bb) above (or any sub-clause therein), the Parent Borrower will be
entitled to classify or later reclassify (based on circumstances existing on the
date of such reclassification) such Investment (or portion thereof) between such
clauses (a) through (bb) (or any sub-clause therein), in a manner that otherwise
complies with this Section 6.04; provided that, if all or any portion of any
Investment that is not initially made in reliance on Section 6.04(s)
subsequently could be made in reliance on Section 6.04(s), such Investment, or
the relevant portion thereof, shall automatically be reclassified as having been
made in reliance on Section 6.04(s).

 

SECTION 6.05.             Asset Sales. Neither Holdings nor the Parent Borrower
will, nor will they permit any Restricted Subsidiary or Intermediate Parent to,
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it, nor will Holdings or the Parent Borrower permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary (other than issuing directors’ qualifying shares, nominal shares
issued to foreign nationals or other Persons to the extent required by
applicable Requirements of Law and other than issuing Equity Interests to
Holdings, the Parent Borrower or a Restricted Subsidiary in compliance with
Section 6.01(b) (each, a “Disposition”), except:

 

(a)                Dispositions of obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful, or economically practicable to maintain,
in the conduct of the business of Holdings, any Intermediate Parent, the Parent
Borrower and its Restricted Subsidiaries (including allowing any registration or
application for registration of any Intellectual Property that is no longer used
or useful, or economically practicable to maintain, to lapse, go abandoned, or
be invalidated);

 

(b)                Dispositions of inventory and other assets in the ordinary
course of business;

 

129



(c)                Dispositions of property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property (ii) an amount equal to the Net Proceeds of such Disposition are
promptly applied to the purchase price of such replacement property or (iii)
such Disposition is allowable under Section 1031 of the Code, or any comparable
or successor provision is for like property (and any boot thereon) and for use
in a Similar Business;

 

(d)                Dispositions of property to the Parent Borrower or a
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then either (i) the transferee must be a Loan Party, (ii) to the
extent constituting an Investment, such Investment must be a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04 or (iii) to the extent constituting a Disposition to a
Restricted Subsidiary that is not a Loan Party, such Disposition is for Fair
Market Value and any promissory note or other non-cash consideration received in
respect thereof is a Investment in a Restricted Subsidiary that is not a Loan
Party in accordance with Section 6.04;

 

(e)                Dispositions permitted by Section 6.03, Investments permitted
by Section 6.04, Restricted Payments permitted by Section 6.08 and Liens
permitted by Section 6.02, in each case, other than by reference to this Section
6.05(e);

 

(f)                 any issuance, sale or pledge of Equity Interests in, or
Indebtedness, or other securities of, an Unrestricted Subsidiary;

 

(g)                Dispositions of Permitted Investments;

 

(h)                Dispositions of (A) accounts receivable in connection with
the collection or compromise thereof (including sales to factors or other third
parties) and (B) receivables and related assets pursuant to a Permitted
Receivables Financing;

 

(i)                 leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case that do not
materially interfere with the business of Holdings, the Parent Borrower and its
Restricted Subsidiaries, taken as a whole;

 

(j)                 transfers of property subject to Casualty Events upon
receipt of the Net Proceeds of such Casualty Event;

 

(k)                Dispositions of property to Persons other than Restricted
Subsidiaries (including the (x) sale or issuance of Equity Interests of a
Restricted Subsidiary and (y) any Sale Leaseback) not otherwise permitted under
this Section 6.05; (i) such Disposition is made for Fair Market Value and
(ii) with respect to any Disposition pursuant to this clause (k) for a purchase
price in excess the greater of (x) $5,000,000 and (y) 5% of Consolidated EBITDA
for the most recently ended Test Period for any transaction or series of related
transaction, Holdings, the Parent Borrower or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided, however, that for the purposes of this clause (iii), (A)
the greater of the principal amount and the carrying value of any liabilities
(as shown on the most recent balance sheet of Holdings provided hereunder or in
the footnotes thereto) or if incurred, accrued or increased subsequent to the
date of such balance sheet, such liabilities that would have been reflected on
the balance sheet of Holdings (or Parent Entity) or in the footnotes thereto if
such incurrence, accrual or increase had taken place on or prior to the date of
such balance sheet, as determined in good faith by Holdings) of Holdings, the
Parent Borrower or such Restricted Subsidiary, other than liabilities that are
by their terms subordinated in right of

 

130



payment to the Loan Document Obligations, that are assumed by the transferee
with respect to the applicable Disposition and for which Holdings, any
Intermediate Parent, the Parent Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, shall
be deemed to be cash, (B) any securities received by Holdings, any Intermediate
Parent, the Parent Borrower or such Restricted Subsidiary from such transferee
that are converted by Holdings, any Intermediate Parent, the Parent Borrower or
such Restricted Subsidiary into cash or Permitted Investments (to the extent of
the cash or Permitted Investments received) within 180 days following the
closing of the applicable Disposition, shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received by Holdings, any Intermediate Parent,
the Parent Borrower or such Restricted Subsidiary in respect of such Disposition
having an aggregate Fair Market Value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (k) that is at that time
outstanding, not in excess of 5% of Consolidated Total Assets for the most
recently ended Test Period as of the time of receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

 

(l)                 Dispositions of Investments in joint ventures, including to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

(m)              Dispositions of any assets (including Equity Interests) (A)
acquired in connection with any Permitted Acquisition or other Investment
permitted hereunder, which assets are not used or useful to the core or
principal business of Intermediate Parent, the Parent Borrower and the
Restricted Subsidiaries and (B) made to obtain the approval of any applicable
antitrust authority in connection with a Permitted Acquisition; and

 

(n)                transfers of condemned property as a result of the exercise
of “eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property arising from foreclosure
or similar action or that have been subject to a casualty to the respective
insurer of such real property as part of an insurance settlement;

 

(o)                Dispositions by a captive insurance subsidiary of
Investments;

 

(p)                the unwinding of any Swap Obligations or Cash Management
Obligations; and

 

(q)                Dispositions of property for Fair Market Value not otherwise
permitted under this Section 6.05 having an aggregate purchase price not to
exceed the greater of (A) $15,000,000 and (B) 15% of Consolidated EBITDA for the
most recently ended Test Period at the time of such Disposition.

 

SECTION 6.06.             [Reserved].

 

SECTION 6.07.             Negative Pledge. Holdings and the Parent Borrower will
not, and will not permit any Restricted Subsidiary or Intermediate Parent to
enter into any agreement, instrument, deed or lease that prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, for the benefit of the Secured Parties with respect to the
Secured Obligations or under the Loan Documents; provided that the foregoing
shall not apply to:

 

131



(a)                restrictions and conditions imposed by (i) Requirements of
Law, (ii) any Loan Document, (iii) any documentation governing Permitted
Unsecured Refinancing Debt, Permitted First Priority Refinancing Debt or
Permitted Second Priority Refinancing Debt, (iv) any documentation relating to
any Permitted Receivables Financing, (v) documentation governing Indebtedness
incurred under Section 6.01(a)(xxxiv), (vi) any documentation governing
Incremental Equivalent Debt (vii) any documentation governing any Permitted
Refinancing incurred to refinance any such Indebtedness referenced in clauses
(i) through (vi) above; provided that with respect to Indebtedness referenced in
clause (iii) above, such restrictions shall not expand the scope in any material
respect of any such restriction or condition contained in the Indebtedness being
refinanced;

 

(b)                customary restrictions and conditions existing on the
Effective Date and any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition;

 

(c)                restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;

 

(d)                customary provisions in leases, licenses and other contracts
restricting the assignment thereof;

 

(e)                restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent such restriction applies
only to the property securing by such Indebtedness;

 

(f)                 any restrictions or conditions set forth in any agreement in
effect at any time any Person becomes a Restricted Subsidiary (but not any
modification or amendment expanding the scope of any such restriction or
condition); provided that such agreement was not entered into in contemplation
of such Person becoming a Restricted Subsidiary and the restriction or condition
set forth in such agreement does not apply to the Parent Borrower or any
Restricted Subsidiary;

 

(g)                (restrictions or conditions in any Indebtedness permitted
pursuant to Section 6.01 that is incurred or assumed by Restricted Subsidiaries
that are not Loan Parties to the extent such restrictions or conditions are no
more restrictive in any material respect than the restrictions and conditions in
the Loan Documents or are market terms at the time of issuance and are imposed
solely on such Restricted Subsidiary and its Subsidiaries);

 

(h)                restrictions on cash (or Permitted Investments) or other
deposits imposed by agreements entered into in the ordinary course of business
(or other restrictions on cash or deposits constituting Permitted Encumbrances);

 

(i)                 restrictions set forth on Schedule 6.07 and any extension,
renewal, amendment, modification or replacement thereof, except to the extent
any such amendment, modification or replacement expands the scope of any such
restriction or condition;

 

(j)                 customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted by Section 6.04 and
applicable solely to such joint venture; and

 

132



(k)                customary net worth provisions contained in real property
leases entered into by Subsidiaries, so long as the Parent Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Parent Borrower and its Subsidiaries to
meet their ongoing obligations.

 

SECTION 6.08.             Restricted Payments; Certain Payments of Indebtedness.

 

(a)                Neither Holdings nor the Parent Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except:

 

(i)                 each Restricted Subsidiary may make Restricted Payments to
the Parent Borrower or any other Restricted Subsidiary; provided that in the
case of any such Restricted Payment by a Restricted Subsidiary that is not a
Wholly Owned Subsidiary of the Parent Borrower, such Restricted Payment is made
to the Parent Borrower, any Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests;

 

(ii)               [Reserved];

 

(iii)             Holdings, any Intermediate Parent and the Parent Borrower may
declare and make dividend payments or other distributions payable solely in the
Equity Interests of such Person;

 

(iv)              repurchases of Equity Interests in Holdings (or Restricted
Payments by Holdings to allow repurchases of Equity Interest in any direct or
indirect parent of Holdings), any Intermediate Parent, the Parent Borrower or
any Restricted Subsidiary deemed to occur upon exercise of stock options or
warrants or other incentive interests if such Equity Interests represent a
portion of the exercise price of such options or warrants or other incentive
interests;

 

(v)                Restricted Payments to Holdings which Holdings may use to
redeem, acquire, retire or repurchase its Equity Interests (or any options,
warrants, restricted stock, stock appreciation rights or other equity linked
interests issued with respect to any of such Equity Interests) (or make
Restricted Payments to allow any of the Holdings’ direct or indirect parent
companies to so redeem, retire, acquire or repurchase their Equity Interests)
held by current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, other immediate family
members, successors, executors, administrators, heirs, legatees or distributes
of any of the foregoing) of Holdings (or any direct or indirect parent thereof),
any Intermediate Parent, the Parent Borrower and the Restricted Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreements with any director, officer or consultant or equity
holders’ agreement, provided that, expect with respect to non-discretionary
repurchases, the an aggregate amount after the Effective Date together with the
aggregate amount of loans and advances to Holdings made pursuant to Section
6.04(l) in lieu of Restricted Payments permitted by this clause (v) shall not
exceed the sum of (a) the greater of $15,000,000 and 15% of Consolidated EBITDA
for the most recently ended

 

133



Test Period in any fiscal year of the Parent Borrower (net of any proceeds from
the reissuance or resale of such Equity Interests to another Person received by
Holdings, the Parent Borrower or any Restricted Subsidiary), (a) the amount in
any fiscal year equal to the cash proceeds of key man life insurance policies
received by Holdings, the Parent Borrower or the Restricted Subsidiaries after
the Effective Date, and (b) the cash proceeds from the sale of Equity Interests
(other than Disqualified Equity Interests) of Holdings (to the extent
contributed to Holdings in the form of common Equity Interests or Qualified
Equity Interests) and, to the extent contributed to Holdings, the cash proceeds
from the sale of Equity Interests of any direct or indirect Parent Entity or
management investment vehicle, in each case to any future, present or former
employees, directors, managers or consultants of Holdings, any of its
Subsidiaries or any direct or indirect Parent Entity or management investment
vehicle that occurs after the Effective Date, to the extent the cash proceeds
from the sale of such Equity Interests are contributed to Holdings in the form
of common Equity Interests or Qualified Equity Interests and are not Cure
Amounts and have not otherwise been applied to the payment of Restricted
Payments by virtue of the Available Equity Amount or are otherwise applied to
increase any other basket hereunder; provided that any unused portion of the
preceding basket calculated pursuant to clauses (a) and (b) above for any fiscal
year may be carried forward to succeeding fiscal years; provided, further, that
any Indebtedness Incurred or Investments or payments made in reliance upon the
Available RP Capacity Amount utilizing the unused amounts available pursuant to
this Section 6.08(a)(v) shall reduce the amounts available pursuant to this
Section 6.08(a)(v);

 

(vi)              dividends and distribution in cash to any Intermediate Parent,
Holdings or any direct or indirect parent of Holdings (x) to pay its operating
costs and expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties) incurred in the
ordinary course of business and attributable to the ownership or operations of
Holdings, the Parent Borrower and its subsidiaries, Transaction Costs and any
fees and expenses of and indemnification claims made by directors or officers of
such parent attributable to the ownership or operations of Holdings, the Parent
Borrower and its subsidiaries and (y) to pay (or make dividends or distributions
to allow any direct or indirect parent thereof to pay) franchise, excise or
similar taxes, or other fees and expenses required to maintain its (or any of
its direct or indirect parents) organization existence;

 

(vii)            any Intermediate Parent, the Parent Borrower and the Restricted
Subsidiaries may make Restricted Payments in cash to Holdings and any
Intermediate Parent and, where applicable, Holdings and such Intermediate Parent
may make Restricted Payments in cash:

 

(A)              the proceeds of which shall be used by Holdings or any
Intermediate Parent to pay its Tax liability to the relevant jurisdiction in
respect of consolidated, combined, unitary or affiliated returns attributable to
the income of the Parent Borrower and/or its Subsidiaries (as applicable);
provided that Restricted Payments made pursuant to this clause (a)(vi)(A) shall
not exceed the Tax liability that the Parent Borrower and/or its Subsidiaries
(as applicable) would have incurred were such Taxes determined as if such
entity(ies) were a stand-alone taxpayer or a stand-alone group for all relevant
taxable years; and provided, further, that Restricted Payments under this clause
(A) in respect of any Taxes attributable to the income of any Unrestricted
Subsidiaries of the

 

134



Parent Borrower may be made only to the extent that such Unrestricted
Subsidiaries have made cash payments for such purpose to Parent Borrower or its
Restricted Subsidiaries;

 

(B)              [Reserved];

 

(C)              [Reserved];

 

(D)              the proceeds of which shall be used by Holdings to make
Restricted Payments permitted by Section 6.08(a)(iv) or Section 6.08(a)(v);

 

(E)               to finance any Investment permitted to be made pursuant to
Section 6.04 (other than Section 6.04(l)); provided that (A) such Restricted
Payment shall be made substantially concurrently with the closing of such
Investment and (B) Holdings or any Intermediate Parent shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests but not including any loans or advances made pursuant to
Section 6.04(b)) to be contributed to the Parent Borrower or the Restricted
Subsidiaries or (2) the Person formed or acquired to merge into or consolidate
with the Parent Borrower or any of the Restricted Subsidiaries to the extent
such merger, amalgamation or consolidation is permitted in Section 6.03) in
order to consummate such Investment, in each case in accordance with the
requirements of Sections 5.11 and 5.12;

 

(F)               the proceeds of which shall be used to pay customary salary,
bonus and other benefits payable to officers and employees of Holdings or any
direct or indirect parent company of Holdings to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of
Holdings, the Parent Borrower and the Restricted Subsidiaries; and

 

(G)              the proceeds of which shall be used to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses related to any equity or debt offering not prohibited by this
Agreement (whether or not such offering is successful); and

 

(H)              the proceeds of which shall be used to make payments permitted
by clauses (b)(iv) and (b)(v) of this Section 6.08;

 

(viii)          in addition to the foregoing Restricted Payments, the Parent
Borrower and any Intermediate Parent may make additional Restricted Payments to
any Intermediate Parent and Holdings, the proceeds of which may be utilized by
Holdings to make additional Restricted Payments or by Holdings or by any
Intermediate Parent to make any payments in respect of any Permitted Holdings
Debt, in an aggregate amount, when taken together with the aggregate amount of
loans and advances to Holdings previously made pursuant to Section 6.04(l) in
lieu of Restricted Payments permitted by this clause (viii), not to exceed the
sum of (A) so long as no Significant Event of Default shall have occurred and be
continuing or would result therefrom, the Available Amount that is Not Otherwise
Applied plus (B) the Available Equity Amount that is Not Otherwise Applied;

 

(ix)              redemptions in whole or in part of any of its Equity Interests
for another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity

 

135



Interests contain terms and provisions at least as advantageous to the Lenders
in all respects material to their interests as those contained in the Equity
Interests redeemed thereby.

 

(x)                [Reserved];

 

(xi)              Holdings or any Intermediate Parent may (a) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition (or other similar Investment)
and (b) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;

 

(xii)            the declaration and payment of Restricted Payments on Holdings’
common stock (or the payment of Restricted Payments to any direct or indirect
parent company of Holdings to fund a payment of dividends on such company’s
common stock), following consummation of an IPO, in an annual amount for each
fiscal year of Holdings equal to the sum of (a) an amount equal to 6.0% of the
net cash proceeds of such IPO (and any subsequent public offerings) received by
or contributed to Holdings and/or its Subsidiaries, other than public offerings
with respect to common stock registered on Form S-8 and (b) an amount equal to
7.0% of the market capitalization of the IPO Entity at the time of such IPO;
provided that any Indebtedness Incurred or Investments or payments made in
reliance upon the Available RP Capacity Amount utilizing the unused amounts
available pursuant to this Section 6.08(a)(xii) shall reduce the amounts
available pursuant to this Section 6.08(a)(xii);

 

(xiii)          payments made or expected to be made by Holdings, any
Intermediate Parent, the Parent Borrower or any Restricted Subsidiary in respect
of withholding or similar taxes payable upon exercise of Equity Interests by any
future, present or former employee, director, officer, manager or consultant (or
their respective controlled Affiliates or Permitted Transferees) and any
repurchases of Equity Interests deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants or required withholding or similar taxes;

 

(xiv)          additional Restricted Payments; provided that after giving effect
to such Restricted Payment (A) on a Pro Forma Basis, the Total Leverage Ratio is
less than or equal to 4.00 to 1.00 as of the most recent Test Period and (B)
there is no continuing Significant Event of Default;

 

(xv)            the distribution, by dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to Holdings, any Intermediate Parent, a
Borrower or a Restricted Subsidiary by, an Unrestricted Subsidiary (other than
an Unrestricted Subsidiary, the primary assets of which are Permitted
Investments) to the extent that all Investments made by Holdings, Parent
Borrower or any other Restricted Subsidiary in such Unrestricted Subsidiary were
made in reliance on Section 6.04(s);

 

(xvi)          additional Restricted Payments (including Restricted Payments to
Holdings, the proceeds of which may be utilized by Holdings to make additional
Restricted Payments, to make any payments in respect of any Permitted Holdings
Debt or otherwise) (A) in an aggregate amount not to exceed, at the time of
making any such

 

136



Restricted Payment and when taken together with the aggregate amount of loans
and advances to Holdings (or any direct or indirect parent thereof) made
pursuant to Section 6.04(l) in lieu of Restricted Payments permitted by this
clause (viii) and the aggregate amount of any other Restricted Payments made
utilizing this clause (A), the greater of $31,000,000 and 30% of Consolidated
EBITDA for the most recently ended Test Period after giving Pro Forma Effect to
the making of such Restricted Payment, (B) so long as, immediately after giving
effect to any such Restricted Payment, no Significant Event of Default has
occurred and is continuing, in an amount not to exceed the Available Amount that
is Not Otherwise Applied and (C) in an amount not to exceed the Available Equity
Amount that is Not Otherwise Applied; provided that any Indebtedness Incurred or
Investments or payments made in reliance upon the Available RP Capacity Amount
utilizing the unused amounts available pursuant to this Section 6.08(a)(xvi)
shall reduce the amounts available pursuant to this Section 6.08(a)(xvi);

 

(xvii)        Convertible Instrument Payments;

 

(xviii)      Restricted Payments to satisfy appraisal or other dissenters’
rights, pursuant to or in connection with a consolidation, amalgamation, merger,
transfer of assets or acquisition that complies with Section 6.03 or Section
6.04;

 

(xix)          (a) payments made or expected to be made in respect of
withholding or similar Taxes payable by any future, present or former employee,
director, manager or consultant and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases, in each case, in
connection with the exercise of stock options and the vesting of restricted
stock and restricted stock units and (b) payments or other adjustments to
outstanding Equity Interests in accordance with any management equity plan,
stock option plan or any other similar employee benefit plan, agreement or
arrangement in connection with any Restricted Payment; and

 

(xx)            the distribution, by dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to Holdings, the Parent Borrower or a
Restricted Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted
Subsidiaries, the primary assets of which are Permitted Investments).

 

For purposes of determining compliance with this Section 6.08(a), in the event
that a proposed Restricted Payment (or a portion thereof) meets the criteria of
clauses (i) through (xx) above (or any sub-clause therein), the Parent Borrower
will be entitled to classify or later reclassify (based on circumstances
existing on the date of such reclassification) such Restricted Payment (or
portion thereof) between such clauses (i) through (xx) (or any sub-clause
therein), in a manner that otherwise complies with this Section 6.08(a);
provided that, if all or any portion of any Restricted Payment that is not
initially made in reliance on Section 6.08(a)(xiv) subsequently could be made in
reliance on ‎Section 6.08(a)(xiv), such Restricted Payment, or the relevant
portion thereof, shall automatically be reclassified as having been made in
reliance on ‎Section 6.08(a)(xiv).

 

(b)                Neither Holdings nor the Parent Borrower will, nor will they
permit any other Restricted Subsidiary to, make or pay, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Junior Financing,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Junior Financing, or any other payment (including any payment under any Swap

 

137



Agreement) (any such payment a “Restricted Debt Payment”) that has a
substantially similar effect to any of the foregoing, except:

 

(i)                 payment of regularly scheduled interest and principal
payments as, in the form of payment and when due in respect of any Indebtedness,
other than payments in respect of any Junior Financing prohibited by the
subordination provisions thereof;

 

(ii)               (ii) refinancings of Junior Financing Indebtedness with
proceeds of other Junior Financing Indebtedness permitted to be incurred under
Section 6.01;

 

(iii)             the conversion of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any of its direct or
indirect parent companies or any Intermediate Parent; and

 

(iv)              Restricted Debt Payments prior to their scheduled maturity (A)
in an aggregate amount not to exceed, at the time of making any such Restricted
Debt Payment and when taken together with the aggregate amount of loans and
advances to Holdings (or any direct or indirect parent thereof) made pursuant to
Section 6.04(m) in lieu of Restricted Debt Payments permitted by this clause
(iv) and any other Restricted Debt Payments made utilizing this subclause (A),
the greater of $26,000,000 and 25% of Consolidated EBITDA for the most recently
ended Test Period after giving Pro Forma Effect to the making of such Restricted
Debt Payment, (B) so long as, immediately after giving effect to any such
Restricted Debt Payment, no Significant Event of Default has occurred and is
continuing, in an amount not to exceed the Available Amount that is Not
Otherwise Applied, (C) in an amount not to exceed the Available Equity Amount
that is Not Otherwise Applied and (D) in an amount not to exceed the Available
RP Capacity Amount;

 

(v)                prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity;
provided that after giving effect to such Restricted Payment (A) on a Pro Forma
Basis, the Total Leverage Ratio is less than or equal to 4.00 to 1.0 as of the
most recent Test Period and (B) there is no continuing Event of Default;

 

(vi)              prepayments, redemptions, purchases, defeasances and other
payments in respect of any Permitted Second Priority Refinancing Debt prior to
their scheduled maturity in an aggregate amount not to exceed the amount of
Retained Declined Proceeds; and

 

(vii)            Restricted Debt Payments (including prior to their scheduled
maturity); provided that after giving effect to such Restricted Debt Payment on
a Pro Forma Basis, the Total Leverage Ratio is less than or equal to 4.00 to
1.00.

 

For purposes of determining compliance with this Section 6.08(b), in the event
that any Restricted Debt Payment (or a portion thereof) meets the criteria of
clauses (i) through (vii) above (or any sub-clause therein), the Parent Borrower
will be entitled to classify or later reclassify (based on circumstances
existing on the date of such reclassification) such payment (or portion thereof)
between such clauses (i) through (vii) (or any sub-clause therein), in a manner
that otherwise complies with this Section 6.08(b); provided that, if all or any
portion of any Restricted Debt Payment that is not initially made in reliance on
Section 6.08(b)(v) subsequently could be made in reliance on Section 6.08(b)(v),
such Restricted Debt

 

138



Payment, or the relevant portion thereof, shall automatically be reclassified as
having been made in reliance on Section 6.08(b)(v).

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.08 will not prohibit the payment of any Restricted Payment or
Restricted Debt Payment within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement.

 

SECTION 6.09.             Transactions with Affiliates(i). Neither Holdings nor
the Parent Borrower will, nor will they permit any Restricted Subsidiary or any
Intermediate Parent to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) (A)  transactions with Holdings, the Parent Borrower, any Intermediate
Parent or any Restricted Subsidiary and (B) transactions involving aggregate
payments or consideration of less than the greater of $5,000,000 and 5% of
Consolidated EBITDA for the most recently ended Test Period prior to such
transaction, (ii) on terms substantially as favorable to Holdings, the Parent
Borrower, such Intermediate Parent or such Restricted Subsidiary as would be
obtainable by such Person at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate, (iii) the payment of fees and expenses
related to the Transactions, (iv) [Reserved], (v) issuances of Equity Interests
of Holdings to the extent otherwise permitted by this Agreement, (vi) employment
and severance arrangements between Holdings, the Parent Borrower, any
Intermediate Parent and the Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business or otherwise in
connection with the Transactions (including loans and advances pursuant to
Sections 6.04(b) and 6.04(n), (vii) payments by Holdings (and any direct or
indirect parent thereof), the Parent Borrower and the Restricted Subsidiaries
pursuant to tax sharing agreements among Holdings (and any such parent thereof),
any Intermediate Parent, the Parent Borrower and the Restricted Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Parent Borrower and the Restricted Subsidiaries, to the extent payments are
permitted by Section 6.08(a)(vii)(A) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings (or any direct or indirect parent
company thereof), the Parent Borrower, any Intermediate Parent and the
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, any Intermediate Parent,
the Parent Borrower and the Restricted Subsidiaries, (ix) transactions pursuant
to permitted agreements in existence or contemplated on the Effective Date and
set forth on Schedule 6.09 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect to the Lenders
when taken as a whole as compared to the applicable agreement or arrangement as
in effect on the Effective Date as determined by the Parent Borrower in good
faith), (x) Restricted Payments permitted under Section 6.08 and loans and
advances in lieu thereof pursuant to Section 6.04(l), (xi) customary payments by
Holdings, any Intermediate Parent, the Parent Borrower and any Restricted
Subsidiaries to the Sponsors made for any financial advisory, consulting,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions, divestitures or
financings) and any subsequent transaction or exit fee, which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of such Person in good
faith, (xii) the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of Holdings, including to any Permitted Holder or
to any former, current or future director, manager, officer, employee or
consultant (or any Affiliate of any of the foregoing) of Holdings, the Parent
Borrower, any of the Subsidiaries or any direct or indirect parent of any of the
foregoing, (xiii) loans, advances and other transactions between or among
Holdings, the Parent Borrower, any Restricted Subsidiary or any joint venture
(regardless of the form of legal entity) after the initial formation of, and
investment in, such joint venture in which Holdings or any Subsidiary has
invested (and which Subsidiary or joint venture would not be an Affiliate of
Holdings but for Holdings’

 

139



or a Subsidiary’s ownership of Equity Interests in such joint venture or
Subsidiary) to the extent permitted under Article VI; (xiv) Affiliate
repurchases of the Loans or Commitments to the extent permitted hereunder and
the holding of such Loans and the payments and other related transactions in
respect thereof; (xv) transactions undertaken pursuant to membership in a
purchasing consortium; (xvi) transactions in connection with any Permitted
Receivables Financing; and (xvii) the existence and performance of agreements
and transactions with any Unrestricted Subsidiary that were entered into prior
to the designation of a Restricted Subsidiary as such Unrestricted Subsidiary to
the extent that the transaction was permitted at the time that it was entered
into with such Restricted Subsidiary and transactions entered into by an
Unrestricted Subsidiary with an Affiliate prior to the redesignation of any such
Unrestricted Subsidiary as a Restricted Subsidiary; provided that such
transaction was not entered into in contemplation of such designation or
redesignation, as applicable.

 

SECTION 6.10.             Financial Covenant. Solely with respect to the
Revolving Credit Facility, if on the last day of any Test Period, the sum of (i)
the aggregate principal amount of Revolving Loans then outstanding plus (ii) the
amount by which the face amount of Letters of Credit then outstanding (other
than Letters of Credit that are Cash Collateralized) is in excess of $10,000,000
in the aggregate, exceeds 30% of the aggregate principal amount of Revolving
Commitments then in effect, the Parent Borrower will not permit the First Lien
Leverage Ratio to exceed 3.50 to 1.00 as of the last day of such Test Period.

 

Article VII

 

Events of Default

 

SECTION 7.01.             Events of Default. If any of the following events (any
such event, an “Event of Default”) shall occur:

 

(a)                any Loan Party shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)                any Loan Party shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in paragraph (a)
of this Section) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;

 

(c)                any representation or warranty made or deemed made by or on
behalf of Holdings, the Parent Borrower or any of its Restricted Subsidiaries in
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made, and such
incorrect representation or warranty (if curable, including by a restatement of
any relevant financial statements) shall remain incorrect for a period of 30
days after notice thereof from the Administrative Agent to the Parent Borrower;

 

(d)                Holdings, the Parent Borrower or any of the Restricted
Subsidiaries shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a), 5.04 (with respect to the existence of
Holdings or the Parent Borrower) or in Article VI (other than Sections 6.03(b),
6.09 or 6.10); provided that any Event of Default under Section 6.10 is subject
to cure as provided in Section 7.02 and an Event of Default with respect to such
Section 6.10

 

140



shall not occur until the expiration of the 10th Business Day subsequent to the
date on which the financial statements with respect to the applicable fiscal
quarter (or the fiscal year ended on the last day of such fiscal quarter) are
required to be delivered pursuant to Section 5.01(a) or Section 5.01(b), as
applicable and (ii) a default under Section 6.10 shall not constitute an Event
of Default with respect to the Term Loans unless and until the Required
Revolving Lenders shall have terminated their Revolving Commitments or declared
all amounts under the Revolving Loans to be due and payable, respectively (such
period commencing with a default under Section 6.10 and ending on the date on
which the Required Revolving Lenders terminate or accelerate the Revolving
Loans, the “Standstill Period”);

 

(e)                Holdings, the Parent Borrower or any of its Restricted
Subsidiaries shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent Borrower;

 

(f)                 Holdings, the Parent Borrower or any of its Restricted
Subsidiaries shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (after giving effect to any applicable
grace period); provided further that this clause (f) shall not apply to any
breach or default that is (I) remedied by Holdings, the Parent Borrower or the
applicable Restricted Subsidiary or (II) waived (including in the form of
amendment) by the required holders of the applicable item of Indebtedness, in
the case of (I) and (II), prior to the acceleration of Loans pursuant to this
Section 7.01;

 

(g)                any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event); provided further that this clause (g) shall not apply to any
breach or default that is (I) remedied by Holdings, the Parent Borrower or the
applicable Restricted Subsidiary or (II) waived (including in the form of
amendment) by the required holders of the applicable item of Indebtedness, in
the case of (I) and (II), prior to the acceleration of Loans pursuant to this
Section 7.01

 

(h)                an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, court protection,
reorganization or other relief in respect of Holdings, the Parent Borrower, the
Co-Borrower or any Significant Subsidiary or its debts, or of a material part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, examiner, sequestrator, conservator or
similar official for Holdings, the Parent Borrower or any Significant Subsidiary
or for a material part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

141



(i)                 Holdings, the Parent Borrower, the Co-Borrower or any
Significant Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, court protection, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in paragraph (h) of this Section, (iii) apply for or consent to the
appointment of a receiver, trustee, examiner, custodian, sequestrator,
conservator or similar official for Holdings, the Parent Borrower or any
Significant Subsidiary or for a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;

 

(j)                 one or more enforceable judgments for the payment of money
in an aggregate amount in excess of the greater of (a) $26,000,000 and (b) 25%
of Consolidated EBITDA for the most recently ended Test Period (to the extent
not covered by insurance as to which the insurer has been notified of such
judgment or order and has not denied coverage) shall be rendered against
Holdings, the Parent Borrower and any of its Restricted Subsidiaries or any
combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any judgment creditor shall legally attach or levy upon assets of such Loan
Party that are material to the businesses and operations of Holdings, the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, to enforce any such
judgment;

 

(k)                (i) an ERISA Event occurs that has resulted or would
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA in an aggregate amount that would reasonably be expected to result in a
Material Adverse Effect, or (ii) any Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount that would reasonably
be expected to result in a Material Adverse Effect;

 

(l)                 to the extent unremedied for a period of 10 Business Days
(in respect of a default under clause (x) only), any Lien purported to be
created under any Security Document (x) shall cease to be, or (y) shall be
asserted by any Loan Party not to be, a valid and perfected Lien on any material
portion of the Collateral, with the priority required by the applicable Security
Document, except (i) as a result of the sale or other disposition of the
applicable Collateral to a Person that is not a Loan Party in a transaction
permitted under the Loan Documents, (ii) as a result of the Administrative
Agent’s failure to (A) maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under the Security Documents or (B)
file Uniform Commercial Code continuation statements, (iii) as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage or (iv)
as a result of acts or omissions of the Administrative Agent or any Lender;

 

(m)              any material provision of any Loan Document or any Guarantee of
the Loan Document Obligations shall for any reason be asserted by any Loan Party
not to be a legal, valid and binding obligation of any Loan Party thereto other
than as expressly permitted hereunder or thereunder;

 

(n)                any Guarantees of the Loan Document Obligations by any Loan
Party pursuant to the Guarantee Agreement shall cease to be in full force and
effect (in each case, other than in accordance with the terms of the Loan
Documents); or

 

142



(o)                a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to Holdings or
the Parent Borrower described in paragraph (h) or (i) of this Article), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Parent Borrower, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Parent
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Parent Borrower and (iii) in the case of a Significant
Event of Default, require that the Parent Borrower provide cash collateral as
required in Section 2.05(j); and in case of any event with respect to Holdings
or the Parent Borrower described in paragraph (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Parent Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Parent Borrower.

 

Notwithstanding anything in this Agreement to the contrary, each Lender and the
Administrative Agent hereby acknowledge and agree that a restatement of
historical financial statements shall not result in a Default hereunder (whether
pursuant to Section 7.01(c) as it relates to a representation made with respect
to such financial statements (including any interim unaudited financial
statements) or pursuant to Section 7.01(d) as it relates to delivery
requirements for financial statements pursuant to Section 5.01) to the extent
that such restatement does not reveal any material adverse difference in the
financial condition, results of operations or cash flows of the Parent Borrower
and its Restricted Subsidiaries in the previously reported information from
actual results reflected in such restatement for any relevant prior period.

 

SECTION 7.02.             Right to Cure.

 

(a)                Notwithstanding anything to the contrary contained in
Section 7.01, in the event that the Parent Borrower and the Restricted
Subsidiaries fail to comply with the requirements of the Financial Performance
Covenant as of the last day of any fiscal quarter of the Parent Borrower, at any
time after the beginning of such fiscal quarter until the expiration of the 10th
Business Day following the date on which the financial statements with respect
to such fiscal quarter (or the fiscal year ended on the last day of such fiscal
quarter) are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable (the “Cure Expiration Date”), Holdings shall have the right to issue
Qualified Equity Interests for cash or otherwise receive cash contributions to
the capital of Holdings as cash common equity or other Qualified Equity
Interests (which Holdings shall contribute through its Subsidiaries of which the
Parent Borrower is a Subsidiary to the Parent Borrower as cash common equity)
(collectively, the “Cure Right”), and upon the receipt by the Parent Borrower of
the Net Proceeds of such issuance that are Not Otherwise Applied (the “Cure
Amount”) pursuant to the exercise by Holdings of such Cure Right the Financial
Performance Covenant shall be recalculated giving effect to the following pro
forma adjustment:

 

(i)                 Consolidated EBITDA shall be increased with respect to such
applicable fiscal quarter and any four fiscal quarter period that contains such
fiscal quarter, solely for the purpose of measuring the Financial Performance
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; and

 

143



(ii)               if, after giving effect to the foregoing pro forma adjustment
(without giving effect to any portion of the Cure Amount or any portion of the
Cure Amount on the balance sheet of the Parent Borrower and its Restricted
Subsidiaries, in each case, with respect to such fiscal quarter only but with
giving pro forma effect to any portion of the Cure Amount actually applied to
any repayment of any Indebtedness), the Parent Borrower and its Restricted
Subsidiaries shall then be in compliance with the requirements of the Financial
Performance Covenant, the Parent Borrower and its Restricted Subsidiaries shall
be deemed to have satisfied the requirements of the Financial Performance
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Performance Covenant that had occurred shall
be deemed cured for the purposes of this Agreement;

 

(b)                Notwithstanding anything herein to the contrary, (i) in each
four consecutive fiscal quarter period of the Parent Borrower there shall be at
least two fiscal quarters in which the Cure Right is not exercised, (ii) during
the term of this Agreement, the Cure Right shall not be exercised more than five
times and (iii) for purposes of this Section 7.02, the Cure Amount shall be no
greater than the amount required for purposes of complying with the Financial
Performance Covenants and any amounts in excess thereof shall not be deemed to
be a Cure Amount. Notwithstanding any other provision in this Agreement to the
contrary, the Cure Amount received pursuant to any exercise of the Cure Right
shall be disregarded for purposes of determining any available basket under
Article VI of this Agreement and there shall not have been a breach of any
covenant under Article VI of this Agreement by reason of having no longer
included such Cure Amount in any basket during the relevant period.

 

(c)                Notwithstanding anything herein to the contrary, in the event
that the Parent Borrower and the Restricted Subsidiaries fail to comply with the
requirements of the Financial Performance Covenant as of the last day of any
fiscal quarter of the Parent Borrower, from the date of breach of the Financial
Performance Covenant, until (y) the receipt by the Parent Borrower of the
applicable Cure Amount pursuant to Section 7.02(a) or the waiver of all Events
of Default, no Borrowing of Revolving Loans or Swingline Loans shall be
permitted and no Letters of Credit shall be issued.

 

(d)                From and after the Standstill Period, (A) no Default or Event
of Default shall be deemed to have occurred or be continuing with respect to
Section 6.10 unless the Cure Amount is not paid by the end of the Standstill
Period (provided that, if the Cure Amount is not paid on or before the date the
Standstill Period has lapsed without exercise of the Cure Right, such Event of
Default or potential Event of Default shall be deemed to exist from the date of
the end of the applicable fiscal quarter) and (B) neither the Administrative
Agent nor any Lender or Secured Party shall exercise any remedy under the Loan
Documents or applicable law on the basis of an Event of Default caused by the
failure to comply with Section 6.10 until the earlier of (x) the date the
Standstill Period ends without exercise of the Cure Right and (y) the date the
Parent Borrower confirms in writing that it does not intend to exercise the Cure
Right. In no event shall there be more than one Standstill Period for any Test
Period.

 

SECTION 7.03.             Application of Proceeds. After the exercise of
remedies provided for in Section 7.01, any amounts received on account of the
Secured Obligations shall be applied by the Administrative Agent in accordance
with Section 4.02 of the Collateral Agreement and/or the similar provisions in
the other Security Documents. Notwithstanding the foregoing, Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth in Section 4.02 of the Collateral
Agreement and/or the similar provisions in the other Security Documents. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to,

 

144



Secured Cash Management Obligations or Secured Swap Obligations except to the
extent expressly provided herein and unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Secured Party.

 

Article VIII

 

Administrative Agent

 

SECTION 8.01.             Appointment and Authority.

 

(a)                Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Barclays to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and the Parent Borrower shall not have any rights as a third party
beneficiary of any of such provisions.

 

(b)                The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders and the Issuing Bank
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the Issuing Bank for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 8.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(including Section 9.03 as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 8.02.             Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings, the Parent
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

SECTION 8.03.             Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:

 

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(b)                shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by

 

145



the other Loan Documents that the Administrative Agent is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law;

 

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;

 

(d)                shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and in the last paragraph of Section
7.01) or (ii) in the absence of its own gross negligence or willful misconduct;
provided that the Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by Holdings, the Parent Borrower, a Lender or the Issuing
Bank;

 

(e)                shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent; and

 

(f)                 shall have no responsibility or liability for monitoring or
enforcing the list of Disqualified Lenders or for any assignment of any Loan or
Commitment or for the sale of any participation, in either case, to a
Disqualified Lender.

 

SECTION 8.04.             Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement,
representation, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent Borrower), independent accountants and other
experts

 

146



selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05.             Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign upon 30 days’
notice to the Lenders, the Issuing Banks and the Parent Borrower. If the
Administrative Agent becomes a Defaulting Lender and is not performing its role
hereunder as Administrative Agent, the Administrative Agent may be removed as
the Administrative Agent hereunder at the request of Holdings and the Required
Lenders. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the Parent Borrower’s consent (unless a Significant
Event of Default has occurred and is continuing), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent, which shall be an Approved Bank with an office
in New York, New York, or an Affiliate of any such Approved Bank (the date upon
which the retiring Administrative Agent is replaced, the “Resignation Effective
Date”).

 

If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders and Holdings may, to the extent permitted by applicable law, by
notice in writing to such Person remove such Person as Administrative Agent and,
with the consent of the Parent Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (ii) with respect to any outstanding payment obligations) and (2)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents as set forth in this Section. The fees payable by
Holdings and the Parent Borrower to a successor Administrative Agent shall be
the same as

 

147



those payable to its predecessor unless otherwise agreed between by Holdings,
the Parent Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

SECTION 8.06.             Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption, Incremental Facility Amendment or Refinancing Amendment pursuant
to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.

 

No Lender shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Lenders in accordance with the terms thereof. In the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, as agent for and representative
of the Lenders (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent on behalf of the Lenders at such sale or other disposition. Each Lender,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Guarantees of the Secured Obligations, to have
agreed to the foregoing provisions.

 

SECTION 8.07.             No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither any Joint Bookrunner nor any person named on the cover
page hereof as a Joint Lead Arranger shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.

 

SECTION 8.08.             Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or outstanding Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Parent Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

148



(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Letter of
Credit outstandings and all other Secured Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Bank and the Administrative Agent under Sections 2.12 and 9.03) allowed
in such judicial proceeding; and

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank or in any such proceeding.

 

SECTION 8.09.             No Waiver; Cumulative Remedies; Enforcement. No
failure by any Lender, any Issuing Bank or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.18), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article VII and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.18,
any Lender may, with the consent of the

 

149



Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

SECTION 8.10.             Withholding Taxes. To the extent required by any
applicable Requirements of Law, the Administrative Agent may deduct or withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other Governmental
Authority of the United States or any other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered or not property executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Loan Parties
pursuant to Section 2.17 and without limiting any obligation of the Loan Parties
to do so pursuant to Section 2.17) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article VIII. The agreements
in this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations under any Loan Document. For the avoidance of
doubt, the term “Lender” in this Section 8.10 shall include any Issuing Bank and
Swingline Lender.

 

Article IX

 

Miscellaneous

 

SECTION 9.01.             Notices.

 

(a)                Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax or other electronic transmission, as follows:

 

(i)                 if to Holdings, the Parent Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, to the address, fax number or
e-mail address specified for such Person on Schedule 9.01; and

 

(ii)               if to any other Lender, to it at its address (or fax number,
telephone number or e-mail address) set forth in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Parent Borrower), it being understood that notices relating to
Loan activity shall be provided for by fax.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when

 

150



sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b) below
shall be effective as provided in such subsection (b).

 

(b)                Electronic Communications. Notices and other communications
to the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to Holdings, the Parent
Borrower, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Parent Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Holdings, the Parent Borrower, any Lender, the Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)                Change of Address, Etc. Each of Holdings, the Parent
Borrower, the Administrative Agent, the Issuing Bank and the Swingline Lender
may change its address, electronic mail address, fax or telephone number for
notices and other communications or website hereunder by notice to the other
parties hereto. Each other Lender may change its address, fax or telephone
number for notices and other communications hereunder by notice to the Parent
Borrower, the Administrative Agent, the Issuing Bank and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, fax number and electronic mail address
to which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

151



(e)                Reliance by Administrative Agent, Issuing Bank and Lenders.
The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Parent
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Parent Borrower shall indemnify the
Administrative Agent, the Issuing Bank, each Lender and the Related Parties from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Parent Borrower
in the absence of gross negligence or willful misconduct as determined in a
final and non-appealable judgment by a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent and each of the
parties hereto hereby consents to such recording.

 

SECTION 9.02.             Waivers; Amendments.

 

(a)                No failure or delay by the Administrative Agent, any Issuing
Bank or any Lender in exercising any right or power under this Agreement or any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on the Parent Borrower or Holdings in
any case shall entitle the Parent Borrower or Holdings to any other or further
notice or demand in similar or other circumstances.

 

(b)                Except as provided in Section 2.20 with respect to any
Incremental Facilities Amendment or Section 2.21 with respect to any Refinancing
Amendment and Section 2.24 with respect to any Permitted Amendment, neither this
Agreement, any Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings, the Parent
Borrower, the Administrative Agent (to the extent that such waiver, amendment or
modification does not affect the rights, duties, privileges or obligations of
the Administrative Agent under this Agreement, the Administrative Agent shall
execute such waiver, amendment or other modification to the extent approved by
the Required Lenders) and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (but not the Required Lenders) (it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender), (ii) reduce the principal amount of any Loan or LC Disbursement (it
being understood that a waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute a
reduction or forgiveness in principal) or reduce the rate of interest thereon,
or reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby (but not the

 

152



Required Lenders) (it being understood that any change to the definition of
First Lien Leverage Ratio or in the component definitions thereof shall not
constitute a reduction of interest or fees), provided that only the consent of
the Required Lenders shall be necessary to waive any obligation of the Parent
Borrower to pay default interest pursuant to Section 2.13(c), (iii) postpone the
maturity of any Loan (it being understood that a waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension of any maturity date), or the date of any scheduled
amortization payment of the principal amount of any Term Loan under
Section 2.10, the applicable Refinancing Amendment or Loan Modification
Agreement, or the reimbursement date with respect to any LC Disbursement, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby (but not the Required Lenders),
(iv) change any of the provisions of this Section without the written consent of
each Lender directly and adversely affected thereby (but not the Required
Lenders); provided that any such change which is in favor of a Class of Lenders
holding Loans maturing after the maturity of other Classes of Lenders (and only
takes effect after the maturity of such other Classes of Loans or Commitments)
will require the written consent of the Required Lenders with respect to each
Class directly and adversely affected thereby, (v) lower the percentage set
forth in the definition of “Required Lenders”, “Required Revolving Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be) (but not the Required Lenders), (vi) release all or substantially all
the value of the Guarantees under the Guarantee Agreement (except as expressly
provided in the Loan Documents) without the written consent of each Lender
(other than a Defaulting Lender) (but not the Required Lenders) or (vii) release
all or substantially all the Collateral from the Liens of the Security
Documents, without the written consent of each Lender (other than a Defaulting
Lender) (but not the Required Lenders), except as expressly provided in the Loan
Documents; provided further that (A) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, and (B) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by Holdings, the Parent Borrower
and the Administrative Agent to cure any ambiguity, omission, mistake, error,
defect or inconsistency and (C) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, Intermediate Parent, the
Parent Borrower and the requisite percentage in interest of the affected Class
of Lenders stating that would be required to consent thereto under this Section
if such Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, (a) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Parent Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion, (b) this Agreement and other Loan Documents may
be amended or supplemented by an agreement or agreements in writing entered into
by the Administrative Agent and Holdings, the Parent Borrower or any Loan Party
as to which such agreement or agreements is to apply, without the need to obtain
the consent of any Lender, to include “parallel debt” or similar provisions, and
any authorizations or granting of powers by the Lenders and the other Secured
Parties in favor of the Collateral Agent, in each case required to create in
favor of the Collateral Agent any security interest contemplated to be created
under this Agreement, or to perfect any such security interest, where the
Administrative Agent

 

153



shall have been advised by its counsel that such provisions are necessary or
advisable under local law for such purpose (with Holdings and the Parent
Borrower hereby agreeing to, and to cause their subsidiaries to, enter into any
such agreement or agreements upon reasonable request of the Administrative Agent
promptly upon such request), (c) upon notice thereof by Parent Borrower to the
Administrative Agent with respect to the inclusion of any previously absent
financial maintenance covenant, this Agreement shall be amended by an agreement
in writing entered into by the Parent Borrower and the Administrative Agent
without the need to obtain the consent of any Lender to include such covenant on
the date of the incurrence of the applicable Indebtedness to the extent required
by the terms of such definition or section, (d) amendments to or waivers of any
terms or provisions relating solely to (x) the Revolving Commitments (or,
subject to subclause (A) above, Swingline Commitments or Letters of Credit) will
require only the written approval of the Required Revolving Lenders and the
Parent Borrower and (y) the Term Facility will require only the written approval
of a Majority in Interest of the outstanding Term Loans and the Parent Borrower
and (e) guarantees, collateral security documents and related documents in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement and the other Loan
Documents, amended and waived with the consent of the Administrative Agent at
the request of the Parent Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local law or advice of local counsel, (ii) to cure ambiguities or defects
or (iii) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents.

 

(c)                In connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all
Lenders, all Lenders of an affected Class or all directly and adversely affected
Lenders, if the consent of the Required Lenders or the Required Class Lenders of
any such affected Class, as applicable, to such Proposed Change is obtained, but
the consent to such Proposed Change of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Parent Borrower may, at its sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that (a) the
Parent Borrower shall have received the prior written consent of the
Administrative Agent to the extent such consent would be required under Section
9.04(b) for an assignment of Loans or Commitments, as applicable (and, if a
Revolving Commitment is being assigned, each Issuing Bank and Swingline Lender),
which consent shall not unreasonably be withheld, (b) such Non-Consenting Lender
shall have received payment of an amount equal to the outstanding par principal
amount of its Loans and participations in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including pursuant to Section 2.11(a)(i)) from the Eligible Assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Parent Borrower (in the case of all other amounts) and (c) unless waived,
the Parent Borrower or such Eligible Assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b). Each party hereto agrees that an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Parent Borrower, the Administrative Agent and the assignee and that the
Lender required to make such assignment need not be a party thereto.

 

(d)                Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the Revolving Commitments, Term Loans and Revolving
Exposure of any Lender that is at the time a Defaulting Lender shall not have
any voting or approval rights under the Loan Documents and

 

154



shall be excluded in determining whether all Lenders (or all Lenders of a
Class), all affected Lenders (or all affected Lenders of a Class), the Required
Lenders of any Class or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to this
Section 9.02); provided that (x) the Commitment of any Defaulting Lender may not
be increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

(e)                Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender (other than an Affiliated Debt
Fund) hereby agrees that, if a proceeding under the Bankruptcy Code or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
shall be commenced by or against the Parent Borrower or any other Loan Party at
a time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Secured Obligations held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar Secured Obligations held by Lenders that are not Affiliates
of the Parent Borrower.

 

(f)                 Without any further consent of the Lenders, the
Administrative Agent and the Collateral Agent shall be authorized to negotiate,
execute and deliver on behalf of the Secured Parties any (i) Intercreditor
Agreement in a form substantially consistent with Exhibit G or Exhibit H hereto
or (ii) any customary “crossing-lien” intercreditor agreement entered into in
connection with Indebtedness permitted under Section 6.01(a)(xxix) and Liens
permitted under Section 6.02(xxviii)..

 

(g)                Notwithstanding the foregoing, only the Required Revolving
Lenders shall have the ability to waive, amend, supplement or modify the
covenant set forth in Section 6.10, Article VII (solely as it relates to Section
6.10) or any component definition of the covenant set forth in Section 6.10
(solely as it relates to Section 6.10).

 

SECTION 9.03.             Expenses; Indemnity; Damage Waiver.

 

(a)                The Parent Borrower shall pay, if the Effective Date occurs,
(i) all reasonable and documented or invoiced out-of-pocket costs and expenses
incurred by the Administrative Agent and the Joint Bookrunners and their
respective Affiliates (without duplication), including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel llp and to the extent
reasonably determined by the Administrative Agent to be necessary, one local
counsel in each applicable jurisdiction (exclusive of any reasonably necessary
special counsel) and, in the case of an actual or reasonably perceived conflict
of interest, one additional counsel per affected party, in each case for the
Administrative Agent and the Joint Bookrunners, in connection with the
syndication of the credit facilities provided for herein, and, with respect to
the Administrative Agent, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof, (ii) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented or
invoiced out-of-pocket expenses incurred by the Administrative Agent, the Joint
Bookrunners, each Issuing Bank, the Lead Arrangers or any Lender, including the
fees, charges and disbursements of counsel for the Administrative Agent, the
Joint

 

155



Bookrunners, the Issuing Banks and the Lenders, in connection with the
enforcement or protection of any rights or remedies (A) in connection with the
Loan Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Laws), including
its rights under this Section or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket costs and
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided that such counsel shall be limited
to one lead counsel and such local counsel (exclusive of any reasonably
necessary special counsel) as may reasonably be deemed necessary by the
Administrative Agent in each relevant jurisdiction and, in the case of an actual
or reasonably perceived conflict of interest, one additional counsel per
affected party.

 

(b)                Each Borrower shall indemnify the Administrative Agent, each
Issuing Bank, the Lead Arrangers, each Lender, the Joint Bookrunners and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket fees and expenses of one counsel and one local counsel in each
applicable jurisdiction (and, in the case of a conflict of interest, where the
Indemnitee affected by such conflict notifies Holdings of the existence of such
conflict and thereafter retains its own counsel, one additional counsel) for all
Indemnitees (which may include a single special counsel acting in multiple
jurisdictions), incurred by or asserted against any Indemnitee by any third
party or by such Borrower, Holdings or any Subsidiary arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any Loan Document or any other agreement or instrument contemplated
hereby or thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) to the extent in any way arising from or relating to
any of the foregoing, any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any Mortgaged Property or any other property
currently or formerly owned or operated by Holdings, the Parent Borrower or any
Subsidiary, or any other Environmental Liability related in any way to Holdings,
the Parent Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Parent Borrower, Holdings or any Subsidiary and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities, costs or related expenses (x) resulted from the gross
negligence, bad faith or willful misconduct of any Indemnitee or its Related
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) resulted from a material breach of the Loan
Documents by any Indemnitee or its Related Parties (as determined by a court of
competent jurisdiction in a final and non-appealable judgment) or (z) arise from
disputes between or among Indemnitees that do not involve an act or omission by
Holdings, the Parent Borrower or any Restricted Subsidiary other than disputes
between or among Indemnitees involving claims against the Administrative Agent,
Joint Bookrunners, Lead Arrangers or other Indemnitees acting in their
capacities as such. This Section 9.03(b) should not apply with respect to Taxes
other than Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(c)                To the extent that the Parent Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, any Lender or any
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, such Lender or such Issuing Bank, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Lender or such Issuing Bank
in its

 

156



capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at such time. The obligations of
the Lenders under this paragraph (c) are subject to the last sentence of Section
2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations under
this paragraph (c)).

 

(d)                To the extent permitted by applicable law, neither Holdings
nor the Parent Borrower shall assert, and each hereby waives, any claim against
any Indemnitee or any Indemnitee’s Related Parties (i) for any direct or actual
damages arising from the use by unintended recipients of information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
direct or actual damages are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of, or a material breach of the Loan Documents by, such
Indemnitee or its Related Parties or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

 

(e)                All amounts due under this Section shall be payable not later
than ten (10) Business Days after written demand therefor; provided, however,
that any Indemnitee shall promptly refund an indemnification payment received
hereunder to the extent that there is a final judicial determination that such
Indemnitee was not entitled to indemnification with respect to such payment
pursuant to this Section 9.03.

 

SECTION 9.04.             Successors and Assigns.

 

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), except that (i) the Parent Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Parent Borrower without such consent shall be null and void), (ii) no
assignment shall be made to any Defaulting Lender or any of its Subsidiaries, or
any Persons who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii) and (iii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Indemnitees and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent (except with respect to assignments to competitors
of the Parent Borrower) not to be unreasonably withheld or delayed) of (A) the
Parent Borrower; provided that no consent of the Parent Borrower shall be
required for an assignment (w) by a Term Lender to any other Term Lender or an
Affiliate of any Term Lender, (x) by a Term Lender to an Approved Fund, (y) by a
Revolving Lender to another Revolving Lender or (z) if a Significant Event of
Default has occurred and is

 

157



continuing, unless such assignment is to a competitor of the Parent Borrower
identified in writing to the Administrative Agent prior to the Effective Date;
and provided further that the Parent Borrower shall have the right to withhold
its consent to any assignment if in order for such assignment to comply with
applicable law, the Parent Borrower would be required to obtain the consent of,
or make any filing or registration with, any Governmental Authority, (B) the
Administrative Agent; provided that no consent of the Administrative Agent shall
be required for an assignment of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund or to the Parent Borrower or any Affiliate thereof
and (C) solely in the case of Revolving Loans and Revolving Commitments, each
Issuing Bank and the Swingline Lender; provided that, for the avoidance of
doubt, no consent of any Issuing Bank or the Swingline Lender shall be required
for an assignment of all or any portion of a Term Loan or Term Commitment.
Notwithstanding anything in this Section 9.04 to the contrary, if the Parent
Borrower has not given the Administrative Agent written notice of its objection
to such assignment of Term Loans within ten (10) Business Days after written
notice to the Parent Borrower, the Parent Borrower shall be deemed to have
consented to such assignment. In connection with obtaining the Borrowers’
consent to assignments in accordance with this Section, the Borrowers shall be
permitted to designate in writing to the Administrative Agent up to two
additional individuals (which, for the avoidance of doubt, may include officers
or employees of the Sponsor) who shall be copied on any such consent requests
(or receive separate notice of such proposed assignments) from the
Administrative Agent.

 

(i)                 Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall, in the case of Revolving Loans, not be less
than $5,000,000 (and integral multiples of $1,000,000 in excess thereof) (or any
other amount acceptable to the Administrative Agent) or, in the case of a Term
Loan, $1,000,000 (and integral multiples of $1,000,000 in excess thereof),
unless the Parent Borrower and the Administrative Agent otherwise consent (such
consent not to be unreasonably withheld or delayed); provided that no such
consent of the Parent Borrower shall be required if a Significant Event of
Default has occurred and is continuing, (B) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided that this clause (B) shall
not be construed to prohibit assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans, (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (which shall include a
representation by the assignee and the assignor that the assignee is not a
Disqualified Lender or an Affiliate of a Disqualified Lender (so long as the
list of Disqualified Lenders has been made available to all Lenders), together
(unless waived by the Administrative Agent) with a processing and recordation
fee of $3,500; provided that the Administrative Agent, in its sole discretion,
may elect to waive such processing and recordation fee; provided further that
such recordation fee shall not be payable in a case of assignments by any
Affiliate of the Joint Bookrunners; provided further that assignments made
pursuant to Section 2.19(b) or Section 9.02(c) shall not require the signature
of the assigning Lender to become effective, (D) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent any tax forms required by
Section 2.17(e) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower,
the Loan Parties and their Related Parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws and (E)

 

158



unless the Parent Borrower otherwise consents, no assignment of all or any
portion of the Revolving Commitment of a Lender that is also a Swingline Lender
or an Issuing Bank may be made unless the assignor agrees, in its discretion, to
retain all of its rights with respect to and obligations to make or issue
Swingline Loans and Letters of Credit, as applicable, hereunder in which case
the Applicable Fronting Exposure of such assignor may exceed such assignor’s
Revolving Commitment for purposes of Sections 2.04(a) and 2.05(b) by an amount
not to exceed the difference between the assignor’s Revolving Commitment prior
to such assignment and the assignor’s Revolving Commitment following such
assignment; provided that no such consent of the Parent Borrower shall be
required if a Significant Event of Default has occurred and is continuing.

 

(ii)               Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.

 

(iii)             The Administrative Agent, acting for this purpose as a
non-fiduciary agent of each Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal and interest amounts of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Holdings,
the Parent Borrower, the Administrative Agent, the Issuing Banks and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. Notwithstanding
the foregoing, in no event shall the Administrative Agent be obligated to
ascertain, monitor or inquire as to whether any Lender is an Affiliated Lender,
nor shall the Administrative Agent be obligated to monitor the aggregate amount
of the Loans or Incremental Loans held by Affiliated Lenders. The Register shall
be available for inspection by the Parent Borrower, and with respect to their
own respective interests only, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
the Parent Borrower shall provide to the Administrative Agent a list of
Disqualified Lenders (the “Disqualified Lender List”), if any, identifying in
writing those Persons designated as “Disqualified Lenders” pursuant to clauses
(i), (ii) or (iii)(x) of the definition thereof, which Disqualified Lender List
shall (x) become effective two days after delivery to the Administrative Agent
and (y) be made available to any Lender upon request in accordance with this
Agreement; provided that such Disqualified Lender List shall not apply
retroactively to disqualify any persons that have previously acquired an
assignment or participation interest in the Loan. Notwithstanding anything
contained in this Agreement or any other Loan Document to the contrary, if any
Lender was a Disqualified Lender at the time of the

 

159



assignment of any Loans or Commitments to such Lender, following written notice
from the Parent Borrower to such Lender and the Administrative Agent:  (1) such
Lender shall promptly assign all Loans and Commitments held by such Lender to an
Eligible Assignee; provided that (A) the Administrative Agent shall not have any
obligation to the Parent Borrower, such Lender or any other Person to find such
a replacement Lender, (B) the Parent Borrower shall not have any obligation to
such Disqualified Lender or any other Person to find such a replacement Lender
or accept or consent to any such assignment to itself or any other Person
subject to the Parent Borrower’s consent in accordance with Section 9.04(b)(i)
and (C) the assignment of such Loans and/or Commitments, as the case may be,
shall be at Fair Market Value; (2) such Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of any Class), all affected Lenders (or all
affected Lenders of any Class), a Majority in Interest of Lenders of any Class
or the Required Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to this Section 9.02); provided
that (x) the Commitment of any Disqualified Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
affects any Disqualified Lender adversely and in a manner that is
disproportionate to other affected Lenders shall require the consent of such
Disqualified Lender; and (3) no Disqualified Lender is entitled to receive
information provided solely to Lenders by the Administrative Agent or any Lender
or will be permitted to attend or participate in meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices or
Borrowings, notices or prepayments and other administrative notices in respect
of its Loans or Commitments required to be delivered to Lenders pursuant to
Article II.

 

(iv)              Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.17(e)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 9.04 and any
written consent to such assignment required by paragraph (b) of this Section
9.04, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(v)                The words “execution,” “signed,” “signature” and words of
like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

(c)                Any Lender may, without the consent of the Parent Borrower,
the Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other Persons (other than to a Person,
that is not an Eligible Assignee; provided that for the purposes of this
provision, Disqualified Lenders shall be deemed to be Eligible Assignees unless
a list of Disqualified Lenders has been made available to all Lenders by
Holdings, the Parent Borrower or any of the Parent Borrower’s Subsidiaries)
(each such bank or other Person, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the

 

160



performance of such obligations and (C) Holdings, the Parent Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(iii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations thereof, it being
understood that any tax forms required by Section 2.17(e) shall be provided
solely to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender; provided that such
Participant shall be subject to Section 2.18(c) as though it were a Lender.

 

(i)                 Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of each Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
and interest amounts of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”), provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with a Tax audit or other proceeding to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive (absent manifest error), and
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof shall be treated as a Participant for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(ii)               A Participant shall not be entitled to receive any greater
payment under Section 2.15 or Section 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Parent Borrower’s prior written consent (not to be unreasonably
withheld or delayed).

 

(d)                Any Lender may, without the consent of the Parent Borrower or
the Administrative Agent, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other “central” bank, and this Section shall not apply
to any such pledge or assignment of a security interest, provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative

 

161



Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(f)             Any Lender may, at any time, assign all or a portion of its
rights and obligations under this Agreement to the Affiliated Lenders (and such
Affiliated Lenders may contribute the same to the Parent Borrower) subject to
the following limitations:

 

(i)                 Affiliated Lenders will not receive information provided
solely to Lenders by the Administrative Agent or any Lender and will not be
permitted to attend or participate in meetings attended solely by the Lenders
and the Administrative Agent, other than the right to receives notices or
Borrowings, notices or prepayments and other administrative notices in respect
of its Loans or Commitments required to be delivered to Lenders pursuant to
Article II; provided, however, that the foregoing provisions of this clause (i)
will not apply to any Affiliated Debt Fund;

 

(ii)               for purposes of any amendment, waiver or modification of any
Loan Document (including such modifications pursuant to Section 9.02), or,
subject to Section 9.02(f), any plan of reorganization pursuant to the
Bankruptcy Code, that in either case does not require the consent of each Lender
or each affected Lender or does not adversely affect such Affiliated Lender in
any material respect as compared to other Lenders, Affiliated Lenders will be
deemed to have voted in the same proportion as the Lenders that are not
Affiliated Lenders voting on such matter; and each Affiliated Lender hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to the Bankruptcy Code is not deemed to have been so
voted, then such vote will be (x) deemed not to be in good faith and (y)
“designated” pursuant to Section 1126(e) of the Bankruptcy Code such that the
vote is not counted in determining whether the applicable class has accepted or
rejected such plan in accordance with Section 1126(c) of the Bankruptcy Code;
provided that Affiliated Debt Funds will not be subject to such voting
limitations and will be entitled to vote as any other Lender;

 

(iii)             Affiliated Lenders may not purchase Revolving Loans by
assignment pursuant to this Section 9.04;

 

(iv)              the aggregate principal amount of Loans purchased by
assignment pursuant to this Section 9.04 and held at any one time by Affiliated
Lenders (other than Affiliated Debt Funds) may not exceed 25.0% of the
outstanding principal amount of all Loans plus the outstanding principal amount
of all term loans made pursuant to any Incremental Facility calculated at the
time such Loans are purchased (such percentage, the “Affiliated Lender Cap”);
provided that to the extent any assignment to an Affiliated Lender would result
in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio; and

 

162



(g)            Notwithstanding anything in Section 9.02 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related to any Loan Document, or (iii) directed or
required the Administrative Agent, Collateral Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document,

 

(i)                 all Term Loans held by any Affiliated Lenders that are not
Affiliated Debt Funds shall be deemed to be not outstanding for all purposes of
calculating whether the Required Lenders have taken any actions; and

 

(ii)               all Term Loans, Revolving Commitments and Revolving Exposure
held by Affiliated Debt Funds may not account for more than 49.9% of the Term
Loans, Revolving Commitments and Revolving Exposure of consenting Lenders
included in determining whether the Required Lenders have consented to any
action pursuant to Section 9.02.

 

Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against the Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that the
Administrative Agent shall not have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.

 

(h)            Assignments of Term Loans to any Purchasing Borrower Party shall
be permitted through open market purchases and/or “Dutch auctions,” so long as
any offer to purchase or take by assignment (other than through open market
purchases) by such Purchasing Borrower Party shall have been made to all Term
Lenders on a pro rata basis, through procedures (and subject to the terms) set
forth in Section 2.11(a)(ii), so long as (i) the Term Loans purchased are
immediately cancelled, (ii) no proceeds from any loan under the Revolving Credit
Facility shall be used to fund such assignments and (iii) no Event of Default
has occurred or is continuing or would result therefrom.

 

(i)             Upon any contribution of Loans to a Borrower or any Restricted
Subsidiary and upon any purchase of Loans by a Purchasing Borrower Party, (A)
the aggregate principal amount (calculated on the face amount thereof) of such
Loans shall automatically be cancelled and retired by such Borrower on the date
of such contribution or purchase (and, if requested by the Administrative Agent,
with respect to a contribution of Loans, any applicable contributing Lender
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in such Loans to such Borrower for immediate cancellation)
and (B) the Administrative Agent shall record such cancellation or retirement in
the Register.

 

SECTION 9.05.             Survival. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is

 

163



outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the Transactions and the occurrence of
the Termination Date. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Revolving Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Parent Borrower (and any other account party)
in respect of such Letter of Credit having been collateralized in full by a
deposit of cash with such Issuing Bank or being supported by a letter of credit
that names such Issuing Bank as the beneficiary thereunder, or otherwise), then
from and after such time such Letter of Credit shall cease to be a “Letter of
Credit” outstanding hereunder for all purposes of this Agreement and the other
Loan Documents, and the Revolving Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(e) or (f).

 

SECTION 9.06.             Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07.             Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Issuing Bank or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

SECTION 9.08.             Right of Setoff(a). If a Significant Event of Default
shall have occurred and be continuing, each Lender and each Issuing Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or
such Issuing Bank to or for the credit or the account of any Borrower against
any of and all the obligations of the Parent Borrower then due and owing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement
and although such obligations are owed to a branch or office of such Lender or
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and,

 

164



pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The applicable Lender and applicable Issuing Bank shall notify the
Parent Borrower and the Administrative Agent of such setoff and application;
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section. The
rights of each Lender and each Issuing Bank under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or such Issuing Bank may have. Notwithstanding the foregoing, no amount set off
from any Guarantor shall be applied to any Excluded Swap Obligation of such
Guarantor.

 

SECTION 9.09.             Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.

 

(b)                Each of Holdings and each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to any Loan Document against Holdings, the
Borrowers or their respective properties in the courts of any jurisdiction.

 

(c)                Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)                Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in any
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 9.10.             WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER

 

165



PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.             Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.             Confidentiality.

 

(a)                Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees, trustees and agents, including accountants,
legal counsel and other agents and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and any failure of such Persons acting on behalf of the Administrative Agent,
any Issuing Bank or the relevant Lender to comply with this Section 9.12 shall
constitute a breach of this Section 9.12 by the Administrative Agent, such
Issuing Bank or the relevant Lender, as applicable), (ii) to the extent
requested by any regulatory authority or self-regulatory authority, required by
applicable law or by any subpoena or similar legal process or in connection with
the exercise of remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; provided that (x) solely
to the extent permitted by law and other than in connection with routine audits
and reviews by regulatory and self-regulatory authorities, each Lender and the
Administrative Agent shall notify the Parent Borrower as promptly as practicable
of any such requested or required disclosure in connection with any legal or
regulatory proceeding and (y) in the case of clause (ii) only, each Lender and
the Administrative Agent shall use commercially reasonable efforts to ensure
that such Information is kept confidential in connection with the exercise of
such remedies, and provided further that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the Parent Borrower or any Subsidiary of Holdings, (iii) to any other party
to this Agreement, (iv) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents or (C) any pledgee referred to in Section 9.04(d), (vi) subject
to an agreement containing confidentiality undertakings substantially similar to
those of this Section, to investors, financing sources and prospective financing
sources, in each case, of the Term Lenders, (vii) if required by any rating
agency; provided that prior to any such disclosure, such rating agency shall
have agreed in writing to maintain the confidentiality of such Information or
(vii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Holdings or a
Borrower. For the purposes hereof, “Information” means all information received
from Holdings or the Parent Borrower relating to Holdings, the Parent Borrower,
any other Subsidiary or their business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Holdings, the Parent Borrower or
any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

(b)                EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE

 

166



MATERIAL NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWERS, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

(c)                ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS FURNISHED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO,
OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS,
THE BORROWERS, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

SECTION 9.13.             USA Patriot Act. Each Lender that is subject to the
USA Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Loan Party that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.

 

SECTION 9.14.             Judgment Currency.

 

(a)                If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)                The obligations of the Borrowers in respect of any sum due to
any party hereto or any holder of any obligation owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

SECTION 9.15.             Release of Liens and Guarantees.

 

(a)                A Subsidiary Loan Party (other than a Borrower, which shall
not be released) shall automatically be released from its obligations under the
Loan Documents, and all security interests created by the Security Documents in
Collateral owned by (and, in the case of clause (1), (2) and (3), in

 

167



each case, to the extent constituting Excluded Assets, upon the request of the
Parent Borrower, the Equity Interests of) such Subsidiary Loan Party shall be
automatically released, (1) upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party or a designation as a Unrestricted Subsidiary), (2) upon the
request of the Parent Borrower, upon any Subsidiary Loan Party becoming an
Excluded Subsidiary or (3) upon the request of a Borrower, in connection with a
transaction permitted under this Agreement, as a result of which such Subsidiary
Loan Party ceases to be a Wholly Owned Subsidiary; provided that, if so required
by this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. Upon any sale
or other transfer by any Loan Party (other than to Holdings, the Parent
Borrower, the Co-Borrower or any other Subsidiary Loan Party) of any Collateral
in a transaction permitted under this Agreement, or upon the effectiveness of
any written consent to the release of the security interest created under any
Security Document in any Collateral or the release of Holdings or any Subsidiary
Loan Party from its Guarantee under the Guarantee Agreement pursuant to Section
9.02, the security interests in such Collateral created by the Security
Documents or such guarantee shall be automatically released. Upon the
Termination Date, all obligations under the Loan Documents and all security
interests created by the Security Documents shall be automatically released. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 9.15 shall be without recourse to or warranty by the
Administrative Agent.

 

(b)                The Lenders irrevocably authorize the Administrative Agent
and Collateral Agent to (i) release or subordinate any Lien on any property
granted to or held by the Administrative Agent or the Collateral Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(iv), (viii)(A), (xxiv), (xx), (xi) or (xxviii) to the extent
required by the terms of the obligations secured by such Liens pursuant to
documents reasonably acceptable to the Administrative Agent and Collateral
Agent) and (ii) subordinate any Lien on any Mortgaged Property if required under
the terms of any lease, easement, right of way or similar agreement effecting
the Mortgaged Property provided such lease, easement, right of way or similar
agreement is permitted by Section 6.02.

 

(c)                Each of the Lenders and the Issuing Bank irrevocably
authorizes the Administrative Agent to provide any release or evidence of
release, termination or subordination contemplated by this Section 9.15. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under any Loan Document, in each case in
accordance with the terms of the Loan Document and this Section 9.15.

 

SECTION 9.16.             [Reserved].

 

SECTION 9.17.             No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrowers and Holdings acknowledges and agrees
that (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Lenders and the Joint Lead Arrangers are
arm’s-length commercial transactions between the Borrowers, Holdings and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Joint Lead Arrangers, on the other hand, (B) each of the
Borrowers and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrowers and Holdings is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by

 

168



the other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders
and the Joint Lead Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary for the Borrowers,
Holdings, any of their respective Affiliates or any other Person and (B) none of
the Administrative Agent, the Lenders and the Joint Lead Arrangers has any
obligation to the Borrowers, Holdings or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, Holdings and their
respective Affiliates, and none of the Administrative Agent, the Lenders and the
Joint Lead Arrangers has any obligation to disclose any of such interests to the
Borrowers, Holdings or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrowers and Holdings hereby waives and releases
any claims that it may have against the Administrative Agent, the Lenders and
the Joint Lead Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.18.             Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the obligations hereunder.

 

SECTION 9.19.       No Fiduciary Relationship. Each of Holdings and each
Borrower, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, Holdings, each Borrower, the other Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Lenders and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

 

SECTION 9.20.       Obligation Joint and Several. The Borrowers shall have joint
and several liability in respect of all Obligations in respect of the Loans (the
“Loan Obligations”) hereunder and under any other Loan Document to which any
Borrower is a party, without regard to any defense (other than the defense that
payment in full has been made), setoff or counterclaim which may at any time be
available to or be asserted by any other Loan Party against the Lenders, or by
any other circumstance whatsoever (with or without notice to or knowledge of the
Borrowers) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers’ liability hereunder, in bankruptcy or in
any other instance, and the Loan Obligations of the Borrowers hereunder shall
not be conditioned or contingent upon the pursuit by the Lenders or any other
person at any time of any right or remedy against the Borrowers or against any
other person which may be or become liable in respect of all or any part of the
Loan Obligations or against any Collateral or Guarantee therefor or right of
offset with respect thereto. The Borrowers hereby acknowledge that this
Agreement is the independent and several obligation of each Borrower (regardless
of which Borrower shall have delivered a request for borrowings under Section
2.03) and may be enforced against each Borrower separately, whether or not
enforcement of any right or remedy hereunder has been sought against any other
Borrower. Each Borrower hereby

 

169



expressly waives, with respect to any of the Loans made to any other Borrower
hereunder and any of the amounts owing hereunder by such other Loan Parties in
respect of such Loans, diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against such other Loan
Parties under this Agreement or any other agreement or instrument referred to
herein or against any other person under any other guarantee of, or security
for, any of such amounts owing hereunder.

 

SECTION 9.21.       Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

SECTION 9.22.             Certain ERISA Matters.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, that at least one of the following is and will be true:

 

(i)        such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement;

 

(ii)      the prohibited transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from prohibitions of Section 406 of ERISA and Section 4975 of the Code
such Lender’s entrance into,

 

170



participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement;

 

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)                In addition, unless either (I) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (II) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Parent Borrower or any other Loan Party, that the Administrative Agent, the Lead
Arrangers or any of their respective Affiliates is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

SECTION 9.23.             Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Agreement or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise

 

171



apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

(b)       As used in this Section 9.21, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

172



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  SMART WORLDWIDE HOLDINGS, INC., as Holdings                 By: /s/ Bruce
Goldberg       Name: Bruce Goldberg       Title: Vice President, Chief Legal
Officer, Chief Compliance Officer and Secretary            

SMART MODULAR TECHNOLOGIES (GLOBAL), INC., as Parent Borrower



                  By: /s/ Bruce Goldberg       Name: Bruce Goldberg       Title:
Vice President, Chief Legal Officer, Chief Compliance Officer and Secretary    
       

SMART MODULAR TECHNOLOGIES, INC., as Co-Borrower

                  By: /s/ Bruce Goldberg       Name: Bruce Goldberg      

Title: Vice President, Chief Legal Officer, Chief Compliance Officer and
Secretary

         

 



[SMART Modular – Signature Page to Credit Agreement]





  BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent,              
    By: /s/ Martin Corrigan       Name: Martin Corrigan
      Title: Vice President          

 



[SMART Modular – Signature Page to Credit Agreement]





  BARCLAYS BANK PLC, as a Lender, Swingline Lender and Issuing Bank,            
    By: /s/ Martin Corrigan       Name: Martin Corrigan       Title: Vice
President          

 



[SMART Modular – Signature Page to Credit Agreement]





  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and Issuing Bank,              
    By: /s/ Michael Strobel       Name: Michael Strobel       Title: Vice
President             By: /s/ Suzan Onal       Name: Suzan Onal       Title:
Associate             MORGAN STANLEY SENIOR FUNDING, INC. as a Lender and
Issuing Bank,                   By: /s/ Julie Lilienfeld       Name: Julie
Lilienfeld       Title: Vice President  

 



[SMART Modular – Signature Page to Credit Agreement]

  